Execution Version





REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT
PNC BANK, NATIONAL ASSOCIATION
(AS LENDER)
WITH
KEY TECHNOLOGY, INC.
(AS BORROWER)
JULY 20, 2015



1



--------------------------------------------------------------------------------

Table of Contents
Page

I.
 
DEFINITIONS.
1


 
1.1
Accounting Terms
1


 
1.2
General Terms
1


 
1.3
Uniform Commercial Code Terms
28


 
1.4
Certain Matters of Construction
28


II.
 
ADVANCES, PAYMENTS
29


 
2.1
Revolving Advances
29


 
2.2
Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances
30


 
2.3
Term Loans
32


 
2.4
Reserved
33


 
2.5
Disbursement of Advance Proceeds
33


 
2.6
Reserved
33


 
2.7
Maximum Advances
33


 
2.8
Manner and Repayment of Advances
33


 
2.9
Repayment of Excess Advances
34


 
2.10
Statement of Account
34


 
2.11
Letters of Credit
34


 
2.12
Issuance of Letters of Credit
35


 
2.13
Requirements For Issuance of Letters of Credit
36


 
2.14.
Disbursements, Reimbursement
36


 
2.15
Reserved
36


 
2.16
Documentation
36


 
2.17
Determination to Honor Drawing Request
37


 
2.18
Nature of Participation and Reimbursement Obligations
37


 
2.19
Liability for Acts and Omissions
38


 
2.20
Mandatory Prepayments
39


 
2.21
Use of Proceeds
40


 
2.22
Reserved
41


 
2.23
Payment of Obligations
41


III.
 
INTEREST AND FEES
41


 
3.1
Interest
41


 
3.2
Letter of Credit Fees
42


 
3.3
Closing Fee and Facility Fee
43


 
3.4
Collateral Monitoring Fee and Collateral Evaluation Fee
43


 
3.5
Computation of Interest and Fees
44


 
3.6
Maximum Charges
44


 
3.7
Increased Costs
44


 
3.8
Basis For Determining Interest Rate Inadequate or Unfair
45


 
3.9
Capital Adequacy
46


 
3.10
Taxes
46


IV.
 
COLLATERAL: GENERAL TERMS
47


 
4.1
Security Interest in the Collateral
47




i



--------------------------------------------------------------------------------

Table of Contents continued
Page

 
4.2
Perfection of Security Interest
47


 
4.3
Preservation of Collateral
48


 
4.4
Ownership and Location of Collateral
48


 
4.5
Defense of Lender’s Interests
49


 
4.6
Inspection of Premises
49


 
4.7
Appraisals
50


 
4.8
Receivables; Deposit Accounts and Securities Accounts
50


 
4.9
Inventory
53


 
4.10
Maintenance of Equipment
53


 
4.11
Exculpation of Liability
53


 
4.12
Financing Statements
53


V.
 
REPRESENTATIONS AND WARRANTIES
53


 
5.1
Authority
53


 
5.2
Formation and Qualification
54


 
5.3
Survival of Representations and Warranties
54


 
5.4
Tax Returns
54


 
5.5
Financial Statements
54


 
5.6
Entity Names
55


 
5.7
O.S.H.A. Environmental Compliance; Flood Insurance
55


 
5.8
Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance
56


 
5.9
Patents, Trademarks, Copyrights and Licenses
57


 
5.10
Licenses and Permits
57


 
5.11
Default of Indebtedness
58


 
5.12
No Default
58


 
5.13
No Burdensome Restrictions
58


 
5.14
No Labor Disputes
58


 
5.15
Margin Regulations
58


 
5.16
Investment Company Act
58


 
5.17
Disclosure
58


 
5.18
[Reserved]
59


 
5.19
[Reserved]
59


 
5.20
Swaps
59


 
5.21
Business and Property of Borrower
59


 
5.22
Ineligible Securities
59


 
5.23
[Reserved]
59


 
5.24
Equity Interests
59


 
5.25
Commercial Tort Claims
59


 
5.26
Letter of Credit Rights
59


 
5.27
[Reserved]
59


VI.
 
AFFIRMATIVE COVENANTS
59


 
6.1
Compliance with Laws
59


 
6.2
Conduct of Business and Maintenance of Existence and Assets
60


 
6.3
Books and Records
60




ii



--------------------------------------------------------------------------------

Table of Contents continued
Page

 
6.4
Payment of Taxes
60


 
6.5
Financial Covenants
60


 
6.6
Insurance
61


 
6.7
Payment of Indebtedness and Leasehold Obligations
62


 
6.8
Environmental Matters
62


 
6.9
Standards of Financial Statements
63


 
6.10
[Reserved]
63


 
6.11
Execution of Supplemental Instruments
63


 
6.12
[Reserved]
63


 
6.13
Government Receivables
63


 
6.14
Keepwell
63


VII.
 
NEGATIVE COVENANTS.
64


 
7.1
Merger, Consolidation, Acquisition and Sale of Assets
64


 
7.2
Creation of Liens
64


 
7.3
Guarantees
65


 
7.4
Investments
65


 
7.5
Loans
65


 
7.6
Capital Expenditures
65


 
7.7
Dividends
65


 
7.8
Indebtedness
65


 
7.9
Nature of Business
65


 
7.10
Transactions with Affiliates
65


 
7.11
Leases
66


 
7.12
Subsidiaries
66


 
7.13
Fiscal Year and Accounting Changes
66


 
7.14
Pledge of Credit
66


 
7.15
Amendment of Organizational Documents
66


 
7.16
Compliance with ERISA
66


 
7.17
Prepayment of Indebtedness
67


 
7.18
[Reserved]
67


 
7.19
[Reserved]
67


 
7.20
[Reserved]
67


VIII.
 
CONDITIONS PRECEDENT
67


 
8.1
Conditions to Initial Advances
67


 
8.2
Conditions to Each Advance
71


 
8.3
Swap Arrangement
72


IX.
 
INFORMATION AS TO BORROWER
72


 
9.1
Disclosure of Material Matters
72


 
9.2
Schedules
72


 
9.3
Environmental Reports
73


 
9.4
Litigation
73


 
9.5
Material Occurrences
74


 
9.6
Government Receivables
74




iii



--------------------------------------------------------------------------------

Table of Contents continued
Page

 
9.7
Annual Financial Statements
74


 
9.8
Quarterly Financial Statements
74


 
9.9
Monthly Financial Statements
74


 
9.10
Other Reports
74


 
9.11
Additional Information
74


 
9.12
Projected Operating Budget
75


 
9.13
[Reserved]
75


 
9.14
Notice of Suits, Adverse Events
75


 
9.15
ERISA Notices and Requests
75


 
9.16
Additional Documents
76


 
9.17
Updates to Certain Schedules
76


 
9.18
[Reserved]
76


X.
 
EVENTS OF DEFAULT
76


 
10.1
Nonpayment
76


 
10.2
Breach of Representation
76


 
10.3
Financial Information
77


 
10.4
Judicial Actions
77


 
10.5
Noncompliance
77


 
10.6
Judgments
77


 
10.7
Bankruptcy
77


 
10.8
Material Adverse Effect
78


 
10.9
Lien Priority
78


 
10.10
[Reserved]
78


 
10.11
Cross Default
78


 
10.12
Breach of Guaranty or Pledge Agreement
78


 
10.13
Change of Control
78


 
10.14
Invalidity
78


 
10.15
Seizures
78


 
10.16
Operations
78


 
10.17
Pension Plans
79


 
10.18
Anti-Terrorism Laws
79


XI.
 
LENDER’S RIGHTS AND REMEDIES AFTER DEFAULT
79


 
11.1
Rights and Remedies
79


 
11.2
Lender’s Discretion
81


 
11.3
Setoff
81


 
11.4
Rights and Remedies not Exclusive
81


 
11.5
Allocation of Payments After Event of Default
81


XII
 
WAIVERS AND JUDICIAL PROCEEDINGS.
81


 
12.1
Waiver of Notice
81


 
12.1
Delay
81


 
12.3
Jury Waiver
81


XIII
 
EFFECTIVE DATE AND TERMINATION
82


 
13.1
Term
82




iv



--------------------------------------------------------------------------------

Table of Contents continued
Page

 
13.2
Termination
82


XIV
 
[RESERVED].
83


XV
 
[RESERVED].
83


XVI
 
MISCELLANEOUS
83


 
16.1
Governing Law
83


 
16.2
Entire Understanding
83


 
16.3
Successors and Assigns; Participations; New Lenders
84


 
16.4
Application of Payments
85


 
16.5
Indemnity
85


 
16.6
Notice
86


 
16.7
Survival
88


 
16.8
Severability
88


 
16.9
Expenses
88


 
16.10
Injunctive Relief
89


 
16.11
Consequential Damages
89


 
16.12
Captions
89


 
16.13
Counterparts; Facsimile Signatures
89


 
16.14
Construction
89


 
16.15
Confidentiality; Sharing Information
89


 
16.16
Publicity
90


 
16.17
Certifications From Banks and Participants; USA PATRIOT Act
90


 
16.18
Anti-Terrorism Laws
90







    









v



--------------------------------------------------------------------------------




LIST OF EXHIBITS AND SCHEDULES
Exhibits
 
 
 
Exhibit 1.2
Borrowing Base Certificate
Exhibit 1.2(a)
Compliance Certificate
Exhibit 2.1(a)
Revolving Credit Note
Exhibit 2.3
Term Note
Exhibit 5.5(b)
Financial Projections
Exhibit 8.1(g)
Financial Condition Certificate

Schedules
 
 
 
Schedule 1.2
Permitted Encumbrances
Schedule 4.4
Equipment and Inventory Locations; Place of Business, Chief Executive Office,
Real Property
Schedule 4.8(j)
Deposit and Investment Accounts
Schedule 5.1
Consents
Schedule 5.2(a)
States of Qualification and Good Standing
Schedule 5.2(b)
Subsidiaries
Schedule 5.4
Federal Tax Identification Number
Schedule 5.6
Prior Names
Schedule 5.8(b)(i)
Litigation
Schedule 5.8(b)(ii)
Indebtedness
Schedule 5.8(d)
Plans
Schedule 5.9
Intellectual Property, Source Code Escrow Agreements
Schedule 5.10
Licenses and Permits
Schedule 5.14
Labor Disputes
Schedule 5.24
Equity Interests

    
    
    
    
    
    
    
    
    





i



--------------------------------------------------------------------------------




REVOLVING CREDIT, TERM LOAN
AND
SECURITY AGREEMENT
Revolving Credit, Term Loan and Security Agreement dated as of July 20, 2015
among KEY TECHNOLOGY, INC., an Oregon corporation, as borrower (“Borrower”), and
PNC BANK, NATIONAL ASSOCIATION, as lender (“Lender”).
IN CONSIDERATION of the mutual covenants and undertakings herein contained,
Borrower and Lender hereby agree as follows:
I.DEFINITIONS.
1.1.    Accounting Terms. As used in this Agreement, the Other Documents or any
certificate, report or other document made or delivered pursuant to this
Agreement, accounting terms not defined in Section 1.2 or elsewhere in this
Agreement and accounting terms partly defined in Section 1.2 to the extent not
defined, shall have the respective meanings given to them under GAAP; provided,
however, whenever such accounting terms are used for the purposes of determining
compliance with financial covenants in this Agreement, such accounting terms
shall be defined in accordance with GAAP as applied in preparation of the
audited financial statements of Borrower for the fiscal year ended September 30,
2014. If there occurs after the Closing Date any change in GAAP that affects in
any respect the calculation of any covenant contained in this Agreement or the
definition of any term defined under GAAP used in such calculations, Lender and
Borrower shall negotiate in good faith to amend the provisions of this Agreement
that relate to the calculation of such covenants with the intent of having the
respective positions of Lender and Borrower after such change in GAAP conform as
nearly as possible to their respective positions as of the Closing Date,
provided, that, until any such amendments have been agreed upon, the covenants
in this Agreement shall be calculated as if no such change in GAAP had occurred
and Borrower shall provide additional financial statements or supplements
thereto, attachments to Compliance Certificates and/or calculations regarding
financial covenants as Lender may reasonably require in order to provide the
appropriate financial information required hereunder with respect to Borrower
both reflecting any applicable changes in GAAP and as necessary to demonstrate
compliance with the financial covenants before giving effect to the applicable
changes in GAAP.
1.2.    General Terms. For purposes of this Agreement the following terms shall
have the following meanings:
“Accountants” shall have the meaning set forth in Section 9.7 hereof.
“Advance Rates” shall have the meaning set forth in Section 2.1(a)(y)(ii)
hereof.
“Advances” shall mean and include the Revolving Advances, Letters of Credit and
the Term Loan.

1



--------------------------------------------------------------------------------




“Affiliate” of any Person shall mean (a) any Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such Person, or (b) any Person who is a director, manager, member, managing
member, general partner or officer (i) of such Person, (ii) of any Subsidiary of
such Person or (iii) of any Person described in clause (a) above. For purposes
of this definition, control of a Person shall mean the power, direct or
indirect, (x) to vote 25% or more of the Equity Interests having ordinary voting
power for the election of directors of such Person or other Persons performing
similar functions for any such Person, or (y) to direct or cause the direction
of the management and policies of such Person whether by ownership of Equity
Interests, contract or otherwise.
“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful.
“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.
“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.
“Applicable Margin” shall mean, on the Closing Date and through, but not
including, the Adjustment Date (defined below), the Applicable Margin shall be
(x) an amount equal to 1.25% for Advances consisting of Domestic Rate Loans, and
(y) an amount equal to 2.75% for Advances consisting of LIBOR Rate Loans.
Effective as of the date on which the quarterly financial statements of Borrower
on a Consolidated Basis and related Compliance Certificate required under
Section 9.8 for the most recently completed fiscal quarter are due to be
delivered (each day on which such delivery is due, an “Adjustment Date”), the
Applicable Margin for each type of Advance shall be adjusted, if necessary, to
the applicable percent per annum set forth in the pricing table below
corresponding to the Fixed Charge Coverage Ratio for the trailing four quarter
period ending on the last day of the most recently completed fiscal quarter
prior to the applicable Adjustment Date:

2



--------------------------------------------------------------------------------




FIXED CHARGE COVERAGE RATIO
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR LIBOR RATE LOANS
 
Revolving Advances


Term Loan
Revolving Advances / Letters of Credit
Term Loan
Less than 1.10 to 1.00
1.25%
1.75%
2.75%
3.25%
Greater than or equal to 1.10 to 1.00 but less than 1.50 to 1.00
1.00%
1.75%
2.5%
3.25%
Greater than or equal to 1.50 to 1.00
0.75%
1.75%
2.25%
3.25%



If Borrower shall fail to deliver the financial statements, certificates and/or
other information required under Sections 9.7 or 9.8 by the dates required
pursuant to such sections, each Applicable Margin shall be conclusively presumed
to equal the highest Applicable Margin specified in the pricing table set forth
above until the date of delivery of such financial statements, certificates
and/or other information, at which time the rate will be adjusted based upon the
Fixed Charge Coverage Ratio reflected in such statements. Notwithstanding
anything to the contrary contained herein, immediately and automatically upon
the occurrence of any Event of Default, each Applicable Margin shall increase to
and equal the highest Applicable Margin specified in the pricing table set forth
above and shall continue at such highest Applicable Margin until the date (if
any) on which such Event of Default shall be waived in accordance with the
provisions of this Agreement, at which time the rate will be adjusted based upon
the Fixed Charge Coverage Ratio reflected on the most recently delivered
financial statements and Compliance Certificate delivered by Borrower to Lender
pursuant to Section 9.7 or 9.8 (as applicable). Any increase in interest rates
and/or other fees payable by Borrower under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates and/or other
fees resulting from the occurrence of any Event of Default (including, if
applicable, any Event of Default arising from a breach of Sections 9.7 or 9.8
hereof) and/or the effectiveness of the Default Rate provisions of Section 3.1
hereof or the default fee rate provisions of Section 3.2 hereof.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrower on a Consolidated Basis or for any other reason, Lender
determines in its Permitted Discretion that (a) the Fixed Charge Coverage Ratio
as previously calculated as of any applicable date for any applicable period was
inaccurate, and (b) a proper calculation of the Fixed Charge Coverage Ratio for
any such period would have resulted in different pricing for such period, then
(i) if the proper calculation of the Fixed Charge Coverage Ratio would have
resulted in a higher interest rate and/or fees (as applicable) for such period,
automatically and immediately without the necessity of any demand or notice by
Lender or any other affirmative act of any party, the interest accrued on the
applicable outstanding Advances and/or the amount of the fees accruing for such
period under the provisions of this Agreement and the Other Documents shall be
deemed to be retroactively increased by, and Borrower shall be obligated to
immediately pay to Lender an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period; and (ii) if the proper
calculation

3



--------------------------------------------------------------------------------




of the Fixed Charge Coverage Ratio would have resulted in a lower interest rate
and/or fees (as applicable) for such period, then the interest accrued on the
applicable outstanding Advances and the amount of the fees accruing for such
period under the provisions of this Agreement and the Other Documents shall be
deemed to remain unchanged, and Lender shall have no obligation to repay
interest or fees to Borrower; provided, that, if as a result of any restatement
or other event or other determination by Lender a proper calculation of the
Fixed Charge Coverage Ratio would have resulted in a higher interest rate and/or
fees (as applicable) for one or more periods and a lower interest rate and/or
fees (as applicable) for one or more other periods (due to the shifting of
income or expenses from one period to another period or any other reason), then
the amount payable by Borrower pursuant to clause (i) above shall be based upon
the excess, if any, of the amount of interest and fees that should have been
paid for all applicable periods over the amounts of interest and fees actually
paid for such periods.
“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.
“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.
“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Lender, whether owned, operated
or hosted by Lender, any of its Affiliates or any other Person, that any party
is obligated to, or otherwise chooses to, provide to Lender pursuant to this
Agreement or any Other Document, including any financial statement, financial
and other report, notice, request, certificate and other information material;
provided that Approved Electronic Communications shall not include any notice,
demand, communication, information, document or other material that Lender
specifically instructs a Person to deliver in physical form.
“Average Undrawn Availability” shall mean, for any date of determination, the
quotient obtained by dividing (a) the sum of Undrawn Availability for each day
during the applicable calendar month ending on the date immediately preceding
such date of determination by (b) the actual number of days in such calendar
month.
“Base Rate” shall mean the base commercial lending rate of Lender as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by Lender as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by Lender to any particular class or category of customers of
Lender.
“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.
“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Borrower” shall have the meaning set forth in the preamble to this Agreement
and shall extend to all permitted successors and assigns of such Persons.

4



--------------------------------------------------------------------------------




“Borrower on a Consolidated Basis” shall mean the consolidation in accordance
with GAAP of the accounts or other items of Borrower and its Subsidiaries.
“Borrower’s Account” shall have the meaning set forth in Section 2.10 hereof.
“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the President, Chief Financial Officer or
Controller of Borrower and delivered to Lender, appropriately completed, by
which such officer shall certify to Lender the Formula Amount and calculation
thereof as of the date of such certificate.
“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in East Brunswick, New Jersey and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.
“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.
“Capitalized Lease Obligation” shall mean any Indebtedness of Borrower
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
“Cash Management Products and Services” shall mean agreements or other
arrangements under which Lender or any Affiliate of Lender provides any of the
following products or services to Borrower: (a) credit cards (including
so-called “purchase cards,” “procurement cards,” or “p-cards”; (b) credit card
processing services; (c) debit cards and stored value cards; (d) commercial
cards; (e) ACH transactions; and (f) cash management and treasury management
services and products, including without limitation controlled disbursement
accounts or services, lockboxes, automated clearinghouse transactions,
overdrafts, interstate depository network services. The indebtedness,
obligations and liabilities of Borrower to Lender with respect to any Cash
Management Products and Services (including all obligations and liabilities
owing to Lender in respect of any returned items deposited with such provider)
(the “Cash Management Liabilities”) shall be “Obligations” hereunder, guaranteed
obligations under the Guaranty and secured obligations under any Guarantor
Security Agreement, as applicable, and otherwise treated as Obligations for
purposes of each of the Other Documents.
“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”
“CEA” shall mean the Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended
from time to time, and any successor statute.
“CFTC” shall mean the Commodity Futures Trading Commission.

5



--------------------------------------------------------------------------------




“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.
“Change in Law” shall mean the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of law), in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.
“Change of Control” shall mean: (a) any Person or two or more Persons acting in
concert (other than Permitted Holders), shall have acquired beneficial
ownership, directly or indirectly, of Equity Interests of Borrower (or other
securities convertible into such Equity Interests) representing more than 50% of
the combined voting power of all Equity Interests of Borrower entitled (without
regard to the occurrence of any contingency) to vote for the election of members
of the Board of Directors of Borrower;
(b)    any Person or two or more Persons acting in concert (other than Permitted
Holders), shall have acquired by contract or otherwise, or shall have entered
into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Borrower or control
over the Equity Interests of Borrower entitled to vote for members of the Board
of Directors of Borrower on a fully-diluted basis (and taking into account all
such Equity Interests that such Person or group has the right to acquire
pursuant to any option right) representing more than 50% of the combined voting
power of such Equity Interests; or
(c)    during any period of twenty four (24) consecutive months, the occurrence
of a change in the composition of the Board of Directors of Borrower such that a
majority of the members of such Board of Directors are not Continuing Directors.
“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the PBGC or any
environmental agency or superfund), upon the Collateral, Borrower or any of its
Affiliates.

6



--------------------------------------------------------------------------------




“Claims” shall have the meaning set forth in Section 16.5 hereof.
“Closing Date” shall mean July 20, 2015 or such other date as may be agreed to
in writing by the parties hereto.
“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.
“Collateral” shall mean and include all right, title and interest of Borrower in
all of the following property and assets of Borrower, in each case whether now
existing or hereafter arising or created and whether now owned or hereafter
acquired and wherever located:
(a)all Receivables and all supporting obligations relating thereto;
(b)all equipment and fixtures;
(c)all general intangibles (including all payment intangibles and all software)
and all supporting obligations related thereto;
(d)all Inventory;
(e)all Subsidiary Stock, securities, investment property, and financial assets;
(f)all Real Property;
(g)[reserved];
(h)all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all warehouse receipts and bills of lading),
deposit accounts, goods, instruments (including promissory notes), letters of
credit (whether or not the respective letter of credit is evidenced by a
writing) and letter-of-credit rights, cash, certificates of deposit, insurance
proceeds (including hazard, flood and credit insurance), security agreements,
eminent domain proceeds, condemnation proceeds, tort claim proceeds and all
supporting obligations;
(i)all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by Borrower or in
which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses (a)
through and including (h) of this definition; and
(j)all proceeds and products of the property described in clauses (a) through
and including (i) of this definition, in whatever form. It is the intention of
the parties that if Lender shall fail to have a perfected Lien in any particular
property or assets of Borrower for any reason whatsoever, but the provisions of
this Agreement and/or of the Other Documents, together with all financing
statements and other public filings relating to Liens filed or recorded by
Lender against

7



--------------------------------------------------------------------------------




Borrower, would be sufficient to create a perfected Lien in any property or
assets that Borrower may receive upon the sale, lease, license, exchange,
transfer or disposition of such particular property or assets, then all such
“proceeds” of such particular property or assets shall be included in the
Collateral as original collateral that is the subject of a direct and original
grant of a security interest as provided for herein and in the Other Documents
(and not merely as proceeds (as defined in Article 9 of the Uniform Commercial
Code) in which a security interest is created or arises solely pursuant to
Section 9-315 of the Uniform Commercial Code).
“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrower.
“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on Borrower’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement or the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.
“Consigned Inventory” shall mean Inventory of Borrower that is in the possession
of another Person on a consignment, sale or return, or other basis that does not
constitute a final sale and acceptance of such Inventory.
“Continuing Director” means (a) any member of the board of directors of Borrower
who was a director (or comparable manager) of Borrower on the Closing Date, and
(b) any individual who becomes a member of the board of directors of Borrower
after the Closing Date if such individual was approved, appointed or nominated
for election to the board of directors of Borrower by either the Permitted
Holders or a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the board of
directors of Borrower in office at the Closing Date in an actual or threatened
election contest relating to the election of the directors (or comparable
managers) of Borrower and whose initial assumption of office resulted from such
contest or the settlement thereof.
“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.
“Controlled Group” shall mean, at any time, Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
Borrower, are treated as a single employer under Section 414 of the Code.
“Covered Entity” shall mean (a) Borrower, each of Borrower’s Subsidiaries,
Guarantor and all pledgors of Collateral and (b) each Person that, directly or
indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

8



--------------------------------------------------------------------------------




“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with Borrower, pursuant
to which Borrower is to deliver any personal property or perform any services.
“Customs” shall have the meaning set forth in Section 2.13(b) hereof.
“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by
Lender by dividing (x) the Published Rate by (y) a number equal to 1.00 minus
the Reserve Percentage.
“Debt Payments” shall mean for any period, in each case, all cash actually
expended by Borrower on a Consolidated Basis to make: (a) interest payments on
any Advances hereunder, plus (b) scheduled principal payments on the Term Loan,
plus (c) payments for all fees, commissions and charges set forth herein, plus
(d) payments on Capitalized Lease Obligations, plus (e) payments with respect to
any other Indebtedness for borrowed money.
“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.
“Default Rate” shall have the meaning set forth in Section 3.1 hereof.
“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.
“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.
“Dollar” and the sign “$” shall mean lawful money of the United States of
America.
“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.
“Drawing Date” shall have the meaning set forth in Section 2.14 hereof.
“Early Termination Date” shall have the meaning set forth in Section 13.1
hereof.
“EBITDA” shall mean for any period with respect to Borrower on a Consolidated
Basis, the sum of (a) net income (or loss) for such period (excluding
extraordinary gains and losses), plus (b) all interest expense for such period,
plus (c) all charges against income for such period for federal, state and local
taxes, plus (d) depreciation expenses for such period, plus (e) amortization
expenses for such period, plus (e) any non-cash expenses, including, without
limitation, non-cash expenses associated with Borrower’s stock based
compensation program or with write-offs or write-downs of goodwill, intangibles
or fixed assets.
“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

9



--------------------------------------------------------------------------------




“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.
“Eligibility Date” shall mean, with respect to Borrower and Guarantor and each
Swap, the date on which this Agreement or any Other Document becomes effective
with respect to such Swap (for the avoidance of doubt, the Eligibility Date
shall be the Effective Date of such Swap if this Agreement or any Other Document
is then in effect with respect to Borrower or Guarantor, and otherwise it shall
be the Effective Date of this Agreement and/or such Other Document(s) to which
Borrower or Guarantor is a party).
“Eligible Insured Foreign Receivable or Receivables” shall mean Receivables that
meet the requirements of Eligible Receivables, except clause (f) of such
definition, provided that such Receivables are credit insured (the insurance
carrier, amount and terms of such insurance shall be reasonably acceptable to
Lender and shall name Lender as beneficiary or loss payee, as applicable).
“Eligible Inventory” shall mean and include Inventory valued at the lower of
cost or market value, determined on a first-in-first-out basis, which is not, in
Lender’s Permitted Discretion, obsolete, slow moving or unmerchantable and which
Lender, in its Permitted Discretion, shall not deem ineligible Inventory, based
on such considerations as Lender may from time to time deem appropriate
including whether the Inventory is subject to a perfected, first priority
security interest in favor of Lender and no other Lien (other than a Permitted
Encumbrance). In addition, Inventory shall not be Eligible Inventory if it: (a)
does not conform to all standards imposed by any Governmental Body which has
regulatory authority over such goods or the use or sale thereof; (b) is Foreign
In-Transit Inventory or in-transit within the United States; (c) is located
outside the continental United States or at a location that is not otherwise in
compliance with this Agreement; (d) constitutes Consigned Inventory; (e) is the
subject of an Intellectual Property Claim; (f) is subject to a License Agreement
that limits, conditions or restricts Borrower’s or Lender’s right to sell or
otherwise dispose of such Inventory, unless Lender is a party to a Licensor
Agreement with the Licensor under such License Agreement (or Lender shall agree
otherwise in its Permitted Discretion after establishing reserves against the
Formula Amount with respect thereto as Lender shall deem appropriate in its
Permitted Discretion); (g) is situated at a Customer location unless either (i)
such Inventory at such Customer location has a value, in the aggregate, of
$250,000 or less, or (ii) if such Inventory at such Customer location has a
value, in the aggregate, greater than $250,000, then that Customer has executed
in favor of Lender a Lien Waiver Agreement (or Lender shall agree otherwise in
its Permitted Discretion after establishing reserves against the Formula Amount
with respect thereto, as Lender shall deem appropriate in its Permitted
Discretion); (h) is situated at a location that is not owned by Borrower or a
Customer location unless the owner or occupier of such location has executed in
favor of Lender a Lien Waiver Agreement (or Lender has otherwise in its
Permitted Discretion after establishing reserves against the Formal Amount with
respect thereto, as Lender shall deem appropriate in its Permitted Discretion);
or (i) or if the sale of such Inventory would result in an ineligible
Receivable.
“Eligible Receivables” shall mean and include, each Receivable of Borrower
arising in the Ordinary Course of Business and which Lender, in its Permitted
Discretion, shall deem to be an Eligible Receivable, based on such
considerations as Lender may from time to time deem

10



--------------------------------------------------------------------------------




appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Lender’s first priority perfected security interest and no other Lien
(other than Permitted Encumbrances), and is evidenced by an invoice or other
documentary evidence satisfactory to Lender in its Permitted Discretion. In
addition, no Receivable shall be an Eligible Receivable if:
(a)it arises out of a sale made by Borrower to an Affiliate of Borrower or to a
Person controlled by an Affiliate of Borrower;
(b)it is due or unpaid more than one-hundred twenty (120) days after the
original invoice date or sixty (60) days after the original due date;
(c)twenty-five percent (25%) or more of the Receivables from such Customer are
not deemed Eligible Receivables hereunder. Such percentage may, in Lender’s
Permitted Discretion, be increased or decreased from time to time;
(d)any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;
(e)an Insolvency Event shall have occurred with respect to such Customer;
(f)the sale is to a Customer outside the continental United States of America or
in a province of Canada that has not adopted the Personal Property Security Act
of Canada, unless the sale is on letter of credit, guaranty or acceptance terms,
in each case acceptable to Lender in its Permitted Discretion or such Receivable
constitutes an Eligible Insured Foreign Receivable;
(g)the sale to the Customer is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;
(h)Lender believes, in its Permitted Discretion, that collection of such
Receivable is insecure or that such Receivable may not be paid by reason of the
Customer’s financial inability to pay;
(i)the Customer is the United States of America, any state or any department,
agency or instrumentality of any of them, unless Borrower assigns its right to
payment of such Receivable to Lender pursuant to the Assignment of Claims Act of
1940, as amended (31 U.S.C. Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section
15 et seq.) or has otherwise complied with other applicable statutes or
ordinances;
(j)the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the Borrower and accepted by the Customer or the Receivable
otherwise does not represent a final sale;
(k)the Receivables of the Customer exceed a credit limit determined by Lender,
in its Permitted Discretion, to the extent such Receivable exceeds such limit;

11



--------------------------------------------------------------------------------




(l)the Receivable is subject to any offset, deduction, defense, dispute, credits
or counterclaim, the Customer is also a creditor or supplier of Borrower or the
Receivable is contingent in any respect or for any reason;
(m)the Borrower has made any agreement with any Customer for any deduction
therefrom, except for discounts or allowances made in the Ordinary Course of
Business for prompt payment, all of which discounts or allowances are reflected
in the calculation of the face value of each respective invoice related thereto;
(n)any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;
(o)such Receivable is not payable to Borrower; or
(p)such Receivable is not otherwise satisfactory to Lender as determined by
Lender in the exercise of its Permitted Discretion.
“Environmental Complaint” shall have the meaning set forth in Section 9.3(b)
hereof.
“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.
“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of the General Rules and Regulations promulgated by the SEC under the
Exchange Act), including in each case all of the following rights relating to
such Equity Interests, whether arising under the Organizational Documents of the
Person issuing such Equity Interests (the “issuer”) or under the applicable laws
of such issuer’s jurisdiction of organization relating to the formation,
existence and governance of corporations, limited liability companies or
partnerships or business trusts or other legal entities, as the case may be: (a)
all economic rights (including all rights to receive dividends and
distributions) relating to such Equity Interests; (b) all voting rights and
rights to consent to any particular action(s) by the applicable issuer; (c) all
management rights with respect to such issuer; (d) in the case of any Equity
Interests consisting of a general partner interest in a partnership, all powers
and rights as a general partner with respect to the management, operations and
control of the business and affairs of the applicable issuer; (e) in the case of
any Equity Interests consisting of the membership/limited liability company
interests of a managing member in a limited liability company, all powers and
rights as a managing member with respect to the management, operations and
control of the business and affairs of the applicable issuer; (f) all rights to
designate or appoint or vote for or

12



--------------------------------------------------------------------------------




remove any officers, directors, manager(s), general partner(s) or managing
member(s) of such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(g) all rights to amend the Organizational Documents of such issuer, (h) in the
case of any Equity Interests in a partnership or limited liability company, the
status of the holder of such Equity Interests as a “partner,” general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (i) all certificates evidencing such Equity
Interests.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.
“Event of Default” shall have the meaning set forth in Article X hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Excluded Accounts” shall mean any (i) payroll accounts, (ii) withholding tax
accounts, (iii) fiduciary accounts, (iv) accounts used to make tax, trust,
pension or other similar employee benefit payments, and (v) accounts that
contain, at all times, less than $25,000 for all such accounts in the aggregate.
“Excluded Foreign Subsidiary” shall mean (i) any Subsidiary of Borrower that is
a “controlled foreign corporation” as defined in Section 957 of the Code (a “CFC
Subsidiary”), (ii) any Subsidiary of a CFC Subsidiary, or (iii) any subsidiary
of Borrower all of the assets of which are debt or Equity Interests of one or
more entities that could reasonably be treated as “controlled foreign
corporations” as defined in Section 957 of the Code.
“Excluded Hedge Liability or Liabilities” shall mean, with respect to Borrower
and Guarantor, each of its Swap Obligations if, and only to the extent that, all
or any portion of this Agreement or any Other Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of Borrower’s and/or Guarantor’s failure to
qualify as an Eligible Contract Participant on the Eligibility Date for such
Swap. Notwithstanding anything to the contrary contained in the foregoing or in
any other provision of this Agreement or any Other Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
Borrower or Guarantor for any reason to qualify as an Eligible Contract
Participant on the Eligibility Date for such Swap; (b) if a guarantee of a Swap
Obligation would cause such obligation to be an Excluded Hedge Liability but the
grant of a security interest would not cause such obligation to be an Excluded
Hedge Liability, such Swap Obligation shall constitute an Excluded Hedge
Liability for purposes of the guaranty but not for purposes of the grant of the
security interest; and (c) if there is more than one Borrower or Guarantor
executing this Agreement or the Other Documents and a Swap Obligation would be
an Excluded Hedge Liability with respect to one or more of such Persons, but not
all of them, the definition of Excluded

13



--------------------------------------------------------------------------------




Hedge Liability or Liabilities with respect to each such Person shall only be
deemed applicable to (i) the particular Swap Obligations that constitute
Excluded Hedge Liabilities with respect to such Person, and (ii) the particular
Person with respect to which such Swap Obligations constitute Excluded Hedge
Liabilities.
“Excluded Taxes” shall mean, with respect to Lender, a Participant or any other
recipient of any payment to be made by or on account of any Obligations,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of Lender or a Participant in which its applicable lending
office is located or (b) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction in which
Borrower is located.
“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.
“FCCR Period” shall mean a period commencing on any date (the “Commencement
Date”) on which (a) an Event of Default has occurred and is continuing, or (b)
the sum of the Undrawn Availability of Borrower plus Borrower's aggregate amount
of unrestricted cash and cash equivalents (which is subject to Lender’s first
priority perfected security interest and is in excess of $1,000,000), which sum
is less than $5,000,000, and in each case continuing until the later of (x) the
date on which the Event of Default giving rise to such FCCR Period shall have
been cured or waived by the Lender, and (y) the month-end after the Commencement
Date with respect to which Average Undrawn Availability of Borrower for the
month is greater than or equal to $5,000,000.
“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by Lender (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by Lender at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the “open” rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest with respect to any
advance to which the Federal Funds Open Rate applies will change automatically
without notice to Borrower, effective on the date of any such change.
“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, for
Borrower on a Consolidated Basis, the ratio of (a) EBITDA, minus Unfunded
Capital Expenditures made during such period, minus distributions (including tax
distributions) and dividends made during such period, minus cash taxes paid
during such period, to (b) all Debt Payments made during such period.

14



--------------------------------------------------------------------------------




“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto.
“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by
Borrower, Guarantor and/or any of their respective Subsidiaries.
“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.
“Foreign Subsidiary” shall mean any Subsidiary of any Person that is not
organized or incorporated in the United States, any State or territory thereof
or the District of Columbia.
“Formula Amount” shall have the meaning set forth in Section 2.1(a) hereof.
“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.
“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.
“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Guarantor” shall mean Key Technology Holdings USA LLC, an Oregon limited
liability company and each other direct or indirect Subsidiary of Borrower
(other than any Excluded Foreign Subsidiary), and any other Person who may
hereafter guarantee payment or performance of the whole or any part of the
Obligations and “Guarantors” means collectively all such Persons.
“Guarantor Security Agreement” shall mean any security agreement executed by
Guarantor in favor of Lender securing the Obligations or the Guaranty of
Guarantor, in form and substance satisfactory to Lender.
“Guaranty” shall mean any guaranty of the Obligations executed by Guarantor in
favor of Lender in form and substance satisfactory to Lender.
“Hazardous Discharge” shall have the meaning set forth in Section 9.3(b) hereof.

15



--------------------------------------------------------------------------------




“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.
“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.
“Hedge Liabilities” shall mean the Interest Rate Hedge Liabilities.
“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, or other interest rate management device, foreign currency exchange
agreement, currency swap agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement;
(f) any other advances of credit made to or on behalf of such Person or other
transaction (including forward sale or purchase agreements, capitalized leases
and conditional sales agreements) having the commercial effect of a borrowing of
money entered into by such Person to finance its operations or capital
requirements including to finance the purchase price of property or services and
all obligations of such Person to pay the deferred purchase price of property or
services (but not including trade payables and accrued expenses incurred in the
Ordinary Course of Business which are not represented by a promissory note or
other evidence of indebtedness and which are not more than thirty (30) days past
due); (g) all Equity Interests of such Person subject to repurchase or
redemption rights or obligations (excluding repurchases or redemptions at the
sole option of such Person); (h) all indebtedness, obligations or liabilities
secured by a Lien on any asset of such Person, whether or not such indebtedness,
obligations or liabilities are otherwise an obligation of such Person; (i) all
obligations of such Person for “earnouts,” purchase price adjustments, profit
sharing arrangements, deferred purchase money amounts and similar payment
obligations or continuing obligations of any nature of such Person arising out
of purchase and sale contracts; (j) off-balance sheet liabilities and/or pension
plan liabilities of such Person; (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (l) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (k).
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

16



--------------------------------------------------------------------------------




“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
“Insolvency Event” shall mean, with respect to any Person, such Person or such
Person’s direct or indirect parent company (a) becomes the subject of a
bankruptcy or insolvency proceeding (including any proceeding under Title 11 of
the United States Code), or regulatory restrictions, (b) has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it or has called a meeting of its creditors, (c)
admits in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, or (d) in the good
faith determination of Lender, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment of a type described in clauses (a) or (b), provided that an
Insolvency Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person’s
direct or indirect parent company by a Governmental Body or instrumentality
thereof if, and only if, such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Body or instrumentality) to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Person.
“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.
“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that Borrower’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.
“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.
“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by Borrower, Guarantor and/or their respective
Subsidiaries in order to provide protection to, or minimize the impact upon,
Borrower, Guarantor and/or their respective Subsidiaries of increasing floating
rates of interest applicable to Indebtedness.
“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.
“Inventory” shall mean and include as to Borrower all of Borrower’s inventory
(as defined in Article 9 of the Uniform Commercial Code) and all of Borrower’s
goods, merchandise and other personal property, wherever located, to be
furnished under any consignment arrangement, contract

17



--------------------------------------------------------------------------------




of service or held for sale or lease, all raw materials, work in process,
finished goods and materials and supplies of any kind, nature or description
which are or might be used or consumed in Borrower’s business or used in selling
or furnishing such goods, merchandise and other personal property, and all
Documents.
“Inventory Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
“Inventory NOLV Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(ii) hereof.
“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.
“Lender” shall have the meaning ascribed to such term in the preamble to this
Agreement and shall include each Person which becomes a transferee, successor or
assign of Lender. For the purpose of provision of this Agreement or any Other
Document which provides for the granting of a security interest or other Lien to
Lender as security for the Obligations, "Lender" shall include any Affiliate of
Lender to which such Obligation (specifically including any Hedge Liabilities
and any Cash Management Liabilities) is owed.
“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by Lender.
“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by Lender.
“Letter of Credit Application” shall have the meaning set forth in Section
2.12(a) hereof.
“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.
“Letter of Credit Sublimit” shall mean $4,000,000.
“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.
“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.
“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by Lender by
dividing (the resulting quotient rounded upwards, if necessary, to the nearest
1/100th of 1% per annum) (a) the rate which appears on the Bloomberg Page BBAM1
(or on such other substitute Bloomberg page that displays rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market), or the rate which is quoted by another source selected by Lender as an
authorized information vendor for the purpose of displaying rates at which U.S.
dollar deposits are offered by leading banks in the London interbank deposit
market (a “LIBOR Alternate Source”), at approximately 11:00 a.m.,

18



--------------------------------------------------------------------------------




London time, two (2) Business Days prior to the commencement of such Interest
Period as the London interbank offered rate for U.S. Dollars for an amount
comparable to such LIBOR Rate Loan and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
LIBOR Alternate Source, a comparable replacement rate determined by Lender at
such time (which determination shall be conclusive absent manifest error)), by
(b) a number equal to 1.00 minus the Reserve Percentage.
The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Lender shall give reasonably prompt notice to the Borrower
of the LIBOR Rate as determined or adjusted in accordance herewith, which
determination shall be conclusive absent manifest error.
“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.
“License Agreement” shall mean any agreement between Borrower and a Licensor
pursuant to which Borrower is authorized to use any Intellectual Property in
connection with the manufacturing, marketing, sale or other distribution of any
Inventory of Borrower or otherwise in connection with Borrower’s business
operations.
“Licensor” shall mean any Person from whom Borrower obtains the right to use
(whether on an exclusive or non-exclusive basis) any Intellectual Property in
connection with Borrower’s manufacture, marketing, sale or other distribution of
any Inventory or otherwise in connection with Borrower’s business operations.
“Licensor Agreement” shall mean an agreement between Lender and a Licensor, in
form and substance satisfactory to Lender, by which Lender is given the
unqualified right, vis-à-vis such Licensor, to enforce Lender’s Liens with
respect to and to dispose of Borrower’s Inventory with the benefit of any
Intellectual Property applicable thereto, irrespective of Borrower’s default
under any License Agreement with such Licensor.
“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction.
“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Lender by a Person who owns or occupies premises at which any Collateral may be
located from time to time in form and substance satisfactory to Lender.
“Liquidity” shall mean, at any time, the sum of (a) the aggregate amount of
unrestricted cash and cash equivalents on the balance sheet of Borrower at such
time subject to Lender’s first priority perfected security interest, and (b) the
Undrawn Availability at such time.

19



--------------------------------------------------------------------------------




“Material Adverse Effect” shall mean a material adverse effect on (a) the
condition (financial or otherwise), results of operations, assets, business, or
properties of Borrower or Guarantor, (b) Borrower’s ability to duly and
punctually pay or perform the Obligations in accordance with the terms hereof,
(c) the value of the Collateral, Lender’s Liens on the Collateral or the
priority of any such Lien or (d) the practical realization of the benefits of
Lender’s rights and remedies under this Agreement and the Other Documents.
“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of Borrower, which is material to Borrower’s
business or which the failure to comply with could reasonably be expected to
result in a Material Adverse Effect.
“Maximum Revolving Advance Amount” shall mean $15,000,000.
“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.
“Mortgage” shall mean the mortgage on the Real Property securing the
Obligations.
“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by Borrower or any member of the
Controlled Group.
“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including Borrower or any member of the Controlled Group) at least two
of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.
“Non-Qualifying Party” shall mean Borrower or Guarantor if, on the Eligibility
Date, it fails for any reason to qualify as an Eligible Contract Participant.
“Note” shall mean collectively, the Term Note and the Revolving Credit Note.
“Obligations” shall mean and include any and all loans (including without
limitation, all Advances), advances, debts, liabilities, obligations (including
without limitation all reimbursement obligations and cash collateralization
obligations with respect to Letters of Credit issued hereunder), covenants and
duties owing by Borrower or Guarantor or any Subsidiary of Borrower or Guarantor
to Lender (or to any other direct or indirect subsidiary or affiliate of Lender)
of any kind or nature, present or future (including any interest or other
amounts accruing thereon, any fees accruing under or in connection therewith,
any costs and expenses of any Person payable by Borrower and any indemnification
obligations payable by Borrower arising or payable after maturity, or after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding relating to Borrower, whether or not a claim
for post-filing or post-petition interest, fees

20



--------------------------------------------------------------------------------




or other amounts is allowable or allowed in such proceeding), whether or not
evidenced by any note, guaranty or other instrument, whether arising under any
agreement, instrument or document (including this Agreement, the Other
Documents, Lender-Provided Interest Rate Hedges, Lender-Provided Foreign
Currency Hedges and any Cash Management Products and Services) whether or not
for the payment of money, whether arising by reason of an extension of credit,
opening or issuance of a letter of credit, loan, equipment lease, establishment
of any commercial card or similar facility or guarantee, under any interest or
currency swap, future, option or other similar agreement, or in any other
manner, whether arising out of overdrafts or deposit or other accounts or
electronic funds transfers (whether through automated clearing houses or
otherwise) or out of Lender’s non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository transfer check or
other similar arrangements, whether direct or indirect (including those acquired
by assignment or participation), absolute or contingent, joint or several, due
or to become due, now existing or hereafter arising, contractual or tortious,
liquidated or unliquidated, regardless of how such indebtedness or liabilities
arise or by what agreement or instrument they may be evidenced or whether
evidenced by any agreement or instrument, including, but not limited to, (i) any
and all of Borrower’s or Guarantor’s Indebtedness and/or liabilities (and any
and all indebtedness, obligations and/or liabilities of any Subsidiary of
Borrower or Guarantor) under this Agreement, the Other Documents or under any
other agreement between Lender and Borrower and any amendments, extensions,
renewals or increases and all costs and expenses of Lender incurred in the
documentation, negotiation, modification, enforcement, collection or otherwise
in connection with any of the foregoing, including but not limited to reasonable
attorneys’ fees and expenses and all obligations of Borrower to Lender to
perform acts or refrain from taking any action, (ii) all Hedge Liabilities and
(iii) all Cash Management Liabilities. Notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.
“Ordinary Course of Business” shall mean, with respect to Borrower, the ordinary
course of Borrower’s business as conducted on the Closing Date.
“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, operating agreement, limited liability company agreement, or partnership
agreement of such Person and any and all other applicable documents relating to
such Person’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity.
“Other Documents” shall mean the Mortgage, the Notes, the Perfection
Certificates, any Guaranty, Guarantor Security Agreement, any Pledge Agreement,
any Lender-Provided Interest Rate Hedge, any Lender-Provided Foreign Currency
Hedge, and any and all other agreements, instruments and documents, including,
intercreditor agreements, guaranties, pledges, powers of attorney, consents,
interest or currency swap agreements or other similar agreements and all other
writings heretofore, now or hereafter executed by Borrower or Guarantor and/or
delivered to Lender in respect of the transactions contemplated by this
Agreement, in each case together with all

21



--------------------------------------------------------------------------------




extensions, renewals, amendments, supplements, modifications, substitutions and
replacements thereto and thereof.
“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.
“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.
“Participant” shall mean each Person who shall be granted the right by Lender to
participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to Lender.
“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Lender, if any,
which it may designate by notice to Borrower to be the Payment Office.
“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by
Borrower or any member of the Controlled Group or (ii) has at any time within
the preceding five years been maintained or to which contributions have been
required by Borrower or any entity which was at such time a member of the
Controlled Group.
“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by Borrower and delivered to
Lender.
“Permitted Discretion” shall mean a determination made in good faith and in the
exercise (from the perspective of a secured asset-based lender) of commercially
reasonable business judgment.
“Permitted Dividends” shall mean so long as: (a) a notice of termination with
regard to this Agreement shall not be outstanding; (b) no Event of Default or
Default shall have occurred and be continuing or would occur after giving pro
forma effect to such dividends; and (c) the purpose for such dividend shall be
as set forth in writing to Lender at least ten (10) days prior to the making of
such dividend and such dividend shall in fact be used for such purpose, Borrower
shall be permitted to pay dividends.

22



--------------------------------------------------------------------------------




“Permitted Encumbrances” shall mean: (a) Liens in favor of Lender, including
without limitation, Liens securing Hedge Liabilities and Cash Management
Products and Services; (b) Liens for taxes, assessments or other governmental
charges not delinquent or being Properly Contested; (c) deposits or pledges to
secure obligations under worker’s compensation, social security or similar laws,
or under unemployment insurance; (d) deposits or pledges to secure bids,
tenders, contracts (other than contracts for the payment of money), leases,
statutory obligations, surety and appeal bonds and other obligations of like
nature arising in the Ordinary Course of Business; (e) Liens arising by virtue
of the rendition, entry or issuance against Borrower or any Subsidiary, or any
property of Borrower or any Subsidiary, of any judgment, writ, order, or decree
to the extent the rendition, entry, issuance or continued existence of such
judgment, writ, order or decree (or any event or circumstance relating thereto)
has not resulted in the occurrence of an Event of Default under Section 10.6
hereof; (f) carriers’, repairmens’, mechanics’, workers’, materialmen’s or other
like Liens arising in the Ordinary Course of Business with respect to
obligations which are not due or which are being Properly Contested; (g) Liens
placed upon fixed assets hereafter acquired to secure a portion of the purchase
price thereof, provided that (I) any such lien shall not encumber any other
property of any Borrower and (II) the aggregate amount of Indebtedness secured
by such Liens incurred as a result of such purchases during any fiscal year
shall not exceed the amount permitted in Section 7.6 hereof; (h)other Liens
incidental to the conduct of Borrower’s business or the ownership of its
property and assets which were not incurred in connection with the borrowing of
money or the obtaining of advances or credit, and which do not in the aggregate
materially detract from Lender’s rights in and to the Collateral or the value of
Borrower’s property or assets or which do not materially impair the use thereof
in the operation of Borrower’s business; (h) easements, rights-of-way, zoning
restrictions, minor defects or irregularities in title and other charges or
encumbrances, in each case, which do not interfere in any material respect with
the Ordinary Course of Business of Borrower and its Subsidiaries; (i) any
exceptions listed on Schedule B of the title insurance policies delivered to and
accepted by, Lender under Section 8.1(e); and (j) Liens disclosed on Schedule
1.2; provided that such Liens shall secure only those obligations which they
secure on the Closing Date (and extensions, renewals and refinancing of such
obligations permitted by Section 7.8 hereof) and shall not subsequently apply to
any other property or assets of Borrower other than the property and assets to
which they apply as of the Closing Date.
“Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures permitted in Section 7.6 hereof; (c) any
guarantees of Indebtedness permitted under Section 7.3 hereof; (d) any
Indebtedness listed on Schedule 5.8(b)(ii) hereof; and (e) Interest Rate Hedges
that are entered into by Borrower to hedge its risks with respect to outstanding
Indebtedness of Borrower and not for speculative or investment purposes.
“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a Subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that

23



--------------------------------------------------------------------------------




invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; and (e) Permitted Loans.
“Permitted Holders” shall mean individually and collectively, Leslie J.
Schreyer, Royce & Associates, LLC, the board of directors and executive officers
of Borrower as at the Closing Date, Columbia Management Investment Advisors,
LLC, and Rutabaga Capital Management, LLC.
“Permitted Loans” shall mean the extension of trade credit by Borrower to its
Customers, in the Ordinary Course of Business in connection with a sale of
Inventory or rendition of services, in each case on open account terms.
“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).
“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by Borrower or any member of the Controlled Group or to which
Borrower or any member of the Controlled Group is required to contribute.
“Pledge Agreement” shall mean that certain Pledge Agreement executed by Borrower
in favor of Lender dated as of the Closing Date and any other pledge agreements
executed subsequent to the Closing Date by any other Person to secure the
Obligations.
“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.
“Pro Forma Financial Statements” shall have the meaning set forth in Section
5.5(b) hereof.
“Projections” shall have the meaning set forth in Section 5.5(b) hereof.
“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of Lender (except only with respect to property Taxes that
have priority as a matter of applicable state law) and, (z) enforcement of such
Lien is stayed during the period prior to the final resolution or disposition of
such dispute; and (e) if such Indebtedness or Lien, as applicable, results from,
or is determined by the entry, rendition or issuance against a Person or any of
its assets of a judgment,

24



--------------------------------------------------------------------------------




writ, order or decree, enforcement of such judgment, writ, order or decree is
stayed pending a timely appeal or other judicial review.
“Protective Advances” shall have the meaning set forth in Section 16.2(c)
hereof.
“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by
Lender).
“Qualified ECP Loan Party” shall mean Borrower or each Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.
“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.
“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to other premises or real property that are
hereafter owned or leased by any Borrower.
“Receivables” shall mean and include, as to Borrower, all of Borrower’s accounts
(as defined in Article 9 of the Uniform Commercial Code) and all of Borrower’s
contract rights, instruments (including those evidencing indebtedness owed to
Borrower by its Affiliates), documents, chattel paper (including electronic
chattel paper), general intangibles relating to accounts, contract rights,
instruments, documents and chattel paper, and drafts and acceptances, credit
card receivables and all other forms of obligations owing to Borrower arising
out of or in connection with the sale or lease of Inventory or the rendition of
services, all supporting obligations, guarantees and other security therefor,
whether secured or unsecured, now existing or hereafter created, and whether or
not specifically sold or assigned to Lender hereunder.
“Receivables Advance Rate” shall have the meaning set forth in Section
2.1(a)(y)(i) hereof.
“Reimbursement Obligation” shall have the meaning set forth in Section 2.14
hereof.
“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.
“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

25



--------------------------------------------------------------------------------




“Reportable ERISA Event” shall mean a reportable event described in Section
4043(c) of ERISA or the regulations promulgated thereunder.
“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).
“Revolving Advances” shall mean Advances other than Letters of Credit and the
Term Loan.
“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a) hereof.
“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans, an interest rate per annum equal to the sum of the
Applicable Margin plus the Alternate Base Rate, and (b) with respect to
Revolving Advances that are LIBOR Rate Loans, an interest rate per annum equal
to the sum of the Applicable Margin plus the greater of (i) the LIBOR Rate and
(ii) 0%.
“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.
“Sanctioned Person” shall mean any individual person, group, regime, or entity
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Parties” shall mean Lender, together with any Affiliates of Lender to
whom any Hedge Liabilities or Cash Management Liabilities are owed and with each
other holder of any of the Obligations, and the respective successors and
assigns of each of them.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Subsidiary” shall mean, with respect to any Person a corporation or other
entity of whose Equity Interests having ordinary voting power (other than Equity
Interests having such power only by reason of the happening of a contingency) to
elect a majority of the directors of such corporation, or other Persons
performing similar functions for such entity, are owned, directly or indirectly,
by such Person.
“Subsidiary Stock” shall mean (a) with respect to the Equity Interests issued to
Borrower by any Subsidiary (other than a Foreign Subsidiary), 100% of such
issued and outstanding Equity Interests, and (b) with respect to any Equity
Interests issued to Borrower by any Foreign Subsidiary (i) 100% of such issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956(c)(2)) and (ii) 66% (or such greater percentage that,
due to a change

26



--------------------------------------------------------------------------------




in an Applicable Law after the date hereof, (x) could not reasonably be expected
to cause the undistributed earnings of such  Foreign Subsidiary as determined
for United States federal income tax purposes to be treated as a deemed dividend
to Borrower and (y) could not reasonably be expected to cause any material
adverse tax consequences) of such issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956‑2(c)(2)).
“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, on or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).
“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge, or a Lender-Provided Foreign Currency Hedge.
“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.
“Term” shall have the meaning set forth in Section 13.1 hereof.
“Term Loan” shall have the meaning set forth in Section 2.3 hereof.
“Term Loan Rate” shall mean (a) with respect to Term Loans that are Domestic
Rate Loans, an interest rate per annum equal to the sum of the Applicable Margin
plus the Alternate Base Rate and (b) with respect to Term Loans that are LIBOR
Rate Loans, an interest rate per annum equal to the sum of the Applicable Margin
plus the greater of (i) the LIBOR Rate and (ii) 0%.
“Term Note” shall mean the promissory note described in Section 2.3 hereof.
“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of Borrower or any member of the Controlled Group from
a Plan during a plan year in which such entity was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) the providing
of notice of intent to terminate a Plan in a distress termination described in
Section 4041(c) of ERISA; (d) the commencement of proceedings by the PBGC to
terminate a Plan; (e) any event or condition (a) which might constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or (b) that may result in termination of a
Multiemployer Plan pursuant to Section 4041A of ERISA; (f) the partial or
complete withdrawal within the meaning of Section 4203 or 4205 of ERISA, of
Borrower or any member of the Controlled Group from a Multiemployer Plan;
(g) notice that a Multiemployer Plan is subject to Section 4245 of ERISA; or (h)
the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent, upon Borrower or any member of the Controlled
Group.

27



--------------------------------------------------------------------------------




“Toxic Substance” shall mean and include any material present on the Real
Property which has been shown to have significant adverse effect on human health
or which is subject to regulation under the Toxic Substances Control Act (TSCA),
15 U.S.C. §§ 2601 et seq., applicable state law, or any other applicable Federal
or state laws now in force or hereafter enacted relating to toxic substances.
“Toxic Substance” includes but is not limited to asbestos, polychlorinated
biphenyls (PCBs) and lead-based paints.
“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.
“Transferee” shall have the meaning set forth in Section 16.3(c) hereof.
“Undrawn Availability” at a particular date shall mean an amount equal to (a)
the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding amount of Advances (other than the Term
Loan) plus (ii) all amounts due and owing to Borrower’s trade creditors which
are outstanding beyond sixty (60) days or more past their due date, plus
(iii) fees and expenses incurred in connection with the Transactions for which
Borrower is liable but which have not been paid or charged to Borrower’s
Account.
“Unfunded Capital Expenditures” shall mean, for Borrower on a Consolidated
Basis, without duplication, a Capital Expenditure funded (a) from internally
generated cash flow or (b) with the proceeds of a Revolving Advance.
“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
1.3.    Uniform Commercial Code Terms. All terms used herein and defined in the
Uniform Commercial Code as adopted in the State of New York from time to time
(the “Uniform Commercial Code”) shall have the meaning given therein unless
otherwise defined herein. Without limiting the foregoing, the terms “accounts,”
“chattel paper” (and “electronic chattel paper” and “tangible chattel paper”),
“commercial tort claims,” “deposit accounts,” “documents,” “equipment,”
“financial asset,” “fixtures,” “general intangibles,” “goods,” “instruments,”
“inventory,” “investment property,” “letter-of-credit rights,” “payment
intangibles,” “proceeds,” “promissory note” “securities,” “software” and
“supporting obligations” as and when used in the description of Collateral shall
have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.
1.4.    Certain Matters of Construction. The terms “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. All references
herein to Articles, Sections, Exhibits and Schedules shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement,

28



--------------------------------------------------------------------------------




except where the context clearly requires otherwise. Any pronoun used shall be
deemed to cover all genders. Wherever appropriate in the context, terms used
herein in the singular also include the plural and vice versa. All references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations. Unless otherwise provided, all references to
any instruments or agreements to which Lender is a party, including references
to any of the Other Documents, shall include any and all modifications,
supplements or amendments thereto, any and all restatements or replacements
thereof and any and all extensions or renewals thereof. Except as otherwise
expressly provided for herein, all references herein to the time of day shall
mean the time in New York, New York. Unless otherwise provided, all financial
calculations shall be performed with Inventory valued on a first-in, first-out
basis. Whenever the words “including” or “include” shall be used, such words
shall be understood to mean “including, without limitation” or “include, without
limitation.” A Default or an Event of Default shall be deemed to exist at all
times during the period commencing on the date that such Default or Event of
Default occurs to the date on which such Default or Event of Default is waived
in writing pursuant to this Agreement or, in the case of a Default, is cured
within any period of cure expressly provided for in this Agreement; and an Event
of Default shall “continue” or be “continuing” until such Event of Default has
been waived in writing by Lender. Any Lien referred to in this Agreement or any
of the Other Documents as having been created in favor of Lender, any agreement
entered into by Lender pursuant to this Agreement or any of the Other Documents,
any payment made by or to or funds received by Lender pursuant to or as
contemplated by this Agreement or any of the Other Documents, or any act taken
or omitted to be taken by Lender, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Lender. Wherever the phrase “to the best of Borrower’s knowledge” or
words of similar import relating to the knowledge or the awareness of Borrower
are used in this Agreement or Other Documents, such phrase shall mean and refer
to (i) the actual knowledge of a senior officer of Borrower or (ii) the
knowledge that a senior officer would have obtained if he/she had engaged in a
good faith and diligent performance of his/her duties, including the making of
such reasonably specific inquiries as may be necessary of the employees or
agents of Borrower and a good faith attempt to ascertain the existence or
accuracy of the matter to which such phrase relates. All covenants hereunder
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or otherwise within the limitations of, another covenant shall
not avoid the occurrence of a default if such action is taken or condition
exists. In addition, all representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.
II.    ADVANCES, PAYMENTS.
2.1.    Revolving Advances.
(a)    Amount of Revolving Advances. Subject to the terms and conditions set
forth in this Agreement, specifically including Section 2.1(c), Lender will make
Revolving Advances to Borrower in aggregate amounts outstanding at any time
equal to the lesser of (x) the

29



--------------------------------------------------------------------------------




Maximum Revolving Advance Amount, less the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit or (y) an amount equal to the sum of:
(i)    up to 85% (the “Receivables Advance Rate”) of Eligible Receivables, plus
(ii)    the lesser of (A) up to 50% of the cost of the Eligible Inventory
(determined on a first-in, first-out basis) (the “Inventory Advance Rate”;
together with the Receivables Advance Rate, collectively, the “Advance Rate”),
or (B) $10,000,000 in the aggregate at any one time, provided that: (1) the
aggregate outstanding Revolving Advances made on the basis of Eligible Inventory
consisting of refurbished goods shall not exceed $2,000,000; and (2) the
aggregate outstanding Revolving Advances made on the basis of Eligible Inventory
consisting of demonstration goods shall not exceed $2,000,000 minus
(iii)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus
(iv)    such reserves as Lender may deem proper and necessary from time to time
in its Permitted Discretion.
The amount derived from the sum of (x) Sections 2.1(a)(y)(i) and (ii) minus
(y) Sections 2.1 (a)(y)(iii) and (iv) at any time and from time to time shall be
referred to as the “Formula Amount.” The Revolving Advances shall be evidenced
by one or more secured promissory notes (collectively, the “Revolving Credit
Note”) substantially in the form attached hereto as Exhibit 2.1(a).
(b)    [Reserved].
(c)    Discretionary Rights. The Advance Rates may be (a) increased by Lender at
any time and from time to time in the exercise of its reasonable discretion, or
(b) decreased by Lender at any time and from time to time in the exercise of its
reasonable discretion upon at least one (1) Business Day’s prior written notice
to Borrower. Borrower consents to any such increases or decreases and
acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrower.
2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.
(a)    Borrower may notify Lender prior to 1:00 p.m. on a Business Day of
Borrower’s request to incur, on that day, a Revolving Advance hereunder. Should
any amount required to be paid as interest hereunder, or as fees or other
charges under this Agreement or any other agreement with Lender or with respect
to any other Obligation under this Agreement, become due, same shall be deemed a
request for a Revolving Advance maintained as a Domestic Rate Loan as of the
date such payment is due, in the amount required to pay in full such interest,
fee, charge or Obligation, and such request shall be irrevocable.

30



--------------------------------------------------------------------------------




(b)    Notwithstanding the provisions of subsection (a) above, in the event
Borrower desires to obtain a LIBOR Rate Loan for any Advance, Borrower shall
give Lender written notice by no later than 1:00 p.m. on the day which is three
(3) Business Days prior to the date such LIBOR Rate Loan is to be borrowed,
specifying (i) the date of the proposed borrowing (which shall be a Business
Day), (ii) the type of borrowing and the amount of such Advance to be borrowed,
which amount shall be in a minimum amount of $1,000,000 and in integral
multiples of $100,000 thereafter, and (iii) the duration of the first Interest
Period therefor. Interest Periods for LIBOR Rate Loans shall be for one, two, or
three months; provided that, if an Interest Period would end on a day that is
not a Business Day, it shall end on the next succeeding Business Day unless such
day falls in the next succeeding calendar month in which case the Interest
Period shall end on the next preceding Business Day. No LIBOR Rate Loan shall be
made available to Borrower during the continuance of a Default or an Event of
Default. After giving effect to each requested LIBOR Rate Loan, including those
which are converted from a Domestic Rate Loan under Section 2.2(e), there shall
not be outstanding more than five (5) LIBOR Rate Loans, in the aggregate.
(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrower may elect as set
forth in subsection (b)(iii) above, provided that the exact length of each
Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.
(d)    Borrower shall elect the initial Interest Period applicable to a LIBOR
Rate Loan by its notice of borrowing given to Lender pursuant to Section 2.2(b)
or by its notice of conversion given to Lender pursuant to Section 2.2(e), as
the case may be. Borrower shall elect the duration of each succeeding Interest
Period by giving irrevocable written notice to Lender of such duration not later
than 1:00 p.m. on the day which is three (3) Business Days prior to the last day
of the then current Interest Period applicable to such LIBOR Rate Loan. If
Lender does not receive timely notice of the Interest Period elected by
Borrower, Borrower shall be deemed to have elected to convert such LIBOR Rate
Loan to a Domestic Rate Loan subject to Section 2.2(e) below.
(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrower may, on the last Business Day of the then current Interest
Period applicable to any outstanding LIBOR Rate Loan, or on any Business Day
with respect to Domestic Rate Loans, convert any such loan into a loan of
another type in the same aggregate principal amount provided that any conversion
of a LIBOR Rate Loan shall be made only on the last Business Day of the then
current Interest Period applicable to such LIBOR Rate Loan. If Borrower desires
to convert a loan, Borrower shall give Lender written notice by no later than
1:00 p.m. (i) on the day which is three (3) Business Days prior to the date on
which such conversion is to occur with respect to a conversion from a Domestic
Rate Loan to a LIBOR Rate Loan, or (ii) on the day which is one (1) Business Day
prior to the date on which such conversion is to occur (which date shall be the
last Business Day of the Interest Period for the applicable LIBOR Rate Loan)
with respect to a conversion from a LIBOR Rate Loan to a Domestic Rate Loan,
specifying, in each case, the date of such conversion, the loans to be converted
and if the conversion is to a LIBOR Rate Loan, the duration of the first
Interest Period therefor.

31



--------------------------------------------------------------------------------




(f)    At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, Borrower shall indemnify Lender therefor
in accordance with Section 2.2(g) hereof.
(g)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all losses or expenses that Lender may sustain or incur as a consequence
of any prepayment, conversion of or any default by Borrower in the payment of
the principal of or interest on any LIBOR Rate Loan or failure by Borrower to
complete a borrowing of, a prepayment of or conversion of or to a LIBOR Rate
Loan after notice thereof has been given, including, but not limited to, any
interest payable by Lender to lenders of funds obtained by it in order to make
or maintain its LIBOR Rate Loans hereunder. A certificate as to any additional
amounts payable pursuant to the foregoing sentence submitted by Lender to
Borrower shall be conclusive absent manifest error.
(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lender (for purposes of this subsection (h), the term
“Lender” shall include Lender and the office or branch where Lender or any
Person controlling Lender makes or maintains any LIBOR Rate Loans) to make or
maintain its LIBOR Rate Loans, the obligation of Lender to make LIBOR Rate Loans
hereunder shall forthwith be cancelled and Borrower shall, if any affected LIBOR
Rate Loans are then outstanding, promptly upon request from Lender, either pay
all such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans
into loans of another type. If any such payment or conversion of any LIBOR Rate
Loan is made on a day that is not the last day of the Interest Period applicable
to such LIBOR Rate Loan, Borrower shall pay Lender, upon Lender’s request, such
amount or amounts set forth in clause (g) above. A certificate as to any
additional amounts payable pursuant to the foregoing sentence submitted by
Lender to Borrower shall be conclusive absent manifest error.
2.3.    Term Loans. Subject to the terms and conditions of this Agreement,
Lender will make a term loan to Borrower in the amount equal to $5,300,000 (the
“Term Loan”). The Term Loan shall be advanced on the Closing Date and shall be,
with respect to principal, payable as follows, subject to acceleration upon the
occurrence of an Event of Default under this Agreement or termination of this
Agreement: one hundred eighty (180) consecutive monthly installments each in the
amount of twenty nine thousand four hundred forty-four dollars and forty-four
cents ($29,444.44) commencing August 1, 2015 and continuing on the first day of
each month thereafter followed by a final payment of all unpaid principal,
accrued and unpaid interest and all unpaid fees and expenses. The Term Loan
shall be evidenced by one or more secured promissory notes (collectively, the
“Term Note”) in substantially the form attached hereto as Exhibit 2.3. The Term
Loan may consist of Domestic Rate Loans or LIBOR Rate Loans, or a combination
thereof, as Borrower may request; and in the event that Borrower desires to
obtain or extend any portion of

32



--------------------------------------------------------------------------------




the Term Loan as a LIBOR Rate Loan or to convert any portion of the Term Loan
from a Domestic Rate Loan to a LIBOR Rate Loan, Borrower shall comply with the
notification requirements set forth in Sections 2.2(b) and/or (e) and the
provisions of Sections 2.2(b) through (h) shall apply.
2.4.    Reserved.
2.5.    Disbursement of Advance Proceeds. All Advances shall be disbursed from
whichever office or other place Lender may designate from time to time and,
together with any and all other Obligations of Borrower to Lender, shall be
charged to Borrower’s Account on Lender’s books. The proceeds of each Revolving
Advance requested by Borrower or deemed to have been requested by any Borrower
under Sections 2.2(a) or 2.14 hereof shall, (i) with respect to requested
Revolving Advances, to the extent Lender makes such Revolving Advances in
accordance with Section 2.2(a) or 2.14 hereof, be made available to the Borrower
on the day so requested by way of credit to Borrower’s operating account at
Lender, or such other bank as Borrower may designate following notification to
Lender, in immediately available federal funds or other immediately available
funds or, (ii) with respect to Revolving Advances deemed to have been requested
by Borrower, be disbursed to Lender to be applied to the outstanding Obligations
giving rise to such deemed request. During the Term, Borrower may use the
Revolving Advances by borrowing, prepaying and re-borrowing, all in accordance
with the terms and conditions hereof.
2.6.    Reserved.
2.7.    Maximum Advances. The aggregate balance of Revolving Advances
outstanding at any time shall not exceed the lesser of (a) the Maximum Revolving
Advance Amount less the aggregate Maximum Undrawn Amount of all issued and
outstanding Letters of Credit or (b) the Formula Amount.
2.8.    Manner and Repayment of Advances.
(a)    The Revolving Advances shall be due and payable in full on the last day
of the Term subject to earlier prepayment as herein provided. The Term Loan
shall be due and payable as provided in Section 2.3 hereof and shall be due and
payable in full on the last day of the Term, subject to mandatory prepayments as
herein provided. Notwithstanding the foregoing, all Advances shall be subject to
earlier repayment upon (x) acceleration upon the occurrence of an Event of
Default under this Agreement or (y) termination of this Agreement. Each payment
(including each prepayment) by Borrower on account of the principal of and
interest on the Advances (other than the Term Loan) shall be applied to the
outstanding Revolving Advances. Each payment (including each prepayment) by
Borrower on account of the principal of and interest on the Term Loan shall be
applied to the Term Loan in the inverse order of maturities thereof.
(b)    Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by Lender on the date received by Lender. Lender shall
conditionally credit Borrower’s Account for each item of payment on the next
Business Day after the Business Day on which such item of payment is received by
Lender (and the Business Day on which each such item of payment is so credited
shall be referred to, with respect to such item, as the “Application Date”).
Lender is not,

33



--------------------------------------------------------------------------------




however, required to credit Borrower’s Account for the amount of any item of
payment which is unsatisfactory to Lender and Lender may charge Borrower’s
Account for the amount of any item of payment which is returned, for any reason
whatsoever, to Lender unpaid. Subject to the foregoing, Borrower agrees that for
purposes of computing the interest charges under this Agreement, each item of
payment received by Lender shall be deemed applied by Lender on account of the
Obligations on its respective Application Date. Borrower further agrees that
there is a monthly float charge payable to Lender for Lender’s sole benefit, in
an amount equal to (y) the face amount of all items of payment received during
the prior month (including items of payment received by Lender as a wire
transfer or electronic depository check) multiplied by (z) the Revolving
Interest Rate with respect to Domestic Rate Loans for one (1) Business Day. All
proceeds received by Lender shall be applied to the Obligations in accordance
with Section 4.8(h).
(c)    Except as otherwise expressly provided herein, all payments of principal,
interest and other amounts payable hereunder (including prepayments), or under
any of the Other Documents, shall be made without deduction, setoff or
counterclaim and shall be made to Lender at the Payment Office not later than
1:00 p.m. on the due date therefor in Dollars in federal funds or other funds
immediately available to Lender. Lender shall have the right to effectuate
payment of any and all Obligations due and owing hereunder by charging
Borrower's Account or by making Advances as provided in Section 2.2 hereof.
2.9.    Repayment of Excess Advances. If at any time the aggregate balance of
outstanding Revolving Advances, Term Loans and/or Advances taken as a whole
exceeds the maximum amount of such type of Advances and/or Advances taken as a
whole (as applicable) permitted hereunder, such excess Advances shall be
immediately due and payable without the necessity of any demand, at the Payment
Office, whether or not a Default or an Event of Default has occurred.
2.10.    Statement of Account. Lender shall maintain, in accordance with its
customary procedures, a loan account (“Borrower’s Account”) in the name of
Borrower in which shall be recorded the date and amount of each Advance made by
Lender and the date and amount of each payment in respect thereof; provided,
however, the failure by Lender to record the date and amount of any Advance
shall not adversely affect Lender. Each month, Lender shall send to Borrower a
statement showing the accounting for the Advances made, payments made or
credited in respect thereof, and other transactions between Lender and Borrower
during such month. The monthly statements shall be deemed correct and binding
upon Borrower in the absence of manifest error and shall constitute an account
stated between Lender and Borrower unless Lender receives a written statement of
Borrower’s specific exceptions thereto within thirty (30) days after such
statement is received by Borrower. The records of Lender with respect to
Borrower’s Account shall be conclusive evidence absent manifest error of the
amounts of Advances and other charges thereto and of payments applicable
thereto.
2.11.    Letters of Credit.
(a)    Subject to the terms and conditions hereof, Lender shall issue or cause
the issuance of standby and/or trade letters of credit denominated in Dollars
(“Letters of Credit”) for the account of Borrower except to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) the Maximum Undrawn Amount of all

34



--------------------------------------------------------------------------------




outstanding Letters of Credit, plus (iii) the Maximum Undrawn Amount of the
Letter of Credit to be issued to exceed the lesser of (x) the Maximum Revolving
Advance Amount or (y) the Formula Amount (calculated without giving effect to
the deductions provided for in Section 2.1(a)(y)(iii)). The Maximum Undrawn
Amount of all outstanding Letters of Credit shall not exceed in the aggregate at
any time the Letter of Credit Sublimit. All disbursements or payments related to
Letters of Credit shall be deemed to be Domestic Rate Loans consisting of
Revolving Advances and shall bear interest at the Revolving Interest Rate for
Domestic Rate Loans. Letters of Credit that have not been drawn upon shall not
bear interest (but fees shall accrue in respect of outstanding Letters of Credit
as provided in Section 3.2 hereof).
(b)    Notwithstanding any provision of this Agreement, Lender shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain  Lender from issuing any Letter of Credit, or any Law
applicable to Lender or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Lender shall
prohibit, or request that Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Lender with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Lender is not otherwise compensated hereunder) not in effect on the
date of this Agreement, or shall impose upon Lender any unreimbursed loss, cost
or expense which was not applicable on the date of this Agreement, and which
Lender in good faith deems material to it, or (ii) the issuance of the Letter of
Credit would violate one or more policies of Lender applicable to letters of
credit generally.
2.12.    Issuance of Letters of Credit.
(a)    Borrower, may request Lender to issue or cause the issuance of a Letter
of Credit by delivering to Lender at the Payment Office, prior to 1:00 p.m., at
least five (5) Business Days prior to the proposed date of issuance, Lender’s
form of Letter of Credit Application (the “Letter of Credit Application”)
completed to the satisfaction of Lender; and, such other certificates, documents
and other papers and information as Lender may reasonably request. Lender shall
not issue any requested Letter of Credit if Lender has received notice from
Lender that one or more of the applicable conditions set forth in Section 8.2 of
this Agreement have not been satisfied or the commitments of Lender to make
Revolving Advances hereunder have been terminated for any reason.
(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term. Each standby
Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Lender, and each trade

35



--------------------------------------------------------------------------------




Letter of Credit shall be subject to the UCP. In addition, no trade Letter of
Credit may permit the presentation of an ocean bill of lading that includes a
condition that the original bill of lading is not required to claim the goods
shipped thereunder.
2.13.    Requirements For Issuance of Letters of Credit. In connection with all
trade Letters of Credit issued or caused to be issued by Lender under this
Agreement, Borrower hereby appoints Lender, or its designee, as its attorney,
with full power and authority if an Event of Default shall have occurred and be
continuing: (i) to sign and/or endorse Borrower’s name upon any warehouse or
other receipts, and acceptances; (ii) to sign Borrower’s name on bills of
lading; (iii) to clear Inventory through the United States of America Customs
Department (“Customs”) in the name of Borrower or Lender or Lender’s designee,
and to sign and deliver to Customs officials powers of attorney in the name of
Borrower for such purpose; and (iv) to complete in Borrower’s name or Lender’s,
or in the name of Lender’s designee, any order, sale or transaction, obtain the
necessary documents in connection therewith, and collect the proceeds thereof.
Neither Lender nor its attorneys will be liable for any acts or omissions nor
for any error of judgment or mistakes of fact or law, except for Lender’s or its
attorney’s willful misconduct. This power, being coupled with an interest, is
irrevocable as long as any Letters of Credit remain outstanding.
2.14.    Disbursements, Reimbursement. In the event of any request for a drawing
under a Letter of Credit by the beneficiary or transferee thereof, Lender will
promptly notify Borrower. Regardless of whether Borrower shall have received
such notice, Borrower shall reimburse (such obligation to reimburse Lender shall
sometimes be referred to as a “Reimbursement Obligation”) Lender prior to 12:00
Noon, on each date that an amount is paid by Lender under any Letter of Credit
(each such date, a “Drawing Date”) in an amount equal to the amount so paid by
Lender. In the event Borrower fails to reimburse Lender for the full amount of
any drawing under any Letter of Credit by 12:00 Noon, on the Drawing Date,
Borrower shall be automatically deemed to have requested that a Revolving
Advance maintained as a Domestic Rate Loan be made by Lender to be disbursed on
the Drawing Date under such Letter of Credit, and Lender shall be
unconditionally obligated to fund such Revolving Advance (all whether or not the
conditions specified in Section 8.2 are then satisfied or the commitments of
Lender to make Revolving Advances hereunder have been terminated for any
reason). Any notice given by Lender pursuant to this Section 2.14 may be oral if
promptly confirmed in writing; provided that the lack of such a confirmation
shall not affect the conclusiveness or binding effect of such notice.
2.15.    Reserved.
2.16.    Documentation. Borrower agrees to be bound by the terms of the Letter
of Credit Application and by Lender’s interpretations of any Letter of Credit
issued on behalf of Borrower and by Lender’s written regulations and customary
practices relating to letters of credit, though Lender’s interpretations may be
different from Borrower’s own. In the event of a conflict between the Letter of
Credit Application and this Agreement, this Agreement shall govern. It is
understood and agreed that, except in the case of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment), Lender shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following Borrower’s

36



--------------------------------------------------------------------------------




instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.
2.17.    Determination to Honor Drawing Request. In determining whether to honor
any request for drawing under any Letter of Credit by the beneficiary thereof,
Lender shall be responsible only to determine that the documents and
certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.
2.18.    Nature of Participation and Reimbursement Obligations. The obligation
of Lender to make the Revolving Advances as a result of a drawing under a Letter
of Credit, and the obligations of Borrower to reimburse Lender upon a draw under
a Letter of Credit, shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Section 2.18 under
all circumstances, including the following circumstances:
(i)    any set-off, counterclaim, recoupment, defense or other right which
Lender or Borrower, as the case may be, may have against Borrower or Lender,
respectively, as the case may be, or any other Person for any reason whatsoever;
(ii)    the failure of Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance;
(iii)    any lack of validity or enforceability of any Letter of Credit;
(iv)    any claim of breach of warranty that might be made by Borrower or Lender
against the beneficiary of a Letter of Credit, or the existence of any claim,
set-off, recoupment, counterclaim, cross-claim, defense or other right which
Borrower, or Lender may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or assignee of the
proceeds thereof (or any Persons for whom any such transferee or assignee may be
acting), or Lender or any other Person, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Borrower or any Subsidiaries of
Borrower and the beneficiary for which any Letter of Credit was procured);
(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Lender or any of Lender’s
Affiliates has been notified thereof;
(vi)    payment by Lender under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with

37



--------------------------------------------------------------------------------




the terms of such Letter of Credit (provided that the foregoing shall not excuse
Lender from any obligation under the terms of any applicable Letter of Credit to
require the presentation of documents that on their face appear to satisfy any
applicable requirements for drawing under such Letter of Credit prior to
honoring or paying any such draw);
(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
(viii)    any failure by Lender or any of Lender’s Affiliates to issue any
Letter of Credit in the form requested by Borrower, unless Lender has received
written notice from Borrower of such failure within three (3) Business Days
after Lender shall have furnished Borrower a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;
(ix)    the occurrence of any Material Adverse Effect;
(x)    any breach of this Agreement or any Other Document by any party thereto;
(xi)    the occurrence or continuance of an insolvency proceeding with respect
to Borrower or Guarantor;
(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;
(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lender to make Advances have been terminated; and
(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.
2.19.    Liability for Acts and Omissions.
(a)    As between Borrower and Lender, Borrower assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, Lender shall not be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if Lender or any of its
Affiliates shall have been notified thereof); (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) the failure of the beneficiary of any such Letter of Credit,
or any other party to which such Letter of Credit may be transferred, to comply

38



--------------------------------------------------------------------------------




fully with any conditions required in order to draw upon such Letter of Credit
or any other claim of Borrower against any beneficiary of such Letter of Credit,
or any such transferee, or any dispute between or among Borrower and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, facsimile, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of Lender, including any Governmental Acts, and
none of the above shall affect or impair, or prevent the vesting of, any of
Lender’s rights or powers hereunder. Nothing in the preceding sentence shall
relieve Lender from liability for Lender’s gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in connection with actions or omissions described in
such clauses (i) through (viii) of such sentence. In no event shall Lender or
Lender’s Affiliates be liable to Borrower for any indirect, consequential,
incidental, punitive, exemplary or special damages or expenses (including
without limitation attorneys’ fees), or for any damages resulting from any
change in the value of any property relating to a Letter of Credit.
(b)    Without limiting the generality of the foregoing, Lender and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Lender or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Lender or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Lender or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.
(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Lender under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Lender under any resulting liability to
Borrower or Lender.

39



--------------------------------------------------------------------------------




2.20.    Mandatory Prepayments.
(a)    Subject to Section 7.1 hereof, when Borrower sells or otherwise disposes
of any Collateral with proceeds in excess of $100,000, other than Inventory in
the Ordinary Course of Business, Borrower shall repay the Advances in an amount
equal to the net proceeds of such sale (i.e., gross proceeds less the reasonable
direct costs of such sales or other dispositions), such repayments to be made
promptly but in no event more than five (5) Business Days following receipt of
such net proceeds, and until the date of payment, such proceeds shall be held in
trust for Lender. The foregoing shall not be deemed to be implied consent to any
such sale otherwise prohibited by the terms and conditions hereof. Such
repayments shall be applied first, to the outstanding principal installments of
the Term Loan in the inverse order of the maturities thereof and second to the
remaining Advances (including cash collateralization of all Obligations relating
to any outstanding Letters of Credit in accordance with the provisions of
Section 3.2(b); provided however that if no Default or Event of Default has
occurred and is continuing, such repayments shall be applied to cash
collateralize any Obligations related to outstanding Letters of Credit last) in
such order as Lender may determine, subject to Borrower’s ability to re-borrow
Revolving Advances in accordance with the terms hereof, (x) first, to the
outstanding principal installments of the Term Loan in the inverse order of the
maturities thereof, (y) second, to the remaining Advances (including cash
collateralization of all Obligations relating to any outstanding Letters of
Credit in accordance with the provisions of Section 3.2(b), provided however
that if no Default or Event of Default has occurred and is continuing, such
repayments shall be applied to cash collateralize any Obligations related to
outstanding Letters of Credit last) in such order as Lender may determine,
subject to Borrower’s ability to re-borrow Revolving Advances in accordance with
the terms hereof.
(b)    [Reserved].
(c)    In the event of any issuance or other incurrence of Indebtedness (other
than Permitted Indebtedness) by Borrower or the issuance of any Equity Interests
by Borrower, Borrower shall, no later than five (5) Business Days after the
receipt by Borrower of (i) the cash proceeds from any such issuance or
incurrence of Indebtedness (other than Permitted Indebtedness) or (ii) the net
cash proceeds of any issuance of Equity Interests, as applicable, repay the
Advances in an amount equal to one hundred percent (100%) of such cash proceeds
in the case of such incurrence or issuance of Indebtedness and (y) one hundred
percent (100%) of such net cash proceeds in the case of an issuance of Equity
Interests. Such repayments will be applied in the same manner as set forth in
Section 2.20(a) hereof.
(d)    All proceeds received by Borrower or Lender (i) under any insurance
policy on account of damage or destruction of any assets or property of
Borrower, or (ii) as a result of any taking or condemnation of any assets or
property shall be applied in accordance with Section 6.6 hereof.
2.21.    Use of Proceeds.
(a)    Borrower shall apply the proceeds of Advances to (i) repay existing
indebtedness owed to Bank of America, N.A., (ii) partially fund capital
expenditures, (iii) pay fees and expenses relating to this transaction, (iv)
provide for its working capital needs and reimburse

40



--------------------------------------------------------------------------------




drawings under Letters of Credit, and (v) pay principal, interest, and fees on
the Term Loan when and as due hereunder. Subject to Section 2.23, Borrower shall
not use the proceeds of any Revolving Advance to prepay the Term Loan.
(b)    Without limiting the generality of Section 2.21(a) above, neither
Borrower nor Guarantor nor any other Person which may in the future become party
to this Agreement or the Other Documents as Borrower or Guarantor, intends to
use nor shall they use any portion of the proceeds of the Advances, directly or
indirectly, for any purpose in violation of Applicable Law.
2.22.    Reserved.
2.23.    Payment of Obligations. Lender may charge to Borrower’s Account as a
Revolving Advance, (i) all payments with respect to any of the Obligations
required hereunder (including without limitation principal payments, payments of
interest, payments of Letter of Credit Fees and all other fees provided for
hereunder and payments under Sections 16.5 and 16.9) as and when each such
payment shall become due and payable (whether as regularly scheduled, upon or
after acceleration, upon maturity or otherwise), (ii) without limiting the
generality of the foregoing clause (i), (a) all amounts expended by Lender
pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which Lender incurs
in connection with the forwarding of Advance proceeds and the establishment and
maintenance of any Blocked Accounts or Depository Accounts as provided for in
Section 4.8(h), and (iii) any sums expended by Lender due to any Borrower’s
failure to perform or comply with its obligations under this Agreement or any
Other Document including Borrower’s obligations under Sections 3.3, 3.4, 4.4,
4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts so charged shall be added to
the Obligations and shall be secured by the Collateral.
III.    INTEREST AND FEES.
3.1.    Interest. Interest on Advances shall be payable in arrears on the first
day of each month with respect to Domestic Rate Loans and, with respect to LIBOR
Rate Loans, at the end of each Interest Period; provided that all accrued and
unpaid interest shall be due and payable at the end of the Term. Interest
charges shall be computed on the actual principal amount of Advances outstanding
during the month at a rate per annum equal to (i) with respect to Revolving
Advances, the applicable Revolving Interest Rate and (ii) with respect to the
Term Loan, the applicable Term Loan Rate (as applicable, the “Contract Rate”).
Except as expressly provided otherwise in this Agreement, any Obligations other
than the Advances that are not paid when due shall accrue interest at the
Revolving Interest Rate for Domestic Rate Loans, subject to the provision of the
final sentence of this Section 3.1 regarding the Default Rate. Whenever,
subsequent to the date of this Agreement, the Alternate Base Rate is increased
or decreased, the applicable Contract Rate shall be similarly changed without
notice or demand of any kind by an amount equal to the amount of such change in
the Alternate Base Rate during the time such change or changes remain in effect.
The LIBOR Rate shall be adjusted with respect to LIBOR Rate Loans without notice
or demand of any kind on the effective date of any change in the Reserve
Percentage as of such effective date. Upon and after the occurrence of an Event
of Default, and during the continuation thereof, at the option of Lender (or, in
the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of any such Event of Default without the
requirement of any affirmative action by

41



--------------------------------------------------------------------------------




any party), (i) the Obligations shall bear interest at the applicable Contract
Rate plus two percent (2%) per annum (the “Default Rate”).
3.2.    Letter of Credit Fees.
(a)    Borrower shall pay (x) to Lender, fees for each Letter of Credit for the
period from and excluding the date of issuance of same to and including the date
of expiration or termination, equal to the average daily face amount of each
outstanding Letter of Credit multiplied by the Applicable Margin for Revolving
Advances consisting of LIBOR Rate Loans, such fees to be calculated on the basis
of a 360-day year for the actual number of days elapsed and to be payable
quarterly in arrears on the first day of each calendar quarter and on the last
day of the Term, and (y) to Lender, a fronting fee of one quarter of one percent
(0.25%) per annum times the average daily face amount of each outstanding Letter
of Credit for the period from and excluding the date of issuance of same to and
including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrower shall pay to Lender any and all administrative, issuance, amendment,
payment and negotiation charges with respect to Letters of Credit and all fees
and expenses as agreed upon by Lender and Borrower Representative in connection
with any Letter of Credit, including in connection with the opening, amendment
or renewal of any such Letter of Credit and any acceptances created thereunder,
all such charges, fees and expenses, if any, to be payable on demand. All such
charges shall be deemed earned in full on the date when the same are due and
payable hereunder and shall not be subject to rebate or pro-ration upon the
termination of this Agreement for any reason. Any such charge in effect at the
time of a particular transaction shall be the charge for that transaction,
notwithstanding any subsequent change in Lender’s prevailing charges for that
type of transaction. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Lender (or, in the case of any
Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Letter of Credit Fees described in clause
(x) of this Section 3.2(a) shall be increased by an additional two percent
(2.0%) per annum.
(b)    At any time following the occurrence of an Event of Default, at the
option of Lender (or, in the case of any Event of Default under Section 10.7,
immediately and automatically upon the occurrence of such Event of Default,
without the requirement of any affirmative action by any party), or upon the
expiration of the Term or any other termination of this Agreement (and also, if
applicable, in connection with any mandatory prepayment under Section 2.20),
Borrower will cause cash to be deposited and maintained in an account with
Lender, as cash collateral, in an amount equal to one hundred and five percent
(105%) of the Maximum Undrawn Amount of all outstanding Letters of Credit, and
Borrower hereby irrevocably authorizes Lender, in its discretion, on Borrower’s
behalf and in Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by Borrower, in the amounts required
to be made by Borrower, out of the proceeds of Receivables or other Collateral
or out of any other funds of Borrower coming into Lender’s possession at any
time. Lender may, in its discretion, invest such cash collateral (less
applicable reserves) in such short-term money-market items as to which Lender
and Borrower mutually agree (or, in the absence of such agreement, as Lender may
reasonably

42



--------------------------------------------------------------------------------




select) and the net return on such investments shall be credited to such account
and constitute additional cash collateral, or Lender may (notwithstanding the
foregoing) establish the account provided for under this Section 3.2(b) as a
non-interest bearing account and in such case Lender shall have no obligation
(and Borrower hereby waives any claim) under Article 9 of the Uniform Commercial
Code or under any other Applicable Law to pay interest on such cash collateral
being held by Lender. No Borrower may withdraw amounts credited to any such
account except upon the occurrence of all of the following: (x) payment and
performance in full of all Obligations; (y) expiration of all Letters of Credit;
and (z) termination of this Agreement. Borrower hereby assigns, pledges and
grants to, Lender and each other Secured Party, a continuing security interest
in and to and Lien on any such cash collateral and any right, title and interest
of Borrower in any deposit account, securities account or investment account
into which such cash collateral may be deposited from time to time to secure the
Obligations, specifically including all Obligations with respect to any Letters
of Credit. Borrower agrees that upon the coming due of any Reimbursement
Obligations (or any other Obligations, including Obligations for Letter of
Credit Fees) with respect to the Letters of Credit, Lender may use such cash
collateral to pay and satisfy such Obligations.
3.3.    Closing Fee and Facility Fee.
(a)    Upon the execution of this Agreement, Borrower shall pay to Lender a
closing fee of $203,000 which is fully earned and non-refundable as of the
Closing Date less that portion of the deposit of $50,000 heretofore paid by
Borrower to Lender, remaining after application of such fees to out of pocket
costs and expenses.
(b)    If, for any calendar quarter during the Term, the average daily unpaid
balance of the sum of Revolving Advances plus the Maximum Undrawn Amount of all
outstanding Letters of Credit for each day of such calendar quarter does not
equal the Maximum Revolving Advance Amount, then Borrower shall pay to Lender, a
fee at a rate equal to one-quarter of one percent (0.25%) per annum on the
amount by which the Maximum Revolving Advance Amount exceeds such average daily
unpaid balance (the “Facility Fee”). Such Facility Fee shall be payable to
Lender in arrears on the first day of each calendar quarter with respect to the
previous calendar quarter and on the last day of the Term with respect to the
period ending on the last day of the Term.
3.4.    Collateral Monitoring Fee and Collateral Evaluation Fee
(a)    Borrower shall pay Lender a collateral monitoring fee equal to $2,000 per
month commencing on the first day of the month following the Closing Date and on
the first day of each month thereafter during the Term. The collateral
monitoring fee shall be deemed earned in full on the date when same is due and
payable hereunder and shall not be subject to rebate or proration upon
termination of this Agreement for any reason.
(b)    Subject to the last sentence of this Section 3.4(b), Borrower shall pay
to Lender promptly at the conclusion of any collateral evaluation performed by
or for the benefit of Lender – namely any field examination, collateral analysis
or other business analysis, the need for which is to be determined by Lender and
which evaluation is undertaken by Lender or for Lender’s benefit – a collateral
evaluation fee in an amount equal to $850 (or such other amount customarily

43



--------------------------------------------------------------------------------




charged by Lender to its customers per day for each person employed to perform
such evaluation), plus a per examination manager review fee (whether such
examination is performed by Lender’s employees or by a third party retained by
Lender) in the amount of $1,300 (or such other amount customarily charged by
Lender to its customers), plus all costs and disbursements incurred by Lender in
the performance of such examination or analysis, and further provided that if
third parties are retained to perform such collateral evaluations, then such
fees charged by such third parties plus all costs and disbursements incurred by
such third party, shall be the responsibility of Borrower and shall not be
subject to the foregoing limits. Unless a Default or an Event of Default has
occurred and is continuing, Borrower shall have no obligation to pay the fees,
costs, expenses, or disbursements described in this Section 3.4(b) with respect
to more than four (4) such collateral evaluations in any calendar year.
(c)    All of the fees and out-of-pocket costs and expenses of any appraisals
conducted pursuant to Section 4.7 hereof shall be paid for when due, in full and
without deduction, off-set or counterclaim by Borrower.
3.5.    Computation of Interest and Fees. Interest and fees hereunder shall be
computed on the basis of a year of 360 days and for the actual number of days
elapsed. If any payment to be made hereunder becomes due and payable on a day
other than a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and interest thereon shall be payable at the applicable
Contract Rate during such extension.
3.6.    Maximum Charges. In no event whatsoever shall interest and other charges
charged hereunder exceed the highest rate permissible under Applicable Law. In
the event interest and other charges as computed hereunder would otherwise
exceed the highest rate permitted under Applicable Law: (i) the interest rates
hereunder will be reduced to the maximum rate permitted under Applicable Law;
(ii) such excess amount shall be first applied to any unpaid principal balance
owed by Borrower; and (iii) if the then remaining excess amount is greater than
the previously unpaid principal balance, Lender shall promptly refund such
excess amount to Borrower and the provisions hereof shall be deemed amended to
provide for such permissible rate.
3.7.    Increased Costs. In the event that any Applicable Law or any Change in
Law or compliance by Lender (for purposes of this Section 3.7, the term “Lender”
shall include Lender and any corporation or bank controlling Lender and the
office or branch where Lender makes or maintains any LIBOR Rate Loans) with any
request or directive (whether or not having the force of law) from any central
bank or other financial, monetary or other authority, shall:
(a)    subject Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit, or any participation in a Letter of Credit or
any LIBOR Rate Loan, or change the basis of taxation of payments to Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.10 and the imposition of, or any change in the rate of, any Excluded Tax
payable by Lender);
(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office

44



--------------------------------------------------------------------------------




of Lender including pursuant to Regulation D of the Board of Governors of the
Federal Reserve System; or
(c)    impose on Lender or the London interbank LIBOR market any other
condition, loss or expense (other than Taxes) affecting this Agreement or any
Other Document or any Advance made by Lender, or any Letter of Credit or
participation therein;
and the result of any of the foregoing is to increase the cost to Lender of
making, converting to, continuing, renewing or maintaining its Advances
hereunder by an amount that Lender deems in its Permitted Discretion to be
material or to reduce the amount of any payment (whether of principal, interest
or otherwise) in respect of any of the Advances by an amount that Lender deems
in its Permitted Discretion to be material, then, in any case Borrower shall
promptly pay Lender, upon its demand, such additional amount as will compensate
Lender for such additional cost or such reduction, as the case may be, provided
that the foregoing shall not apply to increased costs which are reflected in the
LIBOR Rate, as the case may be. Lender shall certify the amount of such
additional cost or reduced amount to Borrower, and such certification shall be
conclusive absent manifest error.
3.8.    Basis For Determining Interest Rate Inadequate or Unfair. In the event
that Lender shall have determined that:
(a)    reasonable means do not exist for ascertaining the LIBOR Rate applicable
pursuant to Section 2.2 hereof for any Interest Period; or
(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan; or
(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Lender in good faith with any
Applicable Law or any interpretation or application thereof by any Governmental
Body or with any request or directive of any such Governmental Body (whether or
not having the force of law), then Lender shall give Borrower prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
requested LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless Borrower
shall notify Lender no later than 1:00 p.m. two (2) Business Days prior to the
date of such proposed borrowing, that its request for such borrowing shall be
cancelled or made as an unaffected type of LIBOR Rate Loan, (ii) any Domestic
Rate Loan or LIBOR Rate Loan which was to have been converted to an affected
type of LIBOR Rate Loan shall be continued as or converted into a Domestic Rate
Loan, or, if Borrower shall notify Lender, no later than 1:00 p.m. two (2)
Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of LIBOR Rate Loan, and (iii) any outstanding affected LIBOR
Rate Loans shall be converted into a Domestic Rate Loan, or, if Borrower shall
notify Lender, no later than 1:00 p.m. two (2) Business Days prior to the last
Business Day of the then current Interest Period applicable to such affected
LIBOR Rate Loan, shall be converted into an unaffected type of LIBOR Rate Loan,
on the last Business Day of the then current Interest Period for such affected
LIBOR Rate Loans (or sooner, if Lender cannot

45



--------------------------------------------------------------------------------




continue to lawfully maintain such affected LIBOR Rate Loan). Until such notice
has been withdrawn, Lender shall have no obligation to make an affected type of
LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and no
Borrower shall have the right to convert a Domestic Rate Loan or an unaffected
type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.
3.9.    Capital Adequacy.
(a)    In the event that Lender shall have determined that any Applicable Law or
guideline regarding capital adequacy, or any Change in Law or any change in the
interpretation or administration thereof by any Governmental Body, central bank
or comparable agency charged with the interpretation or administration thereof,
or compliance by Lender (for purposes of this Section 3.9, the term “Lender”
shall include Lender and any corporation or bank controlling Lender and the
office or branch where Lender makes or maintains any LIBOR Rate Loans) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such adoption, change or compliance (taking into
consideration Lender’s policies with respect to capital adequacy) by an amount
deemed by Lender to be material, then, from time to time, Borrower shall pay
upon demand to Lender such additional amount or amounts as will compensate
Lender for such reduction. In determining such amount or amounts, Lender may use
any reasonable averaging or attribution methods. The protection of this Section
3.9 shall be available to Lender regardless of any possible contention of
invalidity or inapplicability with respect to the Applicable Law, rule,
regulation, guideline or condition.
(b)    A certificate of Lender setting forth such amount or amounts as shall be
necessary to compensate Lender with respect to Section 3.9(a) hereof when
delivered to Borrower shall be conclusive absent manifest error.
3.10.    Taxes.
(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if
Borrower shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Lender or Participant, as the case may be, receives an amount equal to the sum
it would have received had no such deductions been made, (ii) Borrower shall
make such deductions and (iii) Borrower shall timely pay the full amount
deducted to the relevant Governmental Body in accordance with Applicable Law.
(b)    Without limiting the provisions of Section 3.10(a) above, Borrower shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

46



--------------------------------------------------------------------------------




(c)    Borrower shall indemnify Lender or any Participant within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by Lender or such
Participant, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Body. A certificate as to the amount of such
payment or liability delivered to Borrower by Lender or any Participant shall be
conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Body, Borrower shall deliver to Lender the
original or a certified copy of a receipt issued by such Governmental Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to Lender.
IV.    COLLATERAL: GENERAL TERMS
4.1.    Security Interest in the Collateral. To secure the prompt payment and
performance to Lender (and each other holder of any Obligations) of the
Obligations, Borrower hereby assigns, pledges and grants to Lender and each
other Secured Party a continuing security interest in and to and Lien on all of
its Collateral, whether now owned or existing or hereafter created, acquired or
arising and wheresoever located. Borrower shall mark its books and records as
may be necessary or appropriate to evidence, protect and perfect Lender’s and
any other Secured Party’s security interest and shall cause its financial
statements to reflect such security interest. Borrower shall provide Lender with
written notice of all commercial tort claims asserted by Borrower promptly upon
the occurrence of any events giving rise to any such claim(s) (regardless of
whether legal proceedings have yet been commenced), such notice to contain a
brief description of the claim(s), the events out of which such claim(s) arose
and the parties against which such claims may be asserted and, if applicable in
any case where legal proceedings regarding such claim(s) have been commenced,
the case title together with the applicable court and docket number. Upon
delivery of each such notice, Borrower shall be deemed to thereby grant to
Lender and each other Secured Party a security interest and lien in and to such
commercial tort claims described therein and all proceeds thereof. Borrower
shall provide Lender with written notice promptly upon becoming the beneficiary
under any letter of credit or otherwise obtaining any right, title or interest
in any letter of credit rights, and at Lender’s request shall take such actions
as Lender may reasonably request for the perfection of Lender’s and each other
Secured Party’s security interest therein.
4.2.    Perfection of Security Interest. Borrower shall take all action that may
be necessary or desirable, or that Lender may reasonably request, so as at all
times to maintain the validity, perfection, enforceability and priority of
Lender’s and each other Secured Party’s security interest in and Lien on the
Collateral or to enable Lender and each other Secured Party to protect, exercise
or enforce its rights hereunder and in the Collateral, including, but not
limited to, (i) immediately discharging all Liens other than Permitted
Encumbrances, (ii) obtaining Lien Waiver Agreements; provided, however, that
Borrower shall have no obligation to seek or obtain Lien Waiver Agreements from
any Customer in possession of any equipment used for demonstration purposes,
(iii) delivering

47



--------------------------------------------------------------------------------




to Lender, endorsed or accompanied by such instruments of assignment as Lender
may specify, and stamping or marking, in such manner as Lender may specify, any
and all chattel paper, instruments, letters of credits and advices thereof and
documents evidencing or forming a part of the Collateral, (iv) entering into
warehousing, lockbox, customs and freight agreements and other custodial
arrangements satisfactory to Lender, and (v) executing and delivering financing
statements, control agreements, instruments of pledge, mortgages, notices and
assignments, in each case in form and substance satisfactory to Lender, relating
to the creation, validity, perfection, maintenance or continuation of Lender’s
and each other Secured Party’s security interest and Lien under the Uniform
Commercial Code or other Applicable Law. By its signature hereto, Borrower
hereby authorizes Lender and each other Secured Party to file against Borrower,
one or more financing, continuation or amendment statements pursuant to the
Uniform Commercial Code in form and substance satisfactory to Lender (which
statements may have a description of collateral which is broader than that set
forth herein, including without limitation a description of Collateral as “all
assets” and/or “all personal property” of Borrower). All charges, expenses and
fees Lender and each other Secured Party may incur in doing any of the
foregoing, and any local taxes relating thereto, shall be charged to Borrower’s
Account as a Revolving Advance of a Domestic Rate Loan and added to the
Obligations, or, at Lender’s option, shall be paid by Borrower to Lender and
each other Secured Party immediately upon demand.
4.3.    Preservation of Collateral. Following the occurrence and during the
continuation of a Default or Event of Default, in addition to the rights and
remedies set forth in Section 11.1 hereof, Lender: (a) may at any time take such
steps as Lender deems necessary to protect Lender’s interest in and to preserve
the Collateral, including the hiring of security guards or the placing of other
security protection measures as Lender may deem appropriate; (b) may employ and
maintain at any of Borrower’s premises a custodian who shall have full authority
to do all acts necessary to protect Lender’s interests in the Collateral; (c)
may lease warehouse facilities to which Lender may move all or part of the
Collateral; (d) may use Borrower’s owned or leased lifts, hoists, trucks and
other facilities or equipment for handling or removing the Collateral; and (e)
shall have, and is hereby granted (to the extent of Borrower's interest
therein), a right of ingress and egress to the places where the Collateral is
located, and may proceed over and through any of Borrower’s owned or leased
property. Borrower shall cooperate fully with all of Lender’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Lender may direct. All of Lender’s expenses of preserving the Collateral,
including any expenses relating to the bonding of a custodian, shall be charged
to Borrower’s Account as a Revolving Advance maintained as a Domestic Rate Loan
and added to the Obligations.
4.4.    Ownership and Location of Collateral.
(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Lender’s security interest: (i) Borrower shall be the sole owner of
and fully authorized and able to sell, transfer, pledge and/or grant a first
priority security interest in each and every item of its respective Collateral
to Lender; and, except for Permitted Encumbrances the Collateral shall be free
and clear of all Liens whatsoever; (ii) each document and agreement executed by
Borrower or delivered to Lender in connection with this Agreement shall be true
and correct in all material respects; (iii) all signatures and endorsements of
Borrower that appear on such documents and

48



--------------------------------------------------------------------------------




agreements shall be genuine and Borrower shall have full capacity to execute
same; and (iv) Borrower’s equipment and Inventory shall be located as set forth
on Schedule 4.4, as such Schedule may be updated from time to time, and shall
not be removed from such location(s) without the prior written consent of Lender
except with respect to the sale of Inventory in the Ordinary Course of Business
and equipment to the extent permitted in Section 7.1(b) hereof.
(b)    (i) There is no location at which Borrower has any Inventory (except for
Inventory in transit) or other Collateral other than those locations listed on
Schedule 4.4(b)(i); (ii) Schedule 4.4(b)(ii) hereto contains a correct and
complete list, as of the Closing Date, of the legal names and addresses of each
warehouse at which Inventory of Borrower is stored; none of the receipts
received by Borrower from any warehouse states that the goods covered thereby
are to be delivered to bearer or to the order of a named Person or to a named
Person and such named Person’s assigns; (iii) Schedule 4.4(b)(iii) hereto sets
forth a correct and complete list as of the Closing Date of (A) each place of
business of Borrower and (B) the chief executive office of Borrower; and (iv)
Schedule 4.4(b)(iv) hereto sets forth a correct and complete list as of the
Closing Date of the location, by state and street address, of all Real Property
owned or leased by Borrower, identifying which properties are owned and which
are leased, together with the names and addresses of any landlords.
4.5.    Defense of Lender’s Interests. Until (a) payment and performance in full
of all of the Obligations and (b) termination of this Agreement, Lender’s
interests in the Collateral shall continue in full force and effect. During such
period no Borrower shall, without Lender’s prior written consent, pledge, sell
(except for sales or other dispositions otherwise permitted in Section 7.1(b)
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral. Borrower shall defend Lender’s interests in the
Collateral against any and all Persons whatsoever. At any time following demand
by Lender for payment of all Obligations pursuant to this Agreement or the Other
Documents, Lender shall have the right to take possession of the indicia of the
Collateral and the Collateral in whatever physical form contained, including:
labels, stationery, documents, instruments and advertising materials. If Lender
exercises this right to take possession of the Collateral, Borrower shall, upon
demand, assemble it in the best manner possible and make it available to Lender
at a place reasonably convenient to Lender. In addition, with respect to all
Collateral, Lender shall be entitled to all of the rights and remedies set forth
herein and further provided by the Uniform Commercial Code or other Applicable
Law. Borrower shall, and Lender may, at its option, instruct all suppliers,
carriers, forwarders, warehousers or others receiving or holding cash, checks,
Inventory, documents or instruments in which Lender holds a security interest to
deliver same to Lender and/or subject to Lender’s order and if they shall come
into Borrower’s possession, they, and each of them, shall be held by Borrower in
trust as Lender’s, and Borrower will immediately deliver them to Lender in their
original form together with any necessary endorsement.
4.6.    Inspection of Premises. At all reasonable times and from time to time as
often as Lender shall elect in its Permitted Discretion, Lender shall have full
access to and the right to audit, check, inspect and make abstracts and copies
from Borrower’s books, records, audits, correspondence and all other papers
relating to the Collateral and the operation of Borrower’s

49



--------------------------------------------------------------------------------




business. Lender and its agents may enter upon any premises of Borrower at any
time during business hours and at any other reasonable time, and from time to
time as often as Lender shall elect in its sole discretion, for the purpose of
inspecting the Collateral and any and all records pertaining thereto and the
operation of Borrower’s business.
4.7.    Appraisals. Lender may, in its sole discretion, exercised in a
commercially reasonable manner, engage the services of an independent appraisal
firm or firms of reputable standing, satisfactory to Lender, for the purpose of
appraising the then current values of Borrower’s assets. Absent the occurrence
and continuance of an Event of Default at such time, Lender shall consult with
Borrower as to the identity of any such firm. In the event the value of
Borrower’s assets, as so determined pursuant to such appraisal, is less than
anticipated by Lender, such that the Revolving Advances are in excess of such
Advances permitted hereunder, then, promptly upon Lender’s demand for same,
Borrower shall make mandatory prepayments of the then outstanding Revolving
Advances so as to eliminate the excess Advances.
4.8.    Receivables; Deposit Accounts and Securities Accounts.
(a)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of Borrower, or work, labor or services theretofore rendered by
Borrower as of the date each Receivable is created. Same shall be due and owing
in accordance with Borrower’s standard terms of sale without dispute, setoff or
counterclaim except as may be stated on the accounts receivable schedules
delivered by Borrower to Lender.
(b)    Each Customer, to the best of Borrower’s knowledge, as of the date each
Receivable is created, is and will be solvent and able to pay all Receivables on
which the Customer is obligated in full when due. With respect to such Customers
of Borrower who are not solvent, Borrower has set up on its books and in its
financial records bad debt reserves adequate to cover such Receivables.
(c)    Borrower’s chief executive office is located as set forth on
Schedule 4.4(b)(iii). Until written notice is given to Lender by Borrower of any
other office at which Borrower keeps its records pertaining to Receivables, all
such records shall be kept at such executive office.
(d)    Borrower shall instruct its Customers to deliver all remittances upon
Receivables (whether paid by check or by wire transfer of funds) to such Blocked
Account(s) and/or Depository Accounts (and any associated lockboxes) as Lender
shall designate from time to time as contemplated by Section 4.8(h) or as
otherwise agreed to from time to time by Lender. Notwithstanding the foregoing,
to the extent Borrower directly receives any remittances upon Receivables,
Borrower shall, at Borrower’s sole cost and expense, but on Lender’s behalf and
for Lender’s account, collect as Lender’s property and in trust for Lender all
amounts received on Receivables, and shall not commingle such collections with
Borrower’s funds or use the same except to pay Obligations, and shall as soon as
possible and in any event no later than one (1) Business Day after the receipt
thereof (i) in the case of remittances paid by check, deposit all such

50



--------------------------------------------------------------------------------




remittances in their original form (after supplying any necessary endorsements)
and (ii) in the case of remittances paid by wire transfer of funds, transfer all
such remittances, in each case, into such Blocked Accounts(s) and/or Depository
Account(s). Borrower shall deposit in the Blocked Account and/or Depository
Account or, upon request by Lender, deliver to Lender, in original form and on
the date of receipt thereof, all checks, drafts, notes, money orders,
acceptances, cash and other evidences of Indebtedness.
(e)    At any time following the occurrence of an Event of Default or a Default,
or when Lender reasonably believes that proceeds of Collateral are being
diverted, Lender shall have the right to send notice of the assignment of, and
Lender’s security interest in and Lien on, the Receivables to any and all
Customers or any third party holding or otherwise concerned with any of the
Collateral. Thereafter, Lender shall have the sole right to collect the
Receivables, take possession of the Collateral, or both. Lender’s actual
collection expenses, including, but not limited to, stationery and postage,
telephone, facsimile, telegraph, secretarial and clerical expenses and the
salaries of any collection personnel used for collection, may be charged to
Borrower’s Account and added to the Obligations.
(f)    Lender shall have the right to receive, endorse, assign and/or deliver in
the name of Lender or Borrower any and all checks, drafts and other instruments
for the payment of money relating to the Receivables, and Borrower hereby waives
notice of presentment, protest and non-payment of any instrument so endorsed.
Borrower hereby constitutes Lender or Lender’s designee as Borrower’s attorney
with power to, at any time following the occurrence and during the continuation
of a Default or an Event of Default: (i) endorse Borrower’s name upon any notes,
acceptances, checks, drafts, money orders or other evidences of payment or
Collateral; (ii) sign Borrower’s name on any invoice or bill of lading relating
to any of the Receivables, drafts against Customers, assignments and
verifications of Receivables; (iii) send verifications of Receivables to any
Customer; (iv) sign Borrower’s name on all financing statements or any other
documents or instruments deemed necessary or appropriate by Lender to preserve,
protect, or perfect Lender’s interest in the Collateral and to file same; and
(v) receive, open and dispose of all mail addressed to Borrower at any post
office box/lockbox maintained by Lender for Borrower or at any other business
premises of Lender; (vi) demand payment of the Receivables; (vii) enforce
payment of the Receivables by legal proceedings or otherwise; (viii) exercise
all of Borrower’s rights and remedies with respect to the collection of the
Receivables and any other Collateral; (ix) sue upon or otherwise collect, extend
the time of payment of, settle, adjust, compromise, extend or renew the
Receivables; (x) settle, adjust or compromise any legal proceedings brought to
collect Receivables; (xi) prepare, file and sign Borrower’s name on a proof of
claim in bankruptcy or similar document against any Customer; (xii) prepare,
file and sign Borrower’s name on any notice of Lien, assignment or satisfaction
of Lien or similar document in connection with the Receivables; (xiii) accept
the return of goods represented by any of the Receivables; (xiv) to change the
address for delivery of mail addressed to Borrower to such address as Lender may
designate; and (xv) do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission nor for any error of judgment or mistake of fact or of
law, unless done maliciously or with gross (not mere) negligence (as determined
by a court of competent jurisdiction

51



--------------------------------------------------------------------------------




in a final non-appealable judgment); this power being coupled with an interest
is irrevocable while any of the Obligations remain unpaid.
(g)    Lender shall not, under any circumstances or in any event whatsoever,
have any liability for any error or omission or delay of any kind occurring in
the settlement, collection or payment of any of the Receivables or any
instrument received in payment thereof, or for any damage resulting therefrom.
(h)    all proceeds of Collateral shall be deposited by Borrower into either (i)
a lockbox account, dominion account or such other “blocked account” (“Blocked
Accounts”) established at a bank or banks (each such bank, a “Blocked Account
Bank”) pursuant to an arrangement with such Blocked Account Bank as may be
acceptable to Lender or (ii) depository accounts (“Depository Accounts”)
established at Lender for the deposit of such proceeds. Within one hundred
twenty (120) days after the Closing Date, Borrower, Lender and each Blocked
Account Bank shall enter into a deposit account control agreement in form and
substance satisfactory to Lender that is sufficient to give Lender “control”
(for purposes of Articles 8 and 9 of the Uniform Commercial Code) over such
account and which directs such Blocked Account Bank to transfer such funds so
deposited on a daily basis to Lender, either to any account maintained by Lender
at said Blocked Account Bank or by wire transfer to appropriate account(s) at
Lender; provided, however, that Borrower shall not be required to give “control”
to Lender with respect to any Excluded Accounts. All funds deposited in such
Blocked Accounts or Depository Accounts shall immediately become subject to the
security interest of Lender and all other holders of the Obligations, and
Borrower shall obtain the agreement by such Blocked Account Bank to waive any
offset rights against the funds so deposited. Lender shall not assume any
responsibility for such blocked account arrangement, including any claim of
accord and satisfaction or release with respect to deposits accepted by any
Blocked Account Bank thereunder. During any FCCR Period, Lender may apply all
funds received by it from the Blocked Accounts and/or Depository Accounts to the
satisfaction of the Obligations (including the cash collateralization of the
Letters of Credit) and in such order as Lender shall determine in its sole
discretion.
(i)    No Borrower will, without Lender’s consent, compromise or adjust any
material amount of the Receivables (or extend the time for payment thereof) or
accept any material returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the Ordinary Course of Business of Borrower.
(j)    All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of Borrower and its
Subsidiaries as of the Closing Date are set forth on Schedule 4.8(j). No
Borrower shall open any new deposit account, securities account or investment
account unless (i) Borrower shall have given at least thirty (30) days prior
written notice to Lender and (ii) if such account is to be maintained with a
bank, depository institution or securities intermediary that is not Lender, such
bank, depository institution or securities intermediary, Borrower and Lender
shall first have entered into an account control agreement in form and substance
satisfactory to Lender sufficient to give Lender “control” (for purposes of
Articles 8 and 9 of the Uniform Commercial Code) over such account.

52



--------------------------------------------------------------------------------




4.9.    Inventory. To the extent Inventory held for sale or lease has been
produced by Borrower, it has been and will be produced by Borrower in accordance
with the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.
4.10.    Maintenance of Equipment. The equipment shall be maintained in good
operating condition and repair (reasonable wear and tear excepted). No Borrower
shall use or operate the equipment in violation of any law, statute, ordinance,
code, rule or regulation.
4.11.    Exculpation of Liability. Nothing herein contained shall be construed
to constitute Lender as Borrower’s agent for any purpose whatsoever, nor shall
Lender be responsible or liable for any shortage, discrepancy, damage, loss or
destruction of any part of the Collateral wherever the same may be located and
regardless of the cause thereof. Lender shall not, whether by anything herein or
in any assignment or otherwise, assume any of Borrower’s obligations under any
contract or agreement assigned to Lender, and Lender shall not be responsible in
any way for the performance by Borrower of any of the terms and conditions
thereof.
4.12.    Financing Statements. Except as respects the financing statements filed
by Lender, financing statements described on Schedule 1.2, and financing
statements filed in connection with Permitted Encumbrances, no financing
statement covering any of the Collateral or any proceeds thereof is or will be
on file in any public office.
V.    REPRESENTATIONS AND WARRANTIES.
Borrower represents and warrants as follows:
5.1.    Authority. Borrower has full power, authority and legal right to enter
into this Agreement and the Other Documents to which it is a party and to
perform all its respective Obligations hereunder and thereunder. This Agreement
and the Other Documents to which it is a party have been duly executed and
delivered by Borrower, and this Agreement and the Other Documents to which it is
a party constitute the legal, valid and binding obligation of Borrower
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Agreement and of the Other Documents to which it is a party (a) are
within Borrower’s corporate or company powers, as applicable, have been duly
authorized by all necessary corporate or company action, as applicable, are not
in contravention of law or the terms of Borrower’s Organizational Documents or
to the conduct of Borrower’s business or of any Material Contract or undertaking
to which Borrower is a party or by which Borrower is bound, (b) will not
conflict with or violate any law or regulation, or any judgment, order or decree
of any Governmental Body, (c) will not require the Consent of any Governmental
Body, any party to a Material Contract or any other Person, except those
Consents set forth on Schedule 5.1 hereto, all of which will have been duly
obtained, made or compiled prior to the Closing Date and which are in full force
and effect and (d) will not conflict with, nor result in any breach in any of
the provisions of or constitute a default under or result in the creation of any
Lien except Permitted Encumbrances upon any asset of Borrower under the
provisions of any agreement, instrument, or other document to which Borrower is
a party or by which it or its property is a party or by which it may be bound.

53



--------------------------------------------------------------------------------




5.2.    Formation and Qualification.
(a)    Borrower is duly incorporated or formed, as applicable, and in good
standing under the laws of the state listed on Schedule 5.2(a) and is qualified
to do business and is in good standing in the states listed on Schedule 5.2(a)
which constitute all states in which qualification and good standing are
necessary for Borrower to conduct its business and own its property and where
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect on Borrower. Borrower has delivered to Lender true and complete
copies of its Organizational Documents and will promptly notify Lender of any
amendment or changes thereto.
(b)    The only Subsidiaries of Borrower are listed on Schedule 5.2(b).
5.3.    Survival of Representations and Warranties. All representations and
warranties of Borrower contained in this Agreement and the Other Documents to
which it is a party shall be true at the time of Borrower’s execution of this
Agreement and the Other Documents to which it is a party, and shall survive the
execution, delivery and acceptance thereof by the parties thereto and the
closing of the transactions described therein or related thereto.
5.4.    Tax Returns. Borrower’s federal tax identification number is set forth
on Schedule 5.4. Borrower has filed all federal, state and local tax returns and
other reports each is required by law to file and has paid all taxes,
assessments, fees and other governmental charges that are due and payable. The
provision for taxes on the books of Borrower is adequate for all years not
closed by applicable statutes, and for its current fiscal year, and no Borrower
has any knowledge of any deficiency or additional assessment in connection
therewith not provided for on its books.
5.5.    Financial Statements.
(a)    The pro forma balance sheet of Borrower on a Consolidated Basis (the “Pro
Forma Balance Sheet”) furnished to Lender on the Closing Date reflects the
consummation of the transactions contemplated under this Agreement
(collectively, the “Transactions”) and is accurate, complete and correct in all
material respects and fairly reflects in all material respects the financial
condition of Borrower on a Consolidated Basis as of the Closing Date after
giving effect to the Transactions. The Pro Forma Balance Sheet has been
certified as accurate, complete and correct in all material respects by the
President and Chief Financial Officer of Borrower. All financial statements
referred to in this subsection 5.5(a), including the related schedules and notes
thereto, have been prepared in accordance with GAAP, consistently applied,
except as may be disclosed in such financial statements.
(b)    The twelve-month cash flow and balance sheet projections of Borrower on a
Consolidated Basis, copies of which are annexed hereto as Exhibit 5.5(b) (the
“Projections”) were prepared by the Chief Financial Officer of Borrower, are
based on underlying assumptions which provide a reasonable basis for the
projections contained therein and reflect Borrower’s judgment based on present
circumstances of the most likely set of conditions and course of action for the
projected period. The cash flow Projections together with the Pro Forma Balance
Sheet are referred to as the “Pro Forma Financial Statements.”

54



--------------------------------------------------------------------------------




(c)    The consolidated and consolidating balance sheets and statements of
income of Borrower, and such other Persons described therein, as of September
30, 2014, and the related consolidated changes in stockholder’s equity and
changes in cash flow for the period ended on such date, and, with respect to the
consolidated statements only, accompanied by reports thereon containing opinions
without qualification by independent certified public accountants, copies of
which have been delivered to Lender, have been prepared in accordance with GAAP,
consistently applied (except for changes in application to which such
accountants concur), and present fairly in all material respects the financial
position of Borrower at such date and the results of their operations for such
period. Since March 31, 2015, there has been no change in the condition,
financial or otherwise, of Borrower as shown on the consolidated balance sheet
as of such date and no change in the aggregate value of machinery, equipment and
Real Property owned by Borrower, except changes in the Ordinary Course of
Business, none of which individually or in the aggregate has been materially
adverse. For the avoidance of doubt, Lender acknowledges that the consolidating
financial statements described in this Section 5.5(c) are internally prepared by
Borrower’s management and have not been reviewed by, and are not accompanied by
a report of, independent certified public accountants.
(d)    The Pro Forma Financial Statements do not constitute, and Borrower does
not make and expressly disclaims any, representations or warranties that the
results set forth therein will be met, it being acknowledged and agreed by
Lender that uncertainty is inherent in any forecasts, projections and other
forward-looking information and projections as to future events or conditions
are not to be viewed as facts, and the actual results during the period or
periods covered by such forecasts may differ materially from the projected
results.
5.6.    Entity Names. No Borrower has been known by any other company or
corporate name, as applicable, in the past five (5) years and does not sell
Inventory under any other name except as set forth on Schedule 5.6, nor has
Borrower been the surviving corporation or company, as applicable, of a merger
or consolidation or acquired all or substantially all of the assets of any
Person during the preceding five (5) years.
5.7.    O.S.H.A. Environmental Compliance; Flood Insurance.
(a)    Borrower is in compliance in all material respects with, and its
facilities, business, assets, property, leaseholds, Real Property and equipment
are in compliance in all material respects with the Federal Occupational Safety
and Health Act, and Environmental Laws and there are no outstanding citations,
notices or orders of non-compliance issued to Borrower or relating to its
business, assets, property, leaseholds or equipment under any such laws, rules
or regulations.
(b)    Borrower has been issued all required federal, state and local licenses,
certificates or permits (collectively, “Approvals”) relating to all applicable
Environmental Laws and all such Approvals are current and in full force and
effect.
(c)    (i) there have been no releases, spills, discharges, leaks or disposal
(collectively referred to as “Releases”) of Hazardous Materials at, upon, under
or migrating from or onto any Real Property owned, leased or occupied by
Borrower, except for those Releases which are in full compliance with
Environmental Laws; (ii) there are no underground storage tanks or

55



--------------------------------------------------------------------------------




polychlorinated biphenyls on any Real Property owned, leased or occupied by
Borrower, except for such underground storage tanks or polychlorinated biphenyls
that are presently in compliance with Environmental Laws; (iii) the Real
Property including any premises owned, leased or occupied by Borrower, has never
been used by Borrower to dispose of Hazardous Materials, except as authorized by
Environmental Laws; and (iv) no Hazardous Materials are managed by Borrower on
any Real Property including any premises owned, leased or occupied by Borrower,
excepting such quantities as are managed in accordance with all applicable
manufacturer’s instructions and compliance with Environmental Laws and as are
necessary for the operation of the commercial business of Borrower or of its
tenants.
(d)    All Real Property owned by Borrower is insured pursuant to policies and
other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each Borrower in accordance with
prudent business practice in the industry of Borrower. Borrower has taken all
actions required under the Flood Laws and/or requested by Lender to assist in
ensuring that Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, providing Lender with the address
and/or GPS coordinates of each structure located upon any Real Property that
will be subject to a Mortgage in favor of Lender, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral.
5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.
(a)    (i) Borrower is solvent, able to pay its debts as they mature, has
capital sufficient to carry on its business and all businesses in which it is
about to engage, (ii) as of the Closing Date, the fair present saleable value of
its assets, calculated on a going concern basis, is in excess of the amount of
its liabilities, and (iii) subsequent to the Closing Date, the fair saleable
value of its assets (calculated on a going concern basis) will be in excess of
the amount of its liabilities.
(b)    Except as disclosed in Schedule 5.8(b)(i), no Borrower has any pending
or, to the best of Borrower's knowledge, threatened litigation, arbitration,
actions or proceedings that, if determined adversely to Borrower, could
reasonably be expected to have a Material Adverse Effect. No Borrower has any
outstanding Indebtedness other than the Obligations, except for (i) Indebtedness
disclosed in Schedule 5.8(b)(ii) and (ii) Permitted Indebtedness.
(c)    No Borrower is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is Borrower in violation of any order of any
court, Governmental Body or arbitration board or tribunal applicable to
Borrower. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws.
(d)    No Borrower or any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto. (i) Borrower and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and Section
412 of the Code in respect of each Plan, and each Plan is in

56



--------------------------------------------------------------------------------




compliance with Sections 412, 430 and 436 of the Code and Sections 206(g), 302
and 303 of ERISA, without regard to waivers and variances; (ii) each Plan which
is intended to be a qualified plan under Section 401(a) of the Code as currently
in effect has been determined by the Internal Revenue Service to be qualified
under Section 401(a) of the Code and the trust related thereto is exempt from
federal income tax under Section 501(a) of the Code or an application for such a
determination is currently being processed by the Internal Revenue Code; (iii)
neither Borrower nor any member of the Controlled Group has incurred any
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due which are unpaid; (iv) no Plan has been
terminated by the plan administrator thereof nor by the PBGC, and there is no
occurrence which would cause the PBGC to institute proceedings under Title IV of
ERISA to terminate any Plan; (v) the current value of the assets of each Plan
exceeds the present value of the accrued benefits and other liabilities of such
Plan and neither Borrower nor any member of the Controlled Group knows of any
facts or circumstances which would materially change the value of such assets
and accrued benefits and other liabilities; (vi) neither Borrower nor any member
of the Controlled Group has breached any of the responsibilities, obligations or
duties imposed on it by ERISA with respect to any Plan; (vii) neither Borrower
nor any member of a Controlled Group has incurred any liability for any excise
tax arising under Section 4971, 4972 or 4980B of the Code, and no fact exists
which could give rise to any such liability; (viii) neither Borrower nor any
member of the Controlled Group nor any fiduciary of, nor any trustee to, any
Plan, has engaged in a “prohibited transaction” described in Section 406 of the
ERISA or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no event described in Section 4043 of ERISA, for which
the thirty (30) day notice period has not been waived; (xi) neither Borrower nor
any member of the Controlled Group has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA; (xii) neither Borrower nor any
member of the Controlled Group maintains or is required to contribute to any
Plan which provides health, accident or life insurance benefits to former
employees, their spouses or dependents, other than in accordance with Section
4980B of the Code; (xiii) neither Borrower nor any member of the Controlled
Group has withdrawn, completely or partially, within the meaning of Section 4203
or 4205 of ERISA, from any Multiemployer Plan so as to incur liability under the
Multiemployer Pension Plan Amendments Act of 1980 and there exists no fact which
could reasonably be expected to result in any such liability; and (xiv) no Plan
fiduciary (as defined in Section 3(21) of ERISA) has any liability for breach of
fiduciary duty or for any failure in connection with the administration or
investment of the assets of a Plan.
5.9.    Patents, Trademarks, Copyrights and Licenses. All Intellectual Property
owned or utilized by Borrower: (i) is set forth on Schedule 5.9; (ii) is valid,
if registered or filed, and has been duly registered or filed with all
appropriate Governmental Bodies; and (iii) constitutes all of the intellectual
property rights which are necessary for the operation of its business as
currently conducted. There is no objection to or pending challenge to the
validity of, or proceeding by any Governmental Body to suspend, revoke,
terminate or adversely modify, any such Intellectual Property and no Borrower is
aware of any grounds for any challenge or proceedings, except as set forth in
Schedule 5.9 hereto. All Intellectual Property owned or held by Borrower
consists of original material or property developed by Borrower or was lawfully
acquired by Borrower from the proper

57



--------------------------------------------------------------------------------




and lawful owner thereof. Each of such items has been maintained so as to
preserve the value thereof from the date of creation or acquisition thereof.
5.10.    Licenses and Permits. Except as set forth in Schedule 5.10, Borrower
(a) is in compliance in all material respects with and (b) has procured and is
now in possession of, all material licenses or permits required by any
applicable federal, state, provincial or local law, rule or regulation for the
operation of its business in each jurisdiction wherein it is now conducting or
presently proposes to conduct business and where the failure to procure such
licenses or permits could reasonably be expected to have a Material Adverse
Effect.
5.11.    Default of Indebtedness. No Borrower is in default in the payment of
the principal of or interest on any Indebtedness or under any instrument or
agreement under or subject to which any Indebtedness has been issued, and no
event has occurred under the provisions of any such instrument or agreement
which with or without the lapse of time or the giving of notice, or both,
constitutes or would constitute an Event of Default.
5.12.    No Default. No Borrower is in default in the payment or performance of
any of its obligations under any Material Contract and no Default or Event of
Default has occurred and is continuing.
5.13.    No Burdensome Restrictions. No Borrower is party to any contract or
agreement the performance of which could reasonably be expected to have a
Material Adverse Effect. Borrower has heretofore delivered to Lender true and
complete copies of all Material Contracts to which it is a party or to which it
or any of its properties is subject. No Borrower has agreed or consented to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien which is not a Permitted Encumbrance.
5.14.    No Labor Disputes. No Borrower is involved in any labor dispute; there
are no strikes or walkouts or union organization of Borrower’s employees
threatened or in existence and no labor contract is scheduled to expire during
the Term other than as set forth on Schedule 5.14 hereto.
5.15.    Margin Regulations. No Borrower is engaged, nor will it engage,
principally or as one of its important activities, in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” within
the respective meanings of each of the quoted terms under Regulation U of the
Board of Governors of the Federal Reserve System as now and from time to time
hereafter in effect. No part of the proceeds of any Advance will be used for
“purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.
5.16.    Investment Company Act. No Borrower is an “investment company”
registered or required to be registered under the Investment Company Act of
1940, as amended, nor is it controlled by such a company.
5.17.    Disclosure. No representation or warranty made by Borrower in this
Agreement or in any financial statement, report, certificate or any other
document furnished in connection herewith

58



--------------------------------------------------------------------------------




contains any untrue statement of fact or omits to state any fact necessary to
make the statements herein or therein not misleading. There is no fact known to
Borrower or which reasonably should be known to Borrower which Borrower has not
disclosed to Lender in writing with respect to the Transactions which could
reasonably be expected to have a Material Adverse Effect.
5.18.    [Reserved].
5.19.    [Reserved].
5.20.    Swaps. No Borrower is a party to, nor will it be a party to, any swap
agreement whereby Borrower has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited “two-way basis” without regard
to fault on the part of either party.
5.21.    Business and Property of Borrower. As of the Closing Date, Borrower
does not propose to engage in any business other than designing, manufacturing
and marketing process automation and inspection systems for food, pharmaceutical
and other related industries and activities necessary to conduct the foregoing.
On the Closing Date, Borrower will own or have the right to use all the property
and possess all of the rights and Consents necessary for the conduct of the
business of Borrower as currently conducted.
5.22.    Ineligible Securities. Borrower does not intend to use and shall not
use any portion of the proceeds of the Advances, directly or indirectly, to
purchase during the underwriting period, or for 30 days thereafter, Ineligible
Securities being underwritten by a securities Affiliate of Lender or by Lender.
5.23.    [Reserved].
5.24.    Equity Interests. The authorized and outstanding Equity Interests of
Borrower as of the Closing Date, are as set forth on Schedule 5.24(a) hereto.
All of the Equity Interests of Borrower have been duly and validly authorized
and issued and are fully paid and non-assessable and have been sold and
delivered to the holders hereof in compliance with, or under valid exemption
from, all federal and state laws and the rules and regulations of each
Governmental Body governing the sale and delivery of securities.
5.25.    Commercial Tort Claims. Borrower does not have any commercial tort
claims.
5.26.    Letter of Credit Rights. As of the Closing Date, Borrower does not have
any letter-of-credit rights (as defined in the Uniform Commercial Code).
5.27.    [Reserved].
VI.    AFFIRMATIVE COVENANTS.
Borrower shall, until payment in full of the Obligations and termination of this
Agreement:

59



--------------------------------------------------------------------------------




6.1.    Compliance with Laws. Comply in all material respects with all
Applicable Laws with respect to the Collateral or any part thereof or to the
operation of Borrower’s business the non-compliance with which could reasonably
be expected to have a Material Adverse Effect (except to the extent any separate
provision of this Agreement shall expressly require compliance with any
particular Applicable Law(s) pursuant to another standard). Borrower may,
however, contest or dispute any Applicable Laws in any reasonable manner,
provided that any related Lien is inchoate or stayed and sufficient reserves are
established to the reasonable satisfaction of Lender to protect Lender’s Lien on
or security interest in the Collateral.
6.2.    Conduct of Business and Maintenance of Existence and Assets. (a) Conduct
continuously and operate actively its business according to standard industry
practices and maintain all of its properties necessary in its business in good
working order and condition (reasonable wear and tear excepted and except as may
be disposed of in accordance with the terms of this Agreement), including all
Intellectual Property and take all actions necessary to enforce and protect the
validity of any intellectual property right or other right included in the
Collateral; (b) keep in full force and effect its existence and comply in all
material respects with the laws and regulations governing the conduct of its
business where the failure to do so could reasonably be expected to have a
Material Adverse Effect; and (c) make all such reports and pay all such
franchise and other taxes and license fees and do all such other acts and things
as may be lawfully required by it to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.
6.3.    Books and Records. Keep proper books of record and account in which
full, true and correct entries will be made of all dealings or transactions of
or in relation to its business and affairs (including without limitation
accruals for taxes, assessments, Charges, levies and claims, allowances against
doubtful Receivables and accruals for depreciation, obsolescence or amortization
of assets), all in accordance with, or as required by, GAAP consistently applied
in the opinion of such independent public accountant as shall then be regularly
engaged by Borrower.
6.4.    Payment of Taxes. Pay, when due, all taxes, assessments and other
Charges lawfully levied or assessed upon Borrower or any of the Collateral,
including real and personal property taxes, assessments and charges and all
franchise, income, employment, social security benefits, withholding, and sales
taxes (other than such taxes, assessments and other Charges being Properly
Contested. If any tax by any Governmental Body is or may be imposed on or as a
result of any transaction between Borrower and Lender in which Lender may be
required to withhold or pay or if any taxes, assessments, or other Charges
remain unpaid after the date fixed for their payment, or if any claim shall be
made which, in Lender’s opinion, may possibly create a valid Lien on the
Collateral, Lender may without notice to Borrower pay the taxes, assessments or
other Charges and Borrower hereby indemnifies and holds Lender harmless in
respect thereof. Lender will not pay any taxes, assessments or Charges to the
extent that Borrower has Properly Contested those taxes, assessments or Charges.
The amount of any payment by Lender under this Section 6.4 shall be charged to
Borrower’s Account as a Revolving Advance maintained as a Domestic Rate Loan and
added to the Obligations and, until Borrower shall furnish Lender with an
indemnity therefor (or supply Lender with evidence satisfactory to Lender that
due provision for the payment thereof has

60



--------------------------------------------------------------------------------




been made), Lender may hold without interest any balance standing to Borrower’s
credit and Lender shall retain its security interest in and Lien on any and all
Collateral held by Lender.
6.5.    Financial Covenants.
(a)    Fixed Charge Coverage Ratio. Commencing on the date on which a FCCR
Period begins and measured as of the end of the month immediately preceding the
date on which a FCCR Period first begins and as of each month-end thereafter
during such FCCR Period, cause to be maintained a Fixed Charge Coverage Ratio of
not less than 1.10 to 1.00, measured on a trailing twelve (12) month basis.
(b)    Liquidity. At all times, cause to be maintained Liquidity of no less than
$1,000,000. Lender shall test Borrower’s compliance with this covenant monthly,
as of the last day of each month, or with such greater frequency as Lender may
advise Borrower in its Permitted Discretion.
6.6.    Insurance.
(a)    (i) Keep all its insurable properties and properties in which Borrower
has an interest insured against the hazards of fire, flood, sprinkler leakage,
those hazards covered by extended coverage insurance and such other hazards, and
for such amounts, as is customary in the case of companies engaged in businesses
similar to Borrower’s including business interruption insurance; (ii) maintain a
commercial crime policy including employee theft coverage in such amount as is
customary in the case of companies engaged in businesses similar to Borrower;
(iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which Borrower is engaged in business; (v)
furnish Lender with (A) copies of all policies and evidence of the maintenance
of such policies by the renewal thereof within 5 days after any expiration date;
provided that for the avoidance of doubt, the aforementioned 5 day period
applies only to the delivery of the evidence of such insurance and not to the
Borrower’s obligation to maintain such insurance at all times, and (B)
appropriate loss payable endorsements in form and substance satisfactory to
Lender, naming Lender as an additional insured and mortgagee and/or lender loss
payee (as applicable) as its interests may appear with respect to all insurance
coverage referred to in clauses (i), and (iii) above, and providing (A) that all
proceeds thereunder shall be payable to Lender, (B) no such insurance shall be
affected by any act or neglect of the insured or owner of the property described
in such policy, and (C) that such policy and loss payable clauses may not be
cancelled, amended or terminated unless at least thirty (30) days prior written
notice is given to Lender (or in the case of non-payment, at least ten (10) days
prior written notice). In the event of any loss thereunder, the carriers named
therein hereby are directed by Lender and Borrower to make payment for such loss
to Lender and not to Borrower and Lender jointly. If any insurance losses are
paid by check, draft or other instrument payable to Borrower and Lender jointly,
Lender may endorse Borrower’s name thereon and do such other things as Lender
may deem advisable to reduce the same to cash.
(b)    Borrower shall take all actions required under the Flood Laws and/or
requested by Lender to assist in ensuring that Lender is in compliance with the
Flood Laws

61



--------------------------------------------------------------------------------




applicable to the Collateral, including, but not limited to, providing Lender
with the address and/or GPS coordinates of each structure on any real property
that will be subject to a mortgage in favor of Lender, and, to the extent
required, obtaining flood insurance for such property, structures and contents
prior to such property, structures and contents becoming Collateral, and
thereafter maintaining such flood insurance in full force and effect for so long
as required by the Flood Laws.
(c)    If an Event of Default or Default has occurred and is continuing, Lender
is authorized to adjust and compromise claims under insurance coverage referred
to in Sections 6.6(a)(i), and (iii) and 6.6(b) above. All loss recoveries
received by Lender under any such insurance may be applied to the Obligations,
in such order as Lender in its sole discretion shall determine. Any surplus
shall be paid by Lender to Borrower or applied as may be otherwise required by
law. Any deficiency thereon shall be paid by Borrower to Lender, on demand. If
Borrower fails to obtain insurance as hereinabove provided, or to keep the same
in force, Lender, if Lender so elects, may obtain such insurance and pay the
premium therefor on behalf of Borrower, which payments shall be charged to
Borrower’s Account and constitute part of the Obligations.
6.7.    Payment of Indebtedness and Leasehold Obligations. Pay, discharge or
otherwise satisfy (i) at or before maturity (subject, where applicable, to
specified grace periods) all its Indebtedness, except when the failure to do so
could not reasonably be expected to have a Material Adverse Effect or when the
amount or validity thereof is currently being Properly Contested, subject at all
times to any applicable subordination arrangement in favor of Lender and (ii)
when due its rental obligations under all leases under which it is a tenant, and
shall otherwise comply, in all material respects, with all other terms of such
leases and keep them in full force and effect.
6.8.    Environmental Matters.
(a)    Ensure that the Real Property and all operations and businesses conducted
thereon are and remain in compliance in all material respects with all
Environmental Laws and it shall manage any and all Hazardous Materials on any
Real Property in compliance in all material respects with Environmental Laws.
(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws which system shall include periodic environmental compliance audits to be
conducted by knowledgeable environmental professionals. All potential violations
and violations of Environmental Laws shall be reviewed with legal counsel to
determine any required reporting to applicable Governmental Bodies and any
required corrective actions to address such potential violations or violations.
(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and take all necessary action in order to safeguard the health of any Person and
to avoid subjecting the Collateral or Real Property to any Lien. If Borrower
shall fail to respond promptly to any Hazardous Discharge or Environmental
Complaint or Borrower shall fail to comply with any of the requirements of any
Environmental Laws, Lender may, but without the obligation to do so, for the
sole purpose of protecting Lender’s interest in the Collateral: (i) give such
notices or (ii) enter onto the Real Property (or authorize third parties to
enter onto the Real Property) and take such actions as Lender (or such third
parties as directed by Lender) deem reasonably necessary or

62



--------------------------------------------------------------------------------




advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Lender (or such third parties) in the exercise of any such
rights, including any sums paid in connection with any judicial or
administrative investigation or proceedings, fines and penalties, together with
interest thereon from the date expended at the Default Rate for Domestic Rate
Loans constituting Revolving Advances shall be paid upon demand by Borrower, and
until paid shall be added to and become a part of the Obligations secured by the
Liens created by the terms of this Agreement or any other agreement between
Lender and Borrower.
(d)    If Lender has a reasonable basis to believe that a Hazardous Discharge
has occurred at the Real Property, then, promptly upon the written request of
Lender, Borrower shall provide Lender, at Borrower’s expense, with an
environmental site assessment or environmental compliance audit report prepared
by an environmental engineering firm acceptable in the reasonable opinion of
Lender, to assess with a reasonable degree of certainty the existence of a
Hazardous Discharge and the potential costs in connection with abatement,
remediation and removal of any Hazardous Materials found on, under, at or within
the Real Property. Any report or investigation of such Hazardous Discharge
proposed and acceptable to the responsible Governmental Body shall be acceptable
to Lender. If such estimates, individually or in the aggregate, exceed $100,000,
Lender shall have the right to require Borrower to post a bond, letter of credit
or other security reasonably satisfactory to Lender to secure payment of these
costs and expenses.
6.9.    Standards of Financial Statements. Cause all financial statements
referred to in Sections 9.7, 9.8, 9.9, 9.10, 9.11, 9.12, and 9.13 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable).
6.10.    [Reserved].
6.11.    Execution of Supplemental Instruments. Execute and deliver to Lender
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents relating to the
Collateral, and such other instruments as Lender may reasonably request, in
order that the full intent of this Agreement may be carried into effect.
6.12.    [Reserved].
6.13.    Government Receivables. Take all steps necessary to protect Lender’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and deliver to Lender appropriately endorsed, any instrument or
chattel paper connected with any Receivable arising out of any contract between
Borrower and the United States, any state or any department, agency or
instrumentality of any of them.

63



--------------------------------------------------------------------------------




6.14.    Keepwell. If it is a Qualified ECP Loan Party, then jointly and
severally, together with each other Qualified ECP Loan Party, hereby absolutely
unconditionally and irrevocably (a) guarantees the prompt payment and
performance of all Swap Obligations owing by each Non-Qualifying Party (it being
understood and agreed that this guarantee is a guaranty of payment and not of
collection), and (b) undertakes to provide such funds or other support as may be
needed from time to time by any Non-Qualifying Party to honor all of such Non
Qualifying Party’s obligations under this Agreement or any Other Document in
respect of Swap Obligations (provided, however, that each Qualified ECP Loan
Party shall only be liable under this Section 6.14 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 6.14, or otherwise under this Agreement or any Other
Document, voidable under applicable law, including applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Loan Party under this Section 6.14 shall
remain in full force and effect until payment in full of the Obligations and
termination of this Agreement and the Other Documents. Each Qualified ECP Loan
Party intends that this Section 6.14 constitute, and this Section 6.14 shall be
deemed to constitute, a guarantee of the obligations of, and a “keepwell,
support, or other agreement” for the benefit of Borrower and each Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the CEA.
VII.    NEGATIVE COVENANTS.
Borrower shall not, until satisfaction in full of the Obligations and
termination of this Agreement:
7.1.    Merger, Consolidation, Acquisition and Sale of Assets.
(a)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any other Person or permit any other Person to consolidate with or
merge with it, except Borrower may merge, consolidate or reorganize with another
Borrower or acquire the assets or Equity Interest of another Borrower so long as
Borrower provides Lender with at least ten (10) days prior written notice of
such merger, consolidation or reorganization and delivers all of the relevant
documents evidencing such merger, consolidation or reorganization.
(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i) (a) the sale of Inventory in the Ordinary Course of Business
and (b) the disposition or transfer of obsolete and worn-out equipment in the
Ordinary Course of Business during any fiscal year having an aggregate fair
market value of not more than $250,000 and only to the extent (x) that the
proceeds of any such disposition are used to acquire replacement equipment which
is subject to Lender’s and the other Secured Party’s first priority security
interest or (y) the proceeds of such disposition are, to the extent required by
Section 2.20, remitted to Lender to be applied pursuant to Section 2.20 and (ii)
any other sales or dispositions not expressly prohibited by this Agreement.
7.2.    Creation of Liens. Create or suffer to exist any Lien or transfer upon
or against any of its property or assets now owned or hereafter created or
acquired, except Permitted Encumbrances.

64



--------------------------------------------------------------------------------




7.3.    Guarantees. Become liable upon the obligations or liabilities of any
other Person by assumption, endorsement or guaranty thereof or otherwise (other
than to Lender) except (a) guarantees made in the Ordinary Course of Business up
to an aggregate amount of $100,000 at any one time, (b) guarantees by one or
more Borrower(s) of the Indebtedness or obligations of any other Borrower(s) to
the extent such Indebtedness or obligations are permitted to be incurred and/or
outstanding pursuant to the provisions of this Agreement and (c) the endorsement
of checks in the Ordinary Course of Business.
7.4.    Investments. Purchase or acquire obligations or Equity Interests of, or
any other interest in, any other Person, other than Permitted Investments.
7.5.    Loans. Make advances, loans or extensions of credit to any other Person,
including any Parent, Subsidiary or Affiliate other than Permitted Loans.
7.6.    Capital Expenditures. Contract for, purchase or make any expenditure or
commitments for Capital Expenditures in any fiscal year in an aggregate amount
in excess of $6,000,000.
7.7.    Dividends. Declare, pay or make any dividend or distribution on any
Equity Interests of Borrower (other than dividends or distributions payable in
its stock, or split-ups or reclassifications of its stock) or apply any of its
funds, property or assets to the purchase, redemption or other retirement of any
Equity Interest, or of any options to purchase or acquire any Equity Interest of
Borrower other than (a) Permitted Dividends, and (b) repurchases or redemptions
of Equity Interests of Borrower pursuant to a plan approved by the Board of
Directors of Borrower.
7.8.    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
other than Permitted Indebtedness.
7.9.    Nature of Business. Substantially change the nature of the business in
which it is presently engaged, nor except as specifically permitted hereby
purchase or invest, directly or indirectly, in any assets or property other than
in the Ordinary Course of Business for assets or property which are useful in,
necessary for and are to be used in its business as presently conducted.
7.10.    Transactions with Affiliates. Directly or indirectly, purchase, acquire
or lease any property from, or sell, transfer or lease any property to, or
otherwise enter into any transaction or deal with, any Affiliate, except for (i)
transactions among Borrower and its Subsidiaries which are not expressly
prohibited by the terms of this Agreement and which are in the Ordinary Course
of Business; (ii) payment by Borrower of dividends and distributions permitted
under Section 7.7 hereof, and (iii) transactions disclosed to Lender in writing,
which are in the Ordinary Course of Business, on an arm’s-length basis on terms
and conditions no less favorable than terms and conditions which would have been
obtainable from a Person other than an Affiliate; provided, however, that
neither the extension of credit to, nor the assumption, endorsement or guaranty
of any Indebtedness of, any Affiliate shall be deemed to be a transaction in the
Ordinary Course of Business for purposes of this Section 7.10.

65



--------------------------------------------------------------------------------




7.11.    Leases. Enter as lessee into any lease arrangement for real or personal
property (unless capitalized and permitted under Section 7.6 hereof) if after
giving effect thereto, aggregate annual rental payments for all leased property
would exceed $700,000 in any one fiscal year in the aggregate for Borrower.
7.12.    Subsidiaries.
(a)    Form any Subsidiary unless such Subsidiary (i) is not an Excluded Foreign
Subsidiary, (ii) at Lender’s discretion, (x) expressly joins in this Agreement
as Borrower and becomes jointly and severally liable for the obligations of
Borrower hereunder, under the Notes, and under any other agreement between
Borrower and Lender, or (y) becomes a Guarantor with respect to the Obligations
and executes a Guarantor Security Agreement in favor of Lender, and (iii) Lender
shall have received all documents, including without limitation, legal opinions
and appraisals it may reasonably require to establish compliance with each of
the foregoing conditions in connection therewith; or
(b)    Enter into any partnership, joint venture or similar arrangement.
7.13.    Fiscal Year and Accounting Changes. Change its fiscal year from
September 30th or make any change (i) in accounting treatment and reporting
practices except as required by GAAP or (ii) in tax reporting treatment except
as required by law.
7.14.    Pledge of Credit. Now or hereafter pledge Lender’s credit on any
purchases, commitments or contracts or for any purpose whatsoever or use any
portion of any Advance in or for any business other than Borrower’s business
operations as conducted on the Closing Date, including, without limitation,
issuing purchase commitments to Borrower's suppliers in the Ordinary Course of
Business..
7.15.    Amendment of Organizational Documents. (i) Change its legal name,
(ii) change its form of legal entity (e.g., converting from a corporation to a
limited liability company or vice versa), (iii) change its jurisdiction of
organization or become (or attempt or purport to become) organized in more than
one jurisdiction, or (iv) otherwise amend, modify or waive any term or material
provision of its Organizational Documents unless required by law, in any such
case without (x) giving at least thirty (30) days prior written notice of such
intended change to Lender, (y) having received from Lender confirmation that
Lender has taken all steps necessary for Lender to continue the perfection of
and protect the enforceability and priority of its Liens in the Collateral
belonging to Borrower and in the Equity Interests of Borrower and (z) in any
case under clause (iv), having received the prior written consent of Lender to
such amendment, modification or waiver.
7.16.    Compliance with ERISA. (i) (x) Maintain, or permit any member of the
Controlled Group to maintain, or (y) become obligated to contribute, or permit
any member of the Controlled Group to become obligated to contribute, to any
Plan, other than those Plans disclosed on Schedule 5.8(d), (ii) engage, or
permit any member of the Controlled Group to engage, in any non-exempt
“prohibited transaction,” as that term is defined in Section 406 of ERISA or
Section 4975 of the Code, (iii) terminate, or permit any member of the
Controlled Group to terminate, any Plan where such event could result in any
liability of Borrower or any member of the Controlled Group or the

66



--------------------------------------------------------------------------------




imposition of a lien on the property of Borrower or any member of the Controlled
Group pursuant to Section 4068 of ERISA, (iv) incur, or permit any member of the
Controlled Group to incur, any withdrawal liability to any Multiemployer Plan;
(v) fail promptly to notify Lender of the occurrence of any Termination Event,
(vi) fail to comply, or permit a member of the Controlled Group to fail to
comply, with the requirements of ERISA or the Code or other Applicable Laws in
respect of any Plan, (vii) fail to meet, permit any member of the Controlled
Group to fail to meet, or permit any Plan to fail to meet all minimum funding
requirements under ERISA and the Code, without regard to any waivers or
variances, or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect of any Plan, or (viii)
cause, or permit any member of the Controlled Group to cause, a representation
or warranty in Section 5.8(d) to cease to be true and correct.
7.17.    Prepayment of Indebtedness. At any time, directly or indirectly, prepay
any Indebtedness (other than to Lender), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of Borrower.
7.18.    [Reserved].
7.19.    [Reserved].
7.20.    [Reserved].
VIII.    CONDITIONS PRECEDENT.
8.1.    Conditions to Initial Advances. The agreement of Lender to make the
initial Advances requested to be made on the Closing Date is subject to the
satisfaction, or waiver by Lender, immediately prior to or concurrently with the
making of such Advances, of the following conditions precedent:
(a)    Note. Lender shall have received the Note duly executed and delivered by
an authorized officer of Borrower;
(b)    Other Documents. Lender shall have received each of the executed Other
Documents, as applicable;
(c)    [Reserved];
(d)    Mortgage. Lender shall have received in form and substance satisfactory
to Lender an executed Mortgage;
(e)    Title Insurance. Lender shall have received fully paid mortgagee title
insurance policies (or binding commitments to issue title insurance policies,
marked to Lender’s satisfaction to evidence the form of such policies to be
delivered with respect to the Mortgage), in standard ALTA form, issued by a
title insurance company satisfactory to Lender, each in an amount equal to not
less than the fair market value of the Real Property subject to the Mortgage,
insuring the Mortgage to create a valid Lien on the Real Property with no
exceptions which Lender shall not have approved in writing and no survey
exceptions;

67



--------------------------------------------------------------------------------




(f)    Environmental Reports. Lender shall have received all environmental
studies and reports prepared by independent environmental engineering firms with
respect to all Real Property owned or leased by Borrower;
(g)    Financial Condition Certificates. Lender shall have received an executed
Financial Condition Certificate in the form of Exhibit 8.1(g);
(h)    Closing Certificate. Lender shall have received a closing certificate
signed by the Chief Financial Officer of Borrower dated as of the date hereof,
stating that (i) all representations and warranties set forth in this Agreement
and the Other Documents are true and correct on and as of such date, and (ii) on
such date no Default or Event of Default has occurred or is continuing;
(i)    Borrowing Base. Lender shall have received evidence from Borrower that
the aggregate amount of Eligible Receivables and Eligible Inventory is
sufficient in value and amount to support the Revolving Advances in the amount
requested by Borrower on the Closing Date;
(j)    Unused Availability. Borrower shall have Liquidity of at least $9,000,000
after giving effect to the initial Advances under this Agreement and the payment
of all fees and expenses required to be paid by Borrower on the Closing Date
under this Agreement or the other Loan Documents;
(k)    Blocked Accounts. Borrower shall have opened the Depository Accounts with
Lender;
(l)    [Reserved];
(m)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by this Agreement, any
related agreement or under law or reasonably requested by Lender to be filed,
registered or recorded in order to create, in favor of Lender, a perfected
security interest in or lien upon the Collateral shall have been properly filed,
registered or recorded in each jurisdiction in which the filing, registration or
recordation thereof is so required or requested, and Lender shall have received
an acknowledgment copy, or other evidence satisfactory to it, of each such
filing, registration or recordation and satisfactory evidence of the payment of
any necessary fee, tax or expense relating thereto;
(n)    Lien Waiver Agreements. Lender shall have received Lien Waiver Agreements
with respect to all locations or places at which Inventory, equipment and books
and records are located, other than Customer locations with respect to equipment
used for demonstration purposes that is located at such Customer location;
(o)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrower. Lender shall have received a certificate of the Secretary or Assistant
Secretary (or other equivalent officer, partner or manager) of Borrower in form
and substance reasonably satisfactory to Lender dated as of the Closing Date
which shall certify (i) copies of resolutions in form and

68



--------------------------------------------------------------------------------




substance reasonably satisfactory to Lender, of the board of directors (or other
equivalent governing body, member or partner) of Borrower authorizing (x) the
execution, delivery and performance of this Agreement, the Notes and each Other
Document to which Borrower is a party (including authorization of the incurrence
of indebtedness, borrowing of Revolving Advances and Term Loan and requesting of
Letters of Credit as provided for herein), and (y) the granting by Borrower of
the security interests in and liens upon the Collateral to secure all of the
Obligations (and such certificate shall state that such resolutions have not
been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of Borrower
authorized to execute this Agreement and the Other Documents, (iii) copies of
the Organizational Documents of Borrower as in effect on such date, complete
with all amendments thereto, and (iv) the good standing (or equivalent status)
of Borrower in its jurisdiction of organization and each applicable jurisdiction
where the conduct of Borrower’s business activities or the ownership of its
properties necessitates qualification, as evidenced by good standing
certificate(s) (or the equivalent thereof issued by any applicable jurisdiction)
dated not more than thirty (30) days prior to the Closing Date, issued by the
Secretary of State or other appropriate official of each such jurisdiction;
(p)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Guarantor. Lender shall have received a certificate of the Secretary or
Assistant Secretary (or other equivalent officer, partner or manager) of
Guarantor in form and substance reasonably satisfactory to Lender dated as of
the Closing Date which shall certify (i) copies of resolutions in form and
substance reasonably satisfactory to Lender, of the board of directors (or other
equivalent governing body, member or partner) of Guarantor authorizing (x) the
execution, delivery and performance of Guarantor’s Guaranty and each Other Loan
Document to which Guarantor is a party and (y) the granting by Guarantor of the
security interests in and liens upon the Collateral to secure its obligations
under its Guaranty (and such certificate shall state that such resolutions have
not been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of Guarantor
authorized to execute this Agreement and the Other Documents, (iii) copies of
the Organizational Documents of Guarantor as in effect on such date, complete
with all amendments thereto, and (iv) the good standing (or equivalent status)
of Guarantor in its jurisdiction of organization and each applicable
jurisdiction where the conduct of Guarantor’s business activities or the
ownership of its properties necessitates qualification, as evidenced by good
standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Closing Date,
issued by the Secretary of State or other appropriate official of each such
jurisdiction;
(q)    Legal Opinion. Lender shall have received the executed legal opinion of
Tonkon Torp LLP in form and substance reasonably satisfactory to Lender which
shall cover such matters incident to the transactions contemplated by this
Agreement, the Notes, the Other Documents, and related agreements as Lender may
reasonably require and Borrower hereby authorizes and directs such counsel to
deliver such opinions to Lender;
(r)    No Litigation. (i) No litigation, investigation or proceeding before or
by any arbitrator or Governmental Body shall be continuing or threatened in
writing against Borrower or against the officers or directors of Borrower (A) in
connection with this Agreement, the Other Documents, or any of the transactions
contemplated thereby and which, in the reasonable opinion

69



--------------------------------------------------------------------------------




of Lender, is deemed material or (B) which could, in the reasonable opinion of
Lender, have a Material Adverse Effect; and (ii) no injunction, writ,
restraining order or other order of any nature materially adverse to Borrower or
the conduct of its business or inconsistent with the due consummation of the
Transactions shall have been issued by any Governmental Body;
(s)    Collateral Examination. Lender shall have completed Collateral
examinations and received appraisals, the results of which shall be satisfactory
in form and substance to Lender, of the Receivables, Inventory, General
Intangibles, Real Property, and equipment of Borrower and all books and records
in connection therewith;
(t)    Fees. Lender shall have received all fees payable to Lender on or prior
to the Closing Date hereunder, including for survey fees, pre-fund fees and
other fees pursuant to Article III hereof;
(u)    Pro Forma Financial Statements. Lender shall have received a copy of the
Pro Forma Financial Statements which shall be satisfactory in all respects to
Lender;
(v)    Insurance. Lender shall have received in form and substance reasonably
satisfactory to Lender, (i) evidence that adequate insurance, including without
limitation, casualty and liability insurance, required to be maintained under
this Agreement is in full force and effect, (ii) insurance certificates issued
by Borrower’s insurance broker containing such information regarding Borrower’s
casualty and liability insurance policies as Lender shall reasonably request and
naming Lender as an additional insured, lenders loss payee and/or mortgagee, as
applicable, and (iii) loss payable endorsements issued by Borrower’s insurer
naming Lender as lenders loss payee and mortgagee, as applicable;
(w)    Flood Insurance. Evidence that adequate flood insurance required to be
maintained under this Agreement is in full force and effect, with additional
insured, mortgagee and lender loss payable special endorsements attached thereto
in form and substance satisfactory to Lender and its counsel naming Lender as
additional insured, mortgagee and lender loss payee, as applicable, and evidence
that Borrower has taken all actions required under the Flood Laws and/or
requested by Lender to assist in ensuring that Lender is in compliance with the
Flood Laws applicable to the Collateral, including, but not limited to,
providing Lender with the address and/or GPS coordinates of each structure on
any Real Property that will be subject to a Mortgage in favor of Lender, and, to
the extent required, obtaining flood insurance for such property, structures and
contents prior to such property, structures and contents becoming Collateral.
(x)    Payment Instructions. Lender shall have received written instructions
from Borrower directing the application of proceeds of the initial Advances made
pursuant to this Agreement;
(y)    Consents. Lender shall have received any and all Consents necessary to
permit the effectuation of the transactions contemplated by this Agreement and
the Other Documents; and, Lender shall have received such Consents and waivers
of such third parties as might assert claims with respect to the Collateral, as
Lender and its counsel shall deem necessary;

70



--------------------------------------------------------------------------------




(z)    No Adverse Material Change. (i) Since March 31, 2015, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Lender shall have been proven to be inaccurate or
misleading in any material respect;
(aa)    [Reserved];
(bb)    Compliance with Laws. Lender shall be reasonably satisfied that Borrower
is in compliance with all pertinent federal, state, local or territorial
regulations, including those with respect to the Federal Occupational Safety and
Health Act, the Environmental Protection Act, ERISA and the Anti-Terrorism Laws;
and
(cc)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Lender and its counsel.
8.2.    Conditions to Each Advance. The agreement of Lender to make any Advance
requested to be made on any date (including the initial Advance), is subject to
the satisfaction of the following conditions precedent as of the date such
Advance is made:
(a)    Representations and Warranties. Each of the representations and
warranties made by Borrower in or pursuant to this Agreement, the Other
Documents and any related agreements to which it is a party, and each of the
representations and warranties contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement, the Other Documents or any related agreement shall be true and
correct in all respects on and as of such date as if made on and as of such date
(except to the extent any such representation or warranty expressly relates only
to any earlier and/or specified date);
(b)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Lender, in its sole
discretion, may continue to make Advances notwithstanding the existence of an
Event of Default or Default and that any Advances so made shall not be deemed a
waiver of any such Event of Default or Default;
(c)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement; and
(d)    Borrowing Base. With respect to the initial Revolving Advance, Lender
shall have received an updated Borrowing Base Certificate dated as of a date not
earlier than June 30, 2015 or such later date as is required pursuant to the
terms of this Agreement.
Each request for an Advance by Borrower hereunder shall constitute a
representation and warranty by Borrower as of the date of such Advance that the
conditions contained in this subsection shall have been satisfied.

71



--------------------------------------------------------------------------------




8.3.    Swap Arrangement. On or before the Closing Date, Borrower and Lender
shall enter into a swap arrangement with respect to the Term Loan in a form
mutually acceptable to Borrower and Lender, including provisions pertaining to
payment of the breakage fee under Borrower's existing swap agreement with Bank
of America, N.A.
IX.    INFORMATION AS TO BORROWER.
Borrower shall, until satisfaction in full of the Obligations and the
termination of this Agreement:
9.1.    Disclosure of Material Matters. Immediately upon learning thereof,
report to Lender all matters materially affecting the value, enforceability or
collectability of any portion of the Collateral, including Borrower’s
reclamation or repossession of, or the return to Borrower of, a material amount
of goods or claims or disputes asserted by any Customer or other obligor.
9.2.    Schedules. Deliver to Lender on or before the thirtieth (30th) day of
each month as and for the prior month (a) accounts receivable agings inclusive
of reconciliations to the general ledger, (b) accounts payable schedules
inclusive of reconciliations to the general ledger, (c) Inventory reports, (d) a
Borrowing Base Certificate in form and substance satisfactory to Lender (which
shall be calculated as of the last day of the prior month and which shall not be
binding upon Lender or restrictive of Lender’s rights under this Agreement);
provided that Borrower shall deliver Borrowing Base Certificates to Lender
weekly (no later than the third Business Day of each week) during any FCCR
Period or during the continuance of an Event of Default. In addition, Borrower
will deliver to Lender (i) at such intervals as Lender may reasonably require:
(A) confirmatory assignment schedules; (B) copies of Customer’s invoices; (C)
evidence of shipment or delivery; and (D) such further schedules, documents
and/or information regarding the Collateral as Lender may require including
trial balances and test verifications, and (ii) during any FCCR Period, a sales
report/roll forward on or before Tuesday of each week for the prior week. Lender
shall have the right to confirm and verify all Receivables by any manner and
through any medium it considers advisable and do whatever it may deem reasonably
necessary to protect its interests hereunder. The items to be provided under
this Section are to be in form reasonably satisfactory to Lender and executed by
Borrower and delivered to Lender from time to time solely for Lender’s
convenience in maintaining records of the Collateral, and Borrower’s failure to
deliver any of such items to Lender shall not affect, terminate, modify or
otherwise limit Lender’s Lien with respect to the Collateral. Unless otherwise
agreed to by Lender, the items to be provided under this Section 9.2 shall be
delivered to Lender by the specific method of Approved Electronic Communication
designated by Lender.
9.3.    Environmental Reports.
(a)    Furnish Lender, concurrently with the delivery of the financial
statements referred to in Sections 9.7 and 9.8, with a certificate signed by the
Chief Financial Officer of Borrower stating, to the best of his knowledge, that
Borrower is in compliance in all material respects with all applicable
Environmental Laws and that no Hazardous Discharge has occurred at the Real
Property. To the extent Borrower is not in compliance with the foregoing laws,
the certificate shall set forth with specificity all areas of non-compliance and
the proposed action Borrower will implement in order to achieve full compliance.

72



--------------------------------------------------------------------------------




(b)    In the event Borrower obtains, gives or receives notice of any Release or
threat of Release of a reportable quantity of any Hazardous Materials at the
Real Property (any such event being hereinafter referred to as a “Hazardous
Discharge”) or receives any notice of violation, request for information or
notification that it is potentially responsible for investigation or cleanup of
environmental conditions at the Real Property, demand letter or complaint,
order, citation, or other written notice with regard to any Hazardous Discharge
or violation of Environmental Laws affecting the Real Property or Borrower’s
interest therein or the operations or the business (any of the foregoing is
referred to herein as an “Environmental Complaint”) from any Person, including
any Governmental Body, then Borrower shall, within five (5) Business Days, give
written notice of same to Lender detailing facts and circumstances of which
Borrower is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Lender to protect its
security interest in and Lien on the Collateral and is not intended to create
nor shall it create any obligation upon Lender with respect thereto.
(c)    Borrower shall promptly forward to Lender copies of any request for
information, notification of potential liability, demand letter relating to
potential responsibility with respect to the investigation or cleanup of
Hazardous Materials at any other site owned, operated or used by Borrower to
manage of Hazardous Materials and shall continue to forward copies of
correspondence between Borrower and the Governmental Body regarding such claims
to Lender until the claim is settled. Borrower shall promptly forward to Lender
copies of all documents and reports concerning a Hazardous Discharge or
Environmental Complaint at the Real Property, operations or business that
Borrower is required to file under any Environmental Laws. Such information is
to be provided solely to allow Lender to protect Lender’s security interest in
and Lien on the Collateral.
9.4.    Litigation. Promptly notify Lender in writing of any claim, litigation,
suit or administrative proceeding affecting Borrower or Guarantor, whether or
not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.
9.5.    Material Occurrences. Immediately notify Lender in writing upon the
occurrence of: (a) any Event of Default or Default; (b) any event, development
or circumstance whereby any financial statements or other reports furnished to
Lender fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of Borrower
as of the date of such statements; (c) any accumulated retirement plan funding
deficiency which, if such deficiency continued for two plan years and was not
corrected as provided in Section 4971 of the Code, could subject Borrower to a
tax imposed by Section 4971 of the Code; (d) each and every default by Borrower
which might result in the acceleration of the maturity of any Indebtedness,
including the names and addresses of the holders of such Indebtedness with
respect to which there is a default existing or with respect to which the
maturity has been or could be accelerated, and the amount of such Indebtedness;
and (e) any other development in the business or affairs of Borrower or
Guarantor, which could reasonably be expected to have a Material Adverse Effect;
in each case describing the nature thereof and the action Borrower proposes to
take with respect thereto.

73



--------------------------------------------------------------------------------




9.6.    Government Receivables. Notify Lender immediately if any of its
Receivables arise out of contracts between Borrower and the United States, any
state, or any department, agency or instrumentality of any of them.
9.7.    Annual Financial Statements. Furnish Lender within ninety (90) days
after the end of each fiscal year of Borrower, financial statements of Borrower
including, but not limited to, consolidated and consolidating statements of
income and consolidated stockholders’ equity and cash flow in each case from the
beginning of the current fiscal year to the end of such fiscal year and the
consolidated and consolidating balance sheet as at the end of such fiscal year,
all prepared in accordance with GAAP applied on a basis consistent with prior
practices, and in reasonable detail and, with respect to the consolidated
financial statements only, reported upon without qualification by an independent
certified public accounting firm selected by Borrower and satisfactory to Lender
(the “Accountants”). For the avoidance of doubt, Lender acknowledges that the
consolidating financial statements described in this Section 9.7 will be
internally prepared by Borrower’s management and will not be reported upon by
the Accountants.
9.8.    Quarterly Financial Statements. Furnish Lender within forty five (45)
days after the end of each fiscal quarter, an unaudited balance sheet of
Borrower on a consolidated basis and unaudited statements of income and
stockholders’ equity and cash flow of Borrower on a consolidated basis
reflecting results of operations from the beginning of the fiscal year to the
end of such quarter and for such quarter, prepared on a basis consistent with
prior practices and complete and correct in all material respects, subject to
normal and recurring year-end adjustments that individually and in the aggregate
are not material to Borrower’s business operations and setting forth in
comparative form the respective financial statements for the corresponding date
and period in the previous fiscal year. The reports shall be accompanied by a
Compliance Certificate.
9.9.    Monthly Financial Statements. Furnish Lender within thirty (30) days
after the end of each month, an unaudited balance sheet and unaudited statement
of income of Borrower on a consolidated and consolidating basis and an unaudited
Statement of cash flow of Borrower on a consolidated basis reflecting results of
operations from the beginning of the fiscal year to the end of such month and
for such month, prepared on a basis consistent with prior practices and complete
and correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to
Borrower’s business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. The reports shall be accompanied by a Compliance
Certificate.
9.10.    Other Reports. Furnish Lender as soon as available, but in any event
within ten (10) days after the issuance thereof, with copies of such financial
statements, reports and returns as Borrower shall send to the holders of its
Equity Interests.
9.11.    Additional Information. Furnish Lender with such additional information
as Lender shall reasonably request in order to enable Lender to determine
whether the terms, covenants, provisions and conditions of this Agreement and
the Note have been complied with by Borrower including, without the necessity of
any request by Lender, (a) copies of all environmental audits and reviews, (b)
at least thirty (30) days prior thereto, notice of Borrower’s opening of any new
office or place of business or Borrower’s closing of any existing office or
place of business, and

74



--------------------------------------------------------------------------------




(c) promptly upon Borrower’s learning thereof, notice of any labor dispute to
which Borrower may become a party, any strikes or walkouts relating to any of
its plants or other facilities, and the expiration of any labor contract to
which Borrower is a party or by which Borrower is bound.
9.12.    Projected Operating Budget. Furnish Lender, no later than thirty (30)
days after the beginning of Borrower’s fiscal years commencing with fiscal year
2016, a month by month projected operating budget and cash flow of Borrower on a
consolidated basis for such fiscal year (including an income statement for each
month and a balance sheet as at the end of the last month in each fiscal
quarter), such projections to be accompanied by a certificate signed by the
President or Chief Financial Officer of Borrower to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared. The projected operating budget and cash flows do
not constitute, and Borrower does not make and expressly disclaims any,
representations or warranties that the results set forth therein will be met, it
being acknowledged and agreed by Lender that uncertainty is inherent in any
projections and other forward-looking information and projections as to future
events or conditions are not to be viewed as facts, and the actual results
during the period or periods covered by such projections may differ materially
from the projected results.
9.13.    [Reserved].
9.14.    Notice of Suits, Adverse Events. Furnish Lender with prompt written
notice of (i) any lapse or other termination of any Consent issued to Borrower
by any Governmental Body or any other Person that is material to the operation
of Borrower’s business, (ii) any refusal by any Governmental Body or any other
Person to renew or extend any such Consent; and (iii) copies of any periodic or
special reports filed by Borrower or Guarantor with any Governmental Body or
Person, if such reports indicate any material change in the business,
operations, affairs or condition of Borrower or Guarantor, or if copies thereof
are requested by Lender, and (iv) copies of any material notices and other
communications from any Governmental Body or Person which specifically relate to
Borrower or Guarantor.
9.15.    ERISA Notices and Requests. Furnish Lender with immediate written
notice in the event that (i) Borrower or any member of the Controlled Group
knows or has reason to know that a Termination Event has occurred, together with
a written statement describing such Termination Event and the action, if any,
which Borrower or any member of the Controlled Group has taken, is taking, or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, Department of Labor or PBGC with
respect thereto, (ii) any Borrower or any member of the Controlled Group knows
or has reason to know that a prohibited transaction (as defined in Sections 406
of ERISA and 4975 of the Code) has occurred together with a written statement
describing such transaction and the action which Borrower or any member of the
Controlled Group has taken, is taking or proposes to take with respect thereto,
(iii) a funding waiver request has been filed with respect to any Plan together
with all communications received by Borrower or any member of the Controlled
Group with respect to such request, (iv) any increase in the benefits of any
existing Plan or the establishment of any new Plan or the commencement of
contributions to any Plan to which Borrower or any member of the Controlled
Group was not

75



--------------------------------------------------------------------------------




previously contributing shall occur, (v) Borrower or any member of the
Controlled Group shall receive from the PBGC a notice of intention to terminate
a Plan or to have a trustee appointed to administer a Plan, together with copies
of each such notice, (vi) Borrower or any member of the Controlled Group shall
receive any favorable or unfavorable determination letter from the Internal
Revenue Service regarding the qualification of a Plan under Section 401(a) of
the Code, together with copies of each such letter; (vii) Borrower or any member
of the Controlled Group shall receive a notice regarding the imposition of
withdrawal liability, together with copies of each such notice; (viii) Borrower
or any member of the Controlled Group shall fail to make a required installment
or any other required payment under the Code or ERISA on or before the due date
for such installment or payment; or (ix) Borrower or any member of the
Controlled Group knows that (a) a Multiemployer Plan has been terminated, (b)
the administrator or plan sponsor of a Multiemployer Plan intends to terminate a
Multiemployer Plan, (c) the PBGC has instituted or will institute proceedings
under Section 4042 of ERISA to terminate a Multiemployer Plan or (d) a
Multiemployer Plan is subject to Section 432 of the Code or Section 305 of
ERISA.
9.16.    Additional Documents. Execute and deliver to Lender, upon request, such
documents and agreements as Lender may, from time to time, reasonably request to
carry out the purposes, terms or conditions of this Agreement.
9.17.    Updates to Certain Schedules. Deliver to Lender promptly as shall be
required to maintain the related representations and warranties as true and
correct, updates to Schedules 4.4 (Locations of equipment and Inventory), 5.9
(Intellectual Property, Source Code Escrow Agreements), and 5.24 (Equity
Interests); provided, that absent the occurrence and continuance of any Event of
Default, Borrower shall only be required to provide such updates on a monthly
basis in connection with delivery of a Compliance Certificate with respect to
the applicable month. Any such updated Schedules delivered by Borrower to Lender
in accordance with this Section 9.17 shall automatically and immediately be
deemed to amend and restate the prior version of such Schedule previously
delivered to Lender and attached to and made part of this Agreement.
X.    EVENTS OF DEFAULT.
The occurrence of any one or more of the following events shall constitute an
“Event of Default”:
10.1.    Nonpayment. Failure by Borrower to pay when due (a) any principal or
interest on the Obligations (including without limitation pursuant to
Section 2.9), or (b) any other fee, charge, amount or liability provided for
herein or in any Other Document, in each case whether at maturity, by reason of
acceleration pursuant to the terms of this Agreement, by notice of intention to
prepay or by required prepayment;
10.2.    Breach of Representation. Except as provided in Section 10.18, any
representation or warranty made or deemed made by Borrower or Guarantor in this
Agreement, any Other Document or any related agreement or in any certificate,
document or financial or other statement furnished at any time in connection
herewith or therewith shall prove to have been incorrect or misleading in any
material respect (or could reasonably be likely to result in an Material Adverse

76



--------------------------------------------------------------------------------




Effect in the case of representations and warranties related to Receivables that
are not Eligible Receivables) on the date when made or deemed to have been made;
10.3.    Financial Information. Failure by Borrower to (i) furnish financial
information when due hereunder or, if no due date is specified herein, within
ten (10) days following a request therefor, or (ii) permit the inspection of its
books or records or access to its premises for audits and appraisals in
accordance with the terms hereof;
10.4.    Judicial Actions. Issuance of a notice of Lien, levy, assessment,
injunction or attachment (a) against Borrower’s Inventory or Receivables or (b)
against a material portion of Borrower’s other property which, in either case,
is not stayed or lifted within thirty (30) days;
10.5.    Noncompliance. Except as otherwise provided for in Sections 10.1, 10.3,
10.5(ii), and 10.18, (i) failure or neglect of Borrower or Guarantor to perform,
keep or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between Borrower, Guarantor, and Lender, which is not
cured within five (5) Business Days from the occurrence of such failure or
neglect, or (ii) failure or neglect of Borrower to perform, keep or observe any
term, provision, condition or covenant, contained in Sections 4.5, 6.1, 6.3,
6.11, 6.13, 9.4 or 9.6 hereof which is not cured within ten (10) days from the
occurrence of such failure or neglect;
10.6.    Judgments. Any (a) judgment or judgments, writ(s), order(s) or
decree(s) for the payment of money are rendered against Borrower or Guarantor
for an aggregate amount in excess of $100,000 or against Borrower and Guarantor
for an aggregate amount in excess of $250,000 and (b) (i) action shall be
legally taken by any judgment creditor to levy upon assets or properties of
Borrower or Guarantor to enforce any such judgment, (ii) such judgment shall
remain undischarged for a period of thirty (30) consecutive days during which a
stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of
Borrower or Guarantor shall be senior to any Liens in favor of Lender on such
assets or properties;
10.7.    Bankruptcy. Borrower, Guarantor, or any Subsidiary or Affiliate of
Borrower shall (i) apply for, consent to or suffer the appointment of, or the
taking of possession by, a receiver, custodian, trustee, liquidator or similar
fiduciary of itself or of all or a substantial part of its property, (ii) admit
in writing its inability, or be generally unable, to pay its debts as they
become due or cease operations of its present business, (iii) make a general
assignment for the benefit of creditors, (iv) commence a voluntary case under
any state or federal bankruptcy or receivership laws (as now or hereafter in
effect), (v) be adjudicated a bankrupt or insolvent (including by entry of any
order for relief in any involuntary bankruptcy or insolvency proceeding
commenced against it), (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (viii) take any action for the
purpose of effecting any of the foregoing;
10.8.    Material Adverse Effect. The occurrence of any event or development
which could reasonably be expected to have a Material Adverse Effect;

77



--------------------------------------------------------------------------------




10.9.    Lien Priority. Any Lien created hereunder or provided for hereby or
under any related agreement for any reason, other than as a result of any act or
failure to act on the part of Lender, ceases to be or is not a valid and
perfected Lien having a first priority interest (subject only to Permitted
Encumbrances that have priority as a matter of Applicable Law to the extent such
Liens only attach to Collateral other than Receivables or Inventory) which is
not cured within five (5) Business Days from the date of such occurrence;
10.10.    [Reserved].
10.11.    Cross Default. Either (x) any specified “event of default” under any
Indebtedness (other than the Obligations) of Borrower with a then-outstanding
principal balance (or, in the case of any Indebtedness not so denominated, with
a then-outstanding total obligation amount) of $100,000 or more, or any other
event or circumstance which would permit the holder of any such Indebtedness of
Borrower to accelerate such Indebtedness (and/or the obligations of Borrower
thereunder) prior to the scheduled maturity or termination thereof, shall occur
(regardless of whether the holder of such Indebtedness shall actually
accelerate, terminate or otherwise exercise any rights or remedies with respect
to such Indebtedness) (subject to any cure periods thereunder) or (y) a default
of the obligations of Borrower under any other agreement to which it is a party
shall occur (subject to any cure periods thereunder) which has or is reasonably
likely to have a Material Adverse Effect;
10.12.    Breach of Guaranty or Pledge Agreement. Termination or breach of any
Guaranty, Guarantor Security Agreement, Pledge Agreement or similar agreement
executed and delivered to Lender in connection with the Obligations of Borrower,
or if Guarantor or pledgor attempts to terminate, challenges the validity of, or
its liability under, any such Guaranty, Guarantor Security Agreement, Pledge
Agreement or similar agreement;
10.13.    Change of Control. Any Change of Control shall occur;
10.14.    Invalidity. Any material provision of this Agreement or any Other
Document shall, for any reason, cease to be valid and binding on Borrower or
Guarantor, or Borrower or Guarantor shall so claim in writing to Lender or
Borrower challenges the validity of or its liability under this Agreement or any
Other Document;
10.15.    Seizures. Any (a) portion of the Collateral shall be seized, subject
to garnishment or taken by a Governmental Body, or Borrower or Guarantor, or (b)
the title and rights of Borrower, Guarantor or any Original Owner which is the
owner of any material portion of the Collateral shall have become the subject
matter of claim, litigation, suit, garnishment or other proceeding which might,
in the opinion of Lender, upon final determination, result in impairment or loss
of the security provided by this Agreement or the Other Documents, in each case
which is not cured within ten (10) days from the date of such occurrence;
10.16.    Operations. The operations of any of Borrower’s or Guarantor’s
manufacturing facility are interrupted (other than in connection with any
regularly scheduled shutdown for employee vacations and/or maintenance in the
Ordinary Course of Business) at any time for more than thirty (30) consecutive
days, unless Borrower or Guarantor shall (i) be entitled to receive for

78



--------------------------------------------------------------------------------




such period of interruption, proceeds of business interruption insurance
sufficient to assure that its per diem cash needs during such period is at least
equal to its average per diem cash needs for the consecutive three month period
immediately preceding the initial date of interruption and (ii) receive such
proceeds in the amount described in clause (i) preceding not later than thirty
(30) days following the initial date of any such interruption; provided,
however, that notwithstanding the provisions of clauses (i) and (ii) of this
section, an Event of Default shall be deemed to have occurred if Borrower or
Guarantor shall be receiving the proceeds of business interruption insurance for
a period of thirty (30) consecutive days;
10.17.    Pension Plans. An event or condition specified in Sections 7.16 or
9.15 hereof shall occur or exist with respect to any Plan and, as a result of
such event or condition, together with all other such events or conditions,
Borrower or any member of the Controlled Group shall incur, or in the opinion of
Lender be reasonably likely to incur, a liability to a Plan or the PBGC (or
both) which, in the reasonable judgment of Lender, would have a Material Adverse
Effect; or the occurrence of any Termination Event, or Borrower’s failure to
immediately report a Termination Event in accordance with Section 9.15 hereof;
or
10.18.    Anti-Terrorism Laws. If (i) any representation or warranty contained
in (x) Section 16.18 hereof or (y) any corresponding section of any Guaranty is
or becomes false or misleading at any time, (ii) Borrower shall fail to comply
with its obligations under Section 16.18 hereof, or (iii) Guarantor shall fail
to comply with its obligations under any section of any Guaranty containing
provisions comparable to those set forth in Section 16.18 hereof.
XI.    LENDER’S RIGHTS AND REMEDIES AFTER DEFAULT.
11.1.    Rights and Remedies.
(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lender to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Lender all Obligations shall be immediately due and
payable and Lender shall have the right to terminate this Agreement and to
terminate its obligation to make Advances; and (iii) without limiting
Section 8.2 hereof, any Default under Sections 10.7(vii) hereof, the obligation
of Lender to make Advances hereunder shall be suspended until such time as such
involuntary petition shall be dismissed. Upon the occurrence of any Event of
Default, Lender shall have the right to exercise any and all rights and remedies
provided for herein, under the Other Documents, under the Uniform Commercial
Code and at law or equity generally, including the right to foreclose the
security interests granted herein and to realize upon any Collateral by any
available judicial procedure and/or to take possession of and sell any or all of
the Collateral with or without judicial process. Lender may enter any of
Borrower’s premises or other premises without legal process and without
incurring liability to Borrower therefor, and Lender may thereupon, or at any
time thereafter, in its discretion without notice or demand, take the Collateral
and remove the same to such place as Lender may deem advisable and Lender may
require Borrower to make the Collateral available to Lender at a convenient
place. With or without having the Collateral at the time or place of sale,
Lender may sell the Collateral, or any part thereof, at public or private sale,
at any time or place, in one or more

79



--------------------------------------------------------------------------------




sales, at such price or prices, and upon such terms, either for cash, credit or
future delivery, as Lender may elect. Except as to that part of the Collateral
which is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market, Lender shall give Borrower reasonable
notification of such sale or sales, it being agreed that in all events written
notice mailed to Borrower at least ten (10) days prior to such sale or sales is
reasonable notification. At any public sale Lender may bid (including credit
bid) for and become the purchaser, and Lender or any other purchaser at any such
sale thereafter shall hold the Collateral sold absolutely free from any claim or
right of whatsoever kind, including any equity of redemption and all such
claims, rights and equities are hereby expressly waived and released by
Borrower. In connection with the exercise of the foregoing remedies, including
the sale of Inventory, Lender is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Lender is granted permission to use all of Borrower’s
(a) Intellectual Property which is used or useful in connection with Inventory
for the purpose of marketing, advertising for sale and selling or otherwise
disposing of such Inventory and (b) equipment for the purpose of completing the
manufacture of unfinished goods. The cash proceeds realized from the sale of any
Collateral shall be applied to the Obligations in the order set forth in Section
11.5 hereof. Noncash proceeds will only be applied to the Obligations as they
are converted into cash. If any deficiency shall arise, Borrower shall remain
liable to Lender therefor.
(b)    To the extent that Applicable Law imposes duties on Lender to exercise
remedies in a commercially reasonable manner, Borrower acknowledges and agrees
that it is not commercially unreasonable for Lender: (i) to fail to incur
expenses reasonably deemed significant by Lender to prepare Collateral for
disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition; (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of; (iii) to fail to exercise collection remedies against Customers
or other Persons obligated on Collateral or to remove Liens on or any adverse
claims against Collateral; (iv) to exercise collection remedies against
Customers and other Persons obligated on Collateral directly or through the use
of collection agencies and other collection specialists; (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature; (vi) to contact other
Persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Lender against risks of loss, collection or
disposition of Collateral or to provide to Lender a guaranteed return from the
collection or disposition of Collateral; or (xii) to the extent deemed
appropriate by Lender, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Lender in the collection
or disposition of any of the Collateral. Borrower acknowledges that the purpose
of this Section 11.1(b) is to provide non-exhaustive indications of what actions
or omissions by Lender would not be commercially

80



--------------------------------------------------------------------------------




unreasonable in Lender’s exercise of remedies against the Collateral and that
other actions or omissions by Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 11.1(b).
Without limitation upon the foregoing, nothing contained in this Section 11.1(b)
shall be construed to grant any rights to Borrower or to impose any duties on
Lender that would not have been granted or imposed by this Agreement or by
Applicable Law in the absence of this Section 11.1(b).
11.2.    Lender’s Discretion. Lender shall have the right in its sole discretion
to determine which rights, Liens, security interests or remedies Lender may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Lender’s rights hereunder as against
Borrower.
11.3.    Setoff. In addition to any other rights which Lender may have under
Applicable Law, upon the occurrence of an Event of Default hereunder, Lender
shall have a right, immediately and without notice of any kind, to apply
Borrower’s property held by Lender or any of its Affiliates to reduce the
Obligations and to exercise any and all rights of setoff which may be available
to Lender with respect to any deposits held by Lender.
11.4.    Rights and Remedies not Exclusive. The enumeration of the foregoing
rights and remedies is not intended to be exhaustive and the exercise of any
rights or remedy shall not preclude the exercise of any other right or remedies
provided for herein or otherwise provided by law, all of which shall be
cumulative and not alternative.
11.5.    Allocation of Payments After Event of Default. Notwithstanding any
other provisions of this Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by Lender on account of the Obligations (including without limitation any
amounts on account of any of Cash Management Liabilities or Hedge Liabilities),
or in respect of the Collateral, shall be applied to reduce the outstanding
Obligations in such manner as Lender shall determine in its sole discretion.
XII.    WAIVERS AND JUDICIAL PROCEEDINGS.
12.1.    Waiver of Notice. Borrower hereby waives notice of non-payment of any
of the Receivables, demand, presentment, protest and notice thereof with respect
to any and all instruments, notice of acceptance hereof, notice of loans or
advances made, credit extended, Collateral received or delivered, or any other
action taken in reliance hereon, and all other demands and notices of any
description, except such as are expressly provided for herein.
12.2.    Delay. No delay or omission on Lender’s part in exercising any right,
remedy or option shall operate as a waiver of such or any other right, remedy or
option or of any Default or Event of Default.
12.3.    Jury Waiver. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, COUNTERCLAIM, DEMAND,

81



--------------------------------------------------------------------------------




ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT, ANY OTHER DOCUMENT
OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL
TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO
OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH PARTY HEREBY CONSENTS THAT
ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
XIII.    EFFECTIVE DATE AND TERMINATION.
13.1.    Term. This Agreement, which shall inure to the benefit of and shall be
binding upon the respective successors and permitted assigns of Borrower, and
Lender, shall become effective on the date hereof and shall continue in full
force and effect until July 20, 2018 (the “Term”) unless sooner terminated as
herein provided. Borrower may terminate this Agreement at any time upon ninety
(90) days prior written notice to Lender upon payment in full of the
Obligations. In the event the Obligations are prepaid in full (whether voluntary
or involuntary, including after acceleration thereof) and this Agreement is
terminated prior to the last day of the Term (the date of such prepayment
hereinafter referred to as the “Early Termination Date”), Borrower shall
concurrently pay to Lender an early termination fee in an amount equal to
(x) two percent (2.00%) times the sum of the Maximum Revolving Advance Amount
plus the amount of the Term Loan then outstanding if the Early Termination Date
occurs on or after the Closing Date to and including the date immediately
preceding the first anniversary of the Closing Date, (y) one percent (1.00%)
times the sum of the Maximum Revolving Advance Amount plus the amount of the
Term Loan then outstanding if the Early Termination Date occurs on or after the
first anniversary of the Closing Date to and including the date immediately
preceding the second anniversary of the Closing Date, and (z) one-half of one
percent (0.50%) times the sum of the Maximum Revolving Advance Amount plus the
amount of the Term Loan then outstanding if the Early Termination Date occurs on
or after the second anniversary of the Closing Date to and including the date
that is ten (10) days preceding the third anniversary of the Closing Date.
13.2.    Termination. The termination of the Agreement shall not affect Lender’s
rights, or any of the Obligations having their inception prior to the effective
date of such termination or any Obligations which pursuant to the terms hereof
continue to accrue after such date, and the provisions hereof shall continue to
be fully operative until all transactions entered into, rights or interests
created and Obligations have been fully and indefeasibly paid, disposed of,
concluded or liquidated. The security interests, Liens and rights granted to
Lender and the other Secured Parties hereunder and the financing statements
filed hereunder shall continue in full force and effect, notwithstanding the
termination of this Agreement or the fact that Borrower’s Account may from time
to time be

82



--------------------------------------------------------------------------------




temporarily in a zero or credit position, until all of the Obligations of
Borrower have been indefeasibly paid and performed in full after the termination
of this Agreement or Borrower has furnished Lender with an indemnification
satisfactory to Lender with respect thereto. Accordingly, Borrower waives any
rights which it may have under the Uniform Commercial Code to demand the filing
of termination statements with respect to the Collateral, and Lender shall not
be required to send such termination statements to Borrower, or to file them
with any filing office, unless and until this Agreement shall have been
terminated in accordance with its terms and all Obligations have been
indefeasibly paid in full in immediately available funds. All representations,
warranties, covenants, waivers and agreements contained herein shall survive
termination hereof until all Obligations are indefeasibly paid and performed in
full.
XIV.    [RESERVED].
XV.    [RESERVED].
XVI.    MISCELLANEOUS.
16.1.    Governing Law. This Agreement and each Other Document (unless and
except to the extent expressly provided otherwise in any such Other Document),
and all matters relating hereto or thereto or arising herefrom or therefrom
(whether arising under contract law, tort law or otherwise) shall, in accordance
with Section 5-1401 of the General Obligations Law of the State of New York, be
governed by and construed in accordance with the laws of the State of New York.
Any judicial proceeding brought by or against Borrower with respect to any of
the Obligations, this Agreement, the Other Documents or any related agreement
may be brought in any court of competent jurisdiction in the State of New York,
United States of America, and, by execution and delivery of this Agreement,
Borrower accepts for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement. Borrower hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified or registered mail (return receipt requested) directed to Borrower at
its address set forth in Section 16.6 and service so made shall be deemed
completed five (5) days after the same shall have been so deposited in the mails
of the United States of America, or, at Lender’s option, by service upon
Borrower which Borrower irrevocably appoints as Borrower’s agent for the purpose
of accepting service within the State of New York. Nothing herein shall affect
the right to serve process in any manner permitted by law or shall limit the
right of Lender to bring proceedings against Borrower in the courts of any other
jurisdiction. Borrower waives any objection to jurisdiction and venue of any
action instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. Borrower waives the
right to remove any judicial proceeding brought against Borrower in any state
court to any federal court. Any judicial proceeding by Borrower against Lender
involving, directly or indirectly, any matter or claim in any way arising out
of, related to or connected with this Agreement or any related agreement, shall
be brought only in a federal or state court located in the County of New York,
State of New York.

83



--------------------------------------------------------------------------------




16.2.    Entire Understanding.
(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between Borrower and Lender and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof.
Any promises, representations, warranties or guarantees not herein contained and
hereinafter made shall have no force and effect unless in writing, signed by
Borrower’s, and Lender’s respective officers. Neither this Agreement nor any
portion or provisions hereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged. Notwithstanding the foregoing, Lender may modify this
Agreement or any of the Other Documents for the purposes of completing missing
content or correcting erroneous content of an administrative nature, without the
need for a written amendment, provided that the Lender shall send a copy of any
such modification to Borrower (which copy may be provided by electronic mail).
Borrower acknowledges that it has been advised by counsel in connection with the
execution of this Agreement and Other Documents and is not relying upon oral
representations or statements inconsistent with the terms and provisions of this
Agreement.
(b)    Any such supplemental agreement shall be binding upon Borrower and Lender
and all future holders of the Obligations. In the case of any waiver, Borrower
and Lender shall be restored to their former positions and rights, and any Event
of Default waived shall be deemed to be cured and not continuing, but no waiver
of a specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.
(c)    Lender is hereby authorized by Borrower, at any time in Lender’s sole
discretion, regardless of (i) the existence of a Default or an Event of Default,
(ii) whether any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitment of Lender to make
Revolving Advances hereunder has been terminated for any reason, or (iii) any
other contrary provision of this Agreement, to make Revolving Advances to
Borrower which Lender, in its reasonable business judgment, deems necessary or
desirable (a) to preserve or protect the Collateral, or any portion thereof, (b)
to enhance the likelihood of, or maximize the amount of, repayment of the
Advances and other Obligations, or (c) to pay any other amount chargeable to
Borrower pursuant to the terms of this Agreement (the “Protective Advances”).
16.3.    Successors and Assigns; Participations; New Lenders.
(a)    This Agreement shall be binding upon and inure to the benefit of Borrower
and Lender, all future holders of the Obligations and their respective
successors and assigns, except that no Borrower may assign or transfer any of
its rights or obligations under this Agreement without the prior written consent
of Lender.
(b)    Borrower acknowledges that in the regular course of commercial banking
business Lender may at any time and from time to time sell participating
interests in the Advances to other Persons (each such transferee or purchaser of
a participating interest, a “Participant”). Each

84



--------------------------------------------------------------------------------




Participant may exercise all rights of payment (including rights of set-off)
with respect to the portion of such Advances held by it or other Obligations
payable hereunder as fully as if such Participant were the direct holder thereof
provided that (i) Borrower shall not be required to pay to any Participant more
than the amount which it would have been required to pay to Lender hereunder had
Lender retained such interest in the Advances hereunder or other Obligations
payable hereunder unless the sale of the participation to such Participant is
made with Borrower’s prior written consent, and (ii) in no event shall Borrower
be required to pay any such amount arising from the same circumstances and with
respect to the same Advances or other Obligations payable hereunder to both
Lender and such Participant. Borrower hereby grants to any Participant a
continuing security interest in any deposits, moneys or other property actually
or constructively held by such Participant as security for the Participant’s
interest in the Advances.
(c)    Lender may, without notice to or the consent of Borrower, sell, assign or
transfer all or any part of its rights and obligations under or relating to
Revolving Advances or Term Loans under this Agreement and the Other Documents to
one or more additional Persons and one or more additional Persons may commit to
make Advances hereunder (each a “Purchasing Lender” and together with the each
Participant, collectively, the “Transferees” and each a “Transferee”). Borrower
shall execute and deliver such further documents and do such further acts and
things in order to effectuate the foregoing.
(d)    Notwithstanding anything to the contrary contained in this Agreement,
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of Lender, including any pledge or assignment to secure obligations
to a Federal Reserve Bank; provided that no such pledge or assignment shall
release Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for Lender as a party hereto.
(e)    Borrower authorizes Lender to disclose to any Transferee and any
prospective Transferee any and all financial information in Lender’s possession
concerning Borrower which has been delivered to Lender by or on behalf of
Borrower pursuant to this Agreement or in connection with Lender’s credit
evaluation of Borrower.
16.4.    Application of Payments. Subject to Article II hereof, Lender shall
have the continuing and exclusive right to apply any payment and any and all
proceeds of Collateral to any portion of the Obligations. To the extent that
Borrower makes a payment or Lender receives any payment or proceeds of the
Collateral for Borrower’s benefit, which are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver, custodian or any other party under any
bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Lender.
16.5.    Indemnity. Borrower shall defend, protect, indemnify, pay and save
harmless Lender and each of its officers, directors, Affiliates, attorneys,
employees and agents (each an “Indemnified Party”) for and from and against any
and all claims, demands, liabilities, obligations, losses, damages, penalties,
fines, actions, judgments, suits, costs, charges, expenses and disbursements of
any kind or nature whatsoever (including fees and disbursements of counsel
(including allocated

85



--------------------------------------------------------------------------------




costs of internal counsel)) (collectively, “Claims”) which may be imposed on,
incurred by, or asserted against any Indemnified Party in arising out of or in
any way relating to or as a consequence, direct or indirect, of: (i) this
Agreement, the Other Documents, the Advances and other Obligations and/or the
transactions contemplated hereby including the Transactions, (ii) any action or
failure to act or action taken only after delay or the satisfaction of any
conditions by any Indemnified Party in connection with and/or relating to the
negotiation, execution, delivery or administration of the Agreement and the
Other Documents, the credit facilities established hereunder and thereunder
and/or the transactions contemplated hereby including the Transactions, (iii)
Borrower’s or Guarantor’s failure to observe, perform or discharge any of its
covenants, obligations, agreements or duties under or breach of any of the
representations or warranties made in this Agreement and the Other Documents,
(iv) the enforcement of any of the rights and remedies of Lender under the
Agreement and the Other Documents, (v) any threatened or actual imposition of
fines or penalties, or disgorgement of benefits, for violation of any
Anti-Terrorism Law by Borrower, any Affiliate or Subsidiary of Borrower, or
Guarantor, and (vi) any claim, litigation, proceeding or investigation
instituted or conducted by any Governmental Body or instrumentality or any other
Person with respect to any aspect of, or any transaction contemplated by, or
referred to in, or any matter related to, this Agreement or the Other Documents,
whether or not Lender is a party thereto. Without limiting the generality of any
of the foregoing, Borrower shall defend, protect, indemnify, pay and save
harmless each Indemnified Party from (x) any Claims which may be imposed on,
incurred by, or asserted against any Indemnified Party arising out of or in any
way relating to or as a consequence, direct or indirect, of the issuance of any
Letter of Credit hereunder and (y) any Claims which may be imposed on, incurred
by, or asserted against any Indemnified Party under any Environmental Laws with
respect to or in connection with the Real Property, any Hazardous Discharge, the
presence of any Hazardous Materials affecting the Real Property (whether or not
the same originates or emerges from the Real Property or any contiguous real
estate), including any Claims consisting of or relating to the imposition or
assertion of any Lien on any of the Real Property under any Environmental Laws
and any loss of value of the Real Property as a result of the foregoing except
to the extent such loss, liability, damage and expense is attributable to any
Hazardous Discharge resulting from actions on the part of Lender. Borrower’s
obligations under this Section 16.5 shall arise upon the discovery of the
presence of any Hazardous Materials at the Real Property, whether or not any
federal, state, or local environmental agency has taken or threatened any action
in connection with the presence of any Hazardous Materials , in each such case
except to the extent that any of the foregoing arises out of the gross
negligence or willful misconduct of the Indemnified Party (as determined by a
court of competent jurisdiction in a final and non-appealable judgment). Without
limiting the generality of the foregoing, this indemnity shall extend to any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses and disbursements of any kind or nature whatsoever (including
fees and disbursements of counsel) asserted against or incurred by any of the
Indemnified Parties by any Person under any Environmental Laws or similar laws
by reason of Borrower’s or any other Person’s failure to comply with laws
applicable to solid or hazardous waste materials, including Hazardous Materials
and Hazardous Waste, or other Toxic Substances. Additionally, if any taxes
(excluding taxes imposed upon or measured solely by the net income of Lender,
but including any intangibles taxes, stamp tax, recording tax or franchise tax)
shall be payable by Lender or Borrower on account of the execution or delivery
of this Agreement, or the execution, delivery, issuance or recording of any of
the Other Documents, or the creation or repayment of any of the Obligations
hereunder, by reason of any Applicable Law now

86



--------------------------------------------------------------------------------




or hereafter in effect, Borrower will pay (or will promptly reimburse Lender for
payment of) all such taxes, including interest and penalties thereon, and will
indemnify and hold the Indemnified Parties harmless from and against all
liability in connection therewith.
16.6.    Notice. Any notice or request hereunder may be given to Borrower or to
Lender at their respective addresses set forth below or at such other address as
may hereafter be specified in a notice designated as a notice of change of
address under this Section. Any notice, request, demand, direction or other
communication (for purposes of this Section 16.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes by means of electronic
transmission (i.e., “e-mail”) or facsimile transmission or by setting forth such
Notice on a website to which Borrower is directed (an “Internet Posting”) if
Notice of such Internet Posting (including the information necessary to access
such site) has previously been delivered to the applicable parties hereto by
another means set forth in this Section 16.6) in accordance with this Section
16.6. Any such Notice must be delivered to the applicable parties hereto at the
addresses and numbers set forth under their respective names on Section 16.6
hereof or in accordance with any subsequent unrevoked Notice from any such party
that is given in accordance with this Section 16.6. Any Notice shall be
effective:
(a)    In the case of hand-delivery, when delivered;
(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;
(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);
(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;
(e)    In the case of electronic transmission, when actually received;
(f)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and
(g)    If given by any other means (including by overnight courier), when
actually received.
If to Lender at:
PNC Bank, National Association
2 North Lake Ave., Suite 440
Pasadena, California 91101

87



--------------------------------------------------------------------------------




Attention: Mark A. Tito
Telephone: (626) 432-7542
Facsimile: (626) 432-4589
with a copy to (which shall not constitute notice):
Buchalter Nemer, PC
1000 Wilshire Boulevard, Suite 1500
Los Angeles, California 90017
Attention: Anthony R. Callobre, Esq.
Telephone: (213) 891-5024
Facsimile: (213) 630-5773
If to Borrower:
c/o Key Technology, Inc.
150 Avery Street
Walla Walla, Washington 99362
Attention: Jeffrey T. Siegal, Chief Financial Officer
Telephone: (509) 394-3300
Facsimile: (509) 552-3378
with a copy to:
Tonkon Torp, LLP
1600 Pioneer Tower
888 SW Fifth Avenue
Attention: Ronald L. Greenman, Esq.
Telephone: (503) 802-2006
Facsimile: (503) 972-3706
16.7.    Survival. The obligations of Borrower under Sections 2.2(f), 2.2(g),
2.2(h), 3.7, 3.8, 3.9, 3.10, 16.5 and 16.9 and the obligations of Lender under
Sections 2.2, 2.15(b), 2.16, 2.18, 2.19, and 16.5, shall survive termination of
this Agreement and the Other Documents and payment in full of the Obligations.
16.8.    Severability. If any part of this Agreement is contrary to, prohibited
by, or deemed invalid under Applicable Laws, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
16.9.    Expenses. Borrower shall pay (i) all out-of-pocket expenses incurred by
Lender and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Lender), and shall pay all fees and time charges
and disbursements for attorneys who may be employees of Lender in the
preparation, negotiation, execution, delivery and administration of this
Agreement and the Other Documents or any amendments, modifications or waivers of
the provisions hereof or thereof

88



--------------------------------------------------------------------------------




(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
Lender (including the fees, charges and disbursements of any counsel for
Lender), and shall pay all fees and time charges for attorneys who may be
employees of Lender, in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the Other Documents, including
its rights under this Section, or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit, and (iv) all reasonable out-of-pocket expenses of
Lender’s regular employees and agents engaged periodically to perform audits of
Borrower’s or Borrower’s Affiliate’s or Subsidiary’s books, records and business
properties.
16.10.    Injunctive Relief. Borrower recognizes that, in the event Borrower
fails to perform, observe or discharge any of its obligations or liabilities
under this Agreement, or threatens to fail to perform, observe or discharge such
obligations or liabilities, any remedy at law may prove to be inadequate relief
to Lender; therefore, Lender, if Lender so requests, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving that actual damages are not an adequate remedy.
16.11.    Consequential Damages. No party hereto, nor any agent or attorney for
any party hereto, shall be liable to any other party (or any Affiliate of any
such Person) for indirect, punitive, exemplary or consequential damages arising
from any breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations or as a result of any
transaction contemplated under this Agreement or any Other Document.
16.12.    Captions. The captions at various places in this Agreement are
intended for convenience only and do not constitute and shall not be interpreted
as part of this Agreement.
16.13.    Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.
16.14.    Construction. The parties acknowledge that each party and its counsel
have reviewed this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
16.15.    Confidentiality; Sharing Information. Lender and each Transferee shall
hold all non-public information obtained by Lender and such Transferee pursuant
to the requirements of this Agreement in accordance with Lender’s and such
Transferee’s customary procedures for handling confidential information of this
nature; provided, however, Lender and each Transferee may disclose such
confidential information (a) to its examiners, Affiliates, outside auditors,
counsel and other professional advisors, (b) to any prospective Transferee, (c)
as required or requested by any

89



--------------------------------------------------------------------------------




Governmental Body or representative thereof or pursuant to legal process;
provided, further that (i) unless specifically prohibited by Applicable Law,
Lender and each Transferee shall use its reasonable best efforts prior to
disclosure thereof, to notify Borrower of the applicable request for disclosure
of such non-public information (A) by a Governmental Body or representative
thereof (other than any such request in connection with an examination of the
financial condition of Lender or a Transferee by such Governmental Body) or (B)
pursuant to legal process and (ii) in no event shall Lender or any Transferee be
obligated to return any materials furnished by Borrower other than those
documents and instruments in possession of Lender or any Transferee in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Borrower acknowledges that from time to
time financial advisory, investment banking and other services may be offered or
provided to Borrower or one or more of its Affiliates (in connection with this
Agreement or otherwise) by Lender or by one or more Subsidiaries or Affiliates
of Lender and Borrower hereby authorizes Lender to share any information
delivered to Lender by Borrower and its Subsidiaries pursuant to this Agreement,
or in connection with the decision of Lender to enter into this Agreement, to
any such Subsidiary or Affiliate of Lender, it being understood that any such
Subsidiary or Affiliate of Lender receiving such information shall be bound by
the provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement. Notwithstanding any non-disclosure agreement or
similar document executed by Lender in favor of Borrower or any of Borrower’s
affiliates, the provisions of this Agreement shall supersede such agreements.
16.16.    Publicity. Borrower hereby authorizes Lender to make appropriate
announcements of the financial arrangement entered into among Borrower and
Lender, including announcements which are commonly known as tombstones, in such
publications and to such selected parties as Lender shall in its sole and
absolute discretion deem appropriate.
16.17.    Certifications From Banks and Participants; USA PATRIOT Act.
(a)    Any assignee or participant of Lender that is not incorporated under the
Laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the USA PATRIOT
Act and the applicable regulations because it is both (i) an affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (ii) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Lender the certification, or, if applicable, recertification,
certifying that such assignee or participant is not a “shell” and certifying to
other matters as required by Section 313 of the USA PATRIOT Act and the
applicable regulations: (1) within ten (10) days after the Closing Date, and (2)
as such other times as are required under the USA PATRIOT Act.
(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an "account" with such financial institution. Consequently, Lender
may from time to time request, and Borrower shall provide to Lender, Borrower's
name, address, tax identification number and/or such other identifying
information as shall be necessary for Lender to comply with the USA PATRIOT Act
and any other Anti-Terrorism Law.

90



--------------------------------------------------------------------------------




16.18.    Anti-Terrorism Laws.
(a)    Borrower represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.
(b)    Borrower covenants and agrees that (i) no Covered Entity will become a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, will (A) have any of its assets in a Sanctioned Country or in
the possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) do business in or with, or derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) Borrower shall promptly notify Lender in writing
upon the occurrence of a Reportable Compliance Event.
[signature page follows]



91



--------------------------------------------------------------------------------




Each of the parties has signed this Agreement as of the day and year first above
written.
 


KEY TECHNOLOGY, INC.,
an Oregon corporation, as Borrower
 
By:    /s/ Jeffrey T. Siegal
Name:    Jeffrey T. Siegal
Title:    Vice President & Chief Financial Officer




92



--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
as Lender
 
By: /s/ Mark A. Tito
Name: Mark A. Tito
Title: Vice President


 
 
 
 




93

